 

Execution Version

 

AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

among

 



MANHATTAN BRIDGE CAPITAL, INC.

 

as Borrower

 



and

 



WEBSTER BUSINESS CREDIT CORPORATION,

 

as a Lender and as Agent

 



Closing Date: As August 8, 2017

 

 

 

 

TABLE OF CONTENTS

 

1. DEFINITIONS 2   1.1 Accounting Terms 2   1.2 General Terms 2   1.3 Uniform
Commercial Code Terms 2         2. ADVANCES, PAYMENTS 2   2.1 Revolving Advances
3   2.2 Procedure for Borrowing 3   2.3 Disbursement of Advance Proceeds 5   2.4
Maximum Revolving Advances 5   2.5 Repayment of Advances 5   2.6 Repayment of
Overadvances 6   2.7 Statement of Account 6   2.8 Additional Payments 6   2.9
Manner of Payment 6   2.10 Mandatory Prepayments 6   2.11 Use of Proceeds 7  
2.12 Defaulting Lender 7   2.13 Settlements; Sharing 8         3. INTEREST AND
FEES 10   3.1 Interest 10   3.2 [Reserved] 10   3.3 Unused Line 10   3.4
[Reserved] 10   3.5 [Reserved] 10   3.6 Computation of Interest and Fees 11  
3.7 Maximum Charges 11   3.8 Increased Costs 11   3.9 Capital Adequacy 11   3.10
Yield Maintenance 12   3.11 Basis For Determining Interest Rate Inadequate or
Unfair 12   3.12 [Reserved] 13   3.13 [Reserved] 13         4. COLLATERAL;
GENERAL TERMS 13   4.1 Security Interest in the Collateral 13   4.2 Perfection
of Security Interest 13   4.3 Disposition of Collateral; Release by Agent 15  
4.4 Preservation of Collateral 16   4.5 Ownership of Collateral 17   4.6 Defense
of Agent’s Interests 17   4.7 Books and Records 17   4.8 Financial and Other
Disclosure 18

 

i 

 

 

  4.9 Compliance with Laws 18   4.10 Inspection of Premises; Appraisals 18  
4.11 Insurance 19   4.12 Payment of Taxes 20   4.13 Payment of Leasehold
Obligations 21   4.14 Receivables 21   4.15 [Reserved] 24   4.16 Maintenance of
Equipment 24   4.17 Exculpation of 24   4.18 Environmental Matters 24   4.19 No
Other Financing Statements 27   4.20 Intellectual Property 27   4.21 Mortgages
27   4.22 Execution of Supplemental Instruments 27   4.23 OFAC 27         5.
REPRESENTATIONS AND WARRANTIES 27   5.1 Authority 27   5.2 Formation and
Qualification 28   5.3 Tax Returns 28   5.4 Financial Statements 28   5.5 Name
29   5.6 OSHA and Environmental Compliance 29   5.7 Solvency 30   5.8 Litigation
30   5.9 No Indebtedness 30   5.10 No Violations 30   5.11 Plans 30   5.12
Patents, Trademarks, Copyrights and Licenses 31   5.13 Licenses and Permits. 32
  5.14 No Default of Indebtedness 32   5.15 No Other Defaults 32   5.16 No
Burdensome Restrictions 32   5.17 No Labor Disputes 32   5.18 Margin Regulations
32   5.19 Investment Company Act 32   5.20 Disclosure 32   5.21 No Conflicting
Agreements or Orders 33   5.22 Application of Certain Laws and Regulations 33  
5.23 Business and Property of Loan Parties 33   5.24 Hedge Contracts 33   5.25
Real Property 33   5.26 Deposit Accounts 33   5.27 Anti-Terrorism Laws 33   5.28
Brokers 33   5.29 REIT Status 33

 



ii 

 



 

6. AFFIRMATIVE COVENANTS. 33   6.1 Payment of Fees 34   6.2 Conduct of Business
and Maintenance of Existence and Assets 34   6.3 Requirements of Law 34   6.4
Government Receivables 34   6.5 Taxes 34   6.6 Execution of Supplemental
Instruments 34   6.7 Payment of Indebtedness 35   6.8 Standards of Financial
Statements 35   6.9 Life Insurance 35   6.10 Anti-Terrorism Laws 35   6.11
Post-Closing Matters 35   6.12 Servicing Agent 35   6.13 Servicing 38   6.14
Termination of Servicing Duties 39   6.15 Agent Communications 39   6.16
Periodic Due Diligence Review 39   6.17 REIT Status 40   6.18 Additional
Mortgage Loans 40         7. NEGATIVE COVENANTS 40   7.1 Merger, Consolidation
and Acquisitions 40   7.2 Sales of Assets 40   7.3 Creation of Liens 40   7.4
Guarantees 40   7.5 Investments 41   7.6 Loans 41   7.7 Dividends 41   7.8
[Reserved] 41   7.9 Indebtedness 41   7.10 Nature of Business 42   7.11
Transactions with Affiliates 42   7.12 Leases 42   7.13 Subsidiaries 43   7.14
Fiscal Year and Accounting Changes 43   7.15 Pledge of Credit 43   7.16
Amendment of Documents 43   7.17 Compliance with ERISA 43   7.18 Prepayment of
Indebtedness 44   7.19 Payment of Subordinated Debt 44   7.20 Deposit Accounts
44   7.21 Reserved 44   7.22 Limitations on Release of Mortgagor Customers 44  
7.23 Underwriting Guidelines 44   7.24 Long Term Mortgages 44

 

iii 

 

 

8. FINANCIAL COVENANTS 44   8.1 Controlling Definitions 44   8.2 Fixed Charge
Coverage Ratio 46   8.3 Senior Debt to Tangible Net Worth Ratio 46         9.
CONDITIONS PRECEDENT. 46   9.1 Conditions to the Initial Advance 46   9.2
Conditions to Each Advance 50   9.3 Conditions of Effectiveness of Amendment and
Restatement 51         10. INFORMATION AS TO LOAN PARTIES 51   10.1 Disclosure
of Material Matters 51   10.2 Schedules 52   10.3 Environmental Compliance
Certificate 52   10.4 Litigation 52   10.5 Material Occurrences 52   10.6
[Reserved] 52   10.7 Annual Financial Statements 53   10.8 Quarterly Financial
Statements 53   10.9 Reserved 53   10.10 Borrowing Base Certificate 53   10.11
Other Reports 54   10.12 Additional Information 54   10.13 Projected Operating
Budget 54   10.14 Reserved 54   10.15 Notice of Suits, Adverse Events 54   10.16
ERISA Notices and Requests. 55   10.17 Intellectual Property 55   10.18
Additional Documents 55   10.19 Mortgage File Reports 55         11. EVENTS OF
DEFAULT 56   11.1 Obligations 56   11.2 Misrepresentations 56   11.3 Financial
Information 56   11.4 Liens 56   11.5 Covenants 56   11.6 Judgments 56   11.7
Voluntary Bankruptcy 56   11.8 Insolvency 57   11.9 Involuntary Bankruptcy 57  
11.10 Material Adverse Changes 57   11.11 Agent’s Liens 57   11.12 Subordinated
Debt 57   11.13 Cross Default 57   11.14 Guaranty 57   11.15 Change of Control
58   11.16 Change of Management 58

 



iv 

 



 

  11.17 Invalidity 58   11.18 Takings 58   11.19 Seizures 58   11.20 REIT Status
58   11.21 Plans 58   11.22 Criminal Charges 58         12. AGENT’S RIGHTS AND
REMEDIES AFTER DEFAULT 59   12.1 Rights and Remedies 59   12.2 Application of
Proceeds 59   12.3 Agent’s Discretion 60   12.4 Setoff 60   12.5 Rights and
Remedies not Exclusive 60         13. WAIVERS AND JUDICIAL PROCEEDINGS 60   13.1
Waiver of Notice 60   13.2 Delay 60   13.3 Jury Waiver 60         14. EFFECTIVE
DATE AND TERMINATION 61   14.1 Term; Early Termination Fee 61   14.2 Termination
61         15. MULTIPLE LOAN PARTIES 62   15.1 Borrowing Agency Provisions 62  
15.2 Waiver of Subrogation 63         16. REGARDING AGENT 63   16.1 Appointment
63   16.2 Nature of Duties 63   16.3 Lack of Reliance on Agent 64   16.4
Resignation of Agent; Successor Agent 64   16.5 Certain Rights of Agent 65  
16.6 Reliance 65   16.7 Notice of Default 65   16.8 Indemnification 65   16.9
Agent in its Individual Capacity 66   16.10 Delivery of Documents 66   16.11
Loan Parties Undertaking to Agent 66   16.12 No Reliance on Agent’s Customer
Identification Program 67   16.13 Other Agreements 67         17. MISCELLANEOUS
67   17.1 GOVERNING LAW 67   17.2 Entire Understanding 68   17.3 Successors and
Assigns; Participations; New Lender 71   17.4 Application of Payments 73

 

v 

 



 

  17.5 Indemnity 74   17.6 Notice 74   17.7 Survival 75   17.8 Severability 75  
17.9 Expenses 75   17.10 Rights to Cure 75   17.11 Injunctive Relief 76   17.12
Consequential Damages 76   17.13 Third Party Beneficiaries 76   17.14 Captions
76   17.15 Counterparts; Telecopied Signatures; Seal 76   17.16 Construction 76
  17.17 Confidentiality 77   17.18 Publicity 77   17.19 Survival of
Representations and Warranties 77   17.20 Certain Matters of Construction. 77  
17.21 Destruction of Invoices 78   17.22 Time 78   17.23 Patriot Act 78   17.24
No Tax Advice 78   17.25 Completion of Blanks 78   17.26 Exculpation of Lenders
79   17.27 Electronic Transmissions 79

 

vi 

 

 



List of Annexes, Exhibits and Schedules

Annexes

 

Annex One Definitions Annex Two Representations and Warranties re: Mortgage
Loans Exhibits

 

Exhibit 2.1 Revolving Credit Note Exhibit 2.2 Notice of Borrowing Exhibit 4.8
Accountant’s Access Letter Exhibit 6.9 Assignment of Life Insurance Exhibit
9.1(c) Secretary’s Certificate Exhibit 9.1(e) Opinion of Borrower’s Counsel
Exhibit 9.1(q)(i) Subsidiary Pledge Agreement Exhibit 9.1(s) Closing Certificate
Exhibit 9.1(w) Guaranty Exhibit 9.1(dd) Financial Condition Certificate  Exhibit
10.8 Compliance Certificate Exhibit 10.10 Borrowing Base Certificate Exhibit
17.3 Commitment Transfer Supplement

 

Exhibit A Form of Escrow Agreement Exhibit B Underwriting Guidelines Exhibit C
Form of Servicer Notice

 

vii 

 



 



Schedules

 

Schedule 4.5 Equipment and Inventory Locations Schedule 4.14(c) Location of
Executive Offices Schedule 5.2 Organizational Data and Numbers; Qualifications
Schedule 5.3 Federal Tax Identification Numbers Schedule 5.8 Litigation Schedule
5.9 Indebtedness Schedule 5.10 Violations Schedule 5.11 Plans Schedule 5.12
Intellectual Property Schedule 5.25 Real Property Schedule 5.26 Deposit Accounts
Schedule 6.11 Post-Closing Matters Schedule 7.3(a) Designated Mortgaged Liens
Schedule 7.3(b) Designated Participation Loans

 

viii 

 

 

AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

PREAMBLE. This Amended and Restated Credit and Security Agreement (herein,
together with all schedules and exhibits hereto, and as it may be amended or
modified from time to time, called this “Agreement”), dated as of August 8, 2017
(the “Closing Date”), is made among (i) MANHATTAN BRIDGE CAPITAL, INC., a New
York corporation (herein sometimes called “MBC” or “Borrower” and collectively
with any Person who is or hereafter becomes a party to this Agreement as a
borrower or a guarantor, each a “Loan Party” and collectively, the “Loan
Parties”); (ii) the financial institutions who are now or hereafter become
parties to this Agreement as lenders (collectively, the “Lenders” and each
individually a “Lender”) and (iii) WEBSTER BUSINESS CREDIT CORPORATION, a New
York corporation (“WBCC”), individually, as a Lender hereunder and as agent for
itself and each other Lender Party (as hereinafter defined) (WBCC, acting in
such agency capacity, the “Agent”).

 

STATEMENT OF THE TRANSACTION. Capitalized terms used in this statement of the
transaction shall have the meanings ascribed to such terms in Annex One.

 

WHEREAS, the Borrower and Agent are parties to a Credit and Security Agreement
dated as of February 27, 2015 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”) pursuant to
which Agent provides Borrower with certain financial accommodations and pursuant
to which Borrower granted to Agent a security interest in and lien upon all of
its real and personal property to secure the Obligations (as such term is
defined in the Existing Credit Agreement); and

 

WHEREAS, the Borrower has requested that Agent and Lenders amend and restate the
Existing Credit Agreement on the terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and undertakings herein
contained, the Borrower, Lenders and Agent, each intending to be legally bound
hereby, hereby covenant and agree as follows:

 

AMENDMENT AND RESTATEMENT

 

As of the Closing Date, subject to satisfaction of the Amendment and Restatement
Conditions set forth in Section 9.3 hereof, the Existing Credit Agreement shall
be deemed amended and restated in its entirety as set forth in this Agreement
and this Agreement shall supersede in its entirety the Existing Credit
Agreement. The Obligations outstanding under the Existing Credit Agreement shall
continue to be due and owing without defense, offset or counterclaim and shall
be and become for all purposes Obligations hereunder. All Liens and security
interests granted under the Existing Credit Agreement and the Other Documents
shall continue to be in full force and effect in accordance with the terms of
the Existing Credit Agreement and Other Documents and are hereby ratified and
confirmed.

 

The amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations evidenced by or arising
under the Existing Credit Agreement, and the Liens and security interests of
Agent and Lenders securing such Obligations, which shall not in any manner be
impaired, limited, terminated, waived or released, but shall continue in full
force and effect in favor of Agent and Lenders.

 

 

 

 



On and after the Closing Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Other Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby, (ii) all references
to any section (or subsection) of the Existing Credit Agreement or in any Other
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be references to the Existing Credit Agreement, as amended and
restated hereby.

 

By their execution of this Agreement below, each of the parties hereto hereby
agree, ratify and confirm that each of the Other Documents executed in
connection with the Existing Credit Agreement shall be deemed to be executed by
and in favor of WBCC as agent for itself and each other Lender hereunder, and,
except as the context otherwise provides, each reference therein to “Lender”
shall be deemed to be a reference to “Agent” as described in this Agreement.

 

1. DEFINITIONS.

 

1.1 Accounting Terms. As used in this Agreement, any Note, or any certificate,
report or Other Document, accounting terms not defined in Annex One or elsewhere
in this Agreement and accounting terms partly defined in Annex One (to the
extent not defined) shall have the respective meanings given to them under GAAP;
provided, however, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the Historical Financial Statements. Certain other definitions
which are used in the calculation of the Financial Covenants are set forth in
Section 8.1.

 

1.2 General Terms. Certain other terms which are capitalized hereinbelow, but
not expressly defined hereinbelow, shall have the meanings given to such terms
in Annex One and in Annex Two, Part II.

 

1.3 Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code shall have the meanings given them therein unless
otherwise defined herein. Without limitation of the foregoing, the terms
“accounts,” “chattel paper,” “instruments,” “general intangibles,” “payment
intangibles,” “commercial tort claims,” “securities,” “investment property,”
“documents,” “supporting obligations,” “deposit accounts,” “payment
intangibles,” “software,” “security entitlements,” “letter of credit rights,”
“inventory,” “equipment” and “fixtures,” as and when used in the description of
Collateral, shall have the meanings given to such terms in Articles 8 or 9 (as
applicable) of the Uniform Commercial Code.

 

2

 

 



2. ADVANCES, PAYMENTS.

 

2.1 Revolving Advances. Subject to the terms and conditions set forth in this
Agreement, each Lender, severally and not jointly, will make Revolving Advances
available to Borrower in aggregate amounts outstanding at any time equal to such
Lender’s Revolving Commitment Percentage of the lesser of (i) the Maximum
Revolving Amount, or (ii) the Borrowing Base. The Revolving Advances shall be
evidenced by secured promissory notes issued to each Lender in a principal
amount equal to its Revolving Commitment (the “Revolving Credit Notes”),
substantially in the form attached hereto as Exhibit 2.1.

 

2.2 Procedure for Borrowing.

 

(a) Borrower may notify Agent prior to 11:00 a.m. one (1) Business Day prior to
the requested Funding Date of Borrower’s request to incur, on such day, a
Revolving Advance hereunder pursuant to a Notice of Borrowing substantially in
the form of Exhibit 2.2. Each Notice of Borrowing shall attach a Mortgage Loan
Schedule identifying the Eligible Mortgage Loans that the Borrower proposes to
pledge to the Agent and to be included in the Borrowing Base in connection with
such borrowing, (ii) specify the requested Funding Date, and (iii) be
accompanied by all of the documents described in, and otherwise be subject to
the full satisfaction of the Funding Requirements. Should any amount required to
be paid as interest hereunder, or as fees or other charges under this Agreement
or any other agreement with any Lender Party, or with respect to any other
Obligation, become due, the same shall be deemed a request for a Revolving
Advance as of the date such payment is due, in the amount required to pay in
full such interest, fee, charge or Obligation under this Agreement or any other
agreement with any Lender Party, and such request shall be irrevocable. Agent
shall cause the proceeds of such Revolving Advance to be paid to such Person.

 

(b) Notwithstanding the provisions of subsection (a) above but in each case
subject to the Funding Requirements, in the event Borrower desires to obtain a
LIBOR Rate Loan, Borrower shall give Agent at least three (3) Business Days’
prior written notice, specifying (i) the date of the proposed borrowing (which
shall be a Business Day), (ii) the type of borrowing and the amount on the date
of such Advance to be borrowed, which amount shall be an integral multiple of
Five Hundred Thousand Dollars ($500,000), and (iii) the duration of the Interest
Period with regard thereto. Interest Periods for LIBOR Rate Loans shall be for
one (1), two (2), or three (3) months. Notwithstanding the foregoing, however,
unless otherwise approved by Agent, no LIBOR Rate Loan shall be made after the
occurrence and during the continuance of a Default or Event of Default. There
shall not be outstanding at any time more than three (3) LIBOR Rate Loans. Each
Interest Period of a LIBOR Rate Loan shall commence on the date such LIBOR Rate
Loan is made and shall end on such date as Borrower Representative may elect as
set forth in clause (iii) above, provided that the exact length of each Interest
Period shall be determined in accordance with the practice of the interbank
market for offshore Dollar deposits and no Interest Period shall end after the
last day of the Term. Borrower Representative shall elect the initial Interest
Period applicable to a LIBOR Rate Loan by its notice of borrowing given to Agent
pursuant to Section 2.2(a) or by its notice of conversion given to Agent
pursuant to Section 2.2(c), as the case may be. Borrower Representative shall
elect the duration of each succeeding Interest Period by giving irrevocable
written notice to Agent of such duration not less than three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
LIBOR Rate Loan. If Agent does not receive timely notice of the Interest Period
elected by Borrower Representative, Borrower shall be deemed to have elected to
convert to a Base Rate Loan subject to Section 2.2(c) hereinbelow.

 

3

 

 



(c) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Loan, or on any Business Day
with respect to Base Rate Loans or Daily LIBOR Rate Loans, convert any such Loan
into a Loan of another type, provided that any conversion of a LIBOR Rate Loan
shall be made only on the last Business Day of the then current Interest Period
applicable to such LIBOR Rate Loan. If Borrower desires to convert a Loan,
Borrower Representative shall give Agent not less than (i) three (3) Business
Days’ prior written notice to convert from a Base Rate Loan or a Daily LIBOR
Rate Loan to a LIBOR Rate Loan, (ii) one (1) Business Day’s prior written notice
to convert from a LIBOR Rate Loan to a Base Rate Loan or a Daily LIBOR Rate
Loan, or (iii) one (1) Business Day’s prior written notice to convert a Base
Rate Loan to a Daily LIBOR Rate Loan or a Daily LIBOR Rate Loan to a Base Rate
Loan, in each case specifying the date of such conversion, the loans to be
converted and if the conversion is from a Base Rate Loan or a Daily LIBOR Rate
Loan to any other type of loan, the duration of the first Interest Period
therefor. After giving effect to each such conversion, there shall not be
outstanding more than three (3) LIBOR Rate Loans, in the aggregate.

 

(d) At its option and upon three (3) Business Days’ prior written notice,
Borrower may prepay the LIBOR Rate Loans in whole at any time or in part from
time to time, without premium or penalty, but with accrued interest on the
principal being prepaid to the date of such repayment. Borrower shall specify
the date of prepayment of Advances which are LIBOR Rate Loans and the amount of
such prepayment. In the event that any prepayment of a LIBOR Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrower shall indemnify Agent and
each Lender therefor in accordance with Section 2.2(e) hereof.

 

(e) Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent or any
Lender may sustain or incur as a consequence of any prepayment, conversion of or
any default by Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by Borrower to complete a borrowing of, a prepayment
of or conversion of or to a LIBOR Rate Loan after notice thereof has been given,
including, but not limited to, any interest payable by Agent or Lenders to any
lender of funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Agent or any Lender to Borrower Representative
shall be conclusive absent manifest error. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender or Participant is required
actually to acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues at the LIBOR Rate.

 

(f) Notwithstanding any other provision hereof, if any applicable law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender (for purposes of this
subsection (f), the term “Lender” shall include any Lender and the office or
branch where any Lender or any corporation or the Bank makes or maintains any
LIBOR Rate Loans) to make or maintain its LIBOR Rate Loans, the obligation of
any Lender to make LIBOR Rate Loans hereunder, as the case may be, shall
forthwith be cancelled and Borrower shall, if any affected LIBOR Rate Loans are
then outstanding, promptly upon request from each affected Lender, either pay
all such affected LIBOR Rate Loans or convert such affected LIBOR Rate Loans
into loans of another type. If any such payment or conversion of any LIBOR Rate
Loan is made on a day that is not the last day of the Interest Period applicable
to such LIBOR Rate Loan, Borrower shall pay to each affected Lender, upon such
Lender’s request, such amount or amounts as may be necessary to compensate such
Lender for any loss or expense sustained or incurred by such Lender in respect
of such LIBOR Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by such Lender to a
lender of funds obtained by Lender in order to make or maintain such LIBOR Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Agent to Borrower Representative shall be
conclusive absent manifest error.

 

2.3 Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrower to Agent and Lenders,
shall be charged to Borrower’s Account on Agent’s books. During the Term,
Borrower may use the Revolving Advances by borrowing, prepaying and reborrowing,
all in accordance with the terms and conditions hereof. The proceeds of each
Revolving Advance requested by Borrower or deemed to have been requested by
Borrower under Section 2.2(a) hereof shall, with respect to requested Revolving
Advances to the extent Lender makes such Revolving Advances, be made available
to the Borrower on the day so requested by way of credit to Borrower’s operating
account at the Bank or such other bank as Borrower Representative may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Revolving Advances deemed to
have been requested by Borrower, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.

 

2.4 Maximum Revolving Advances. The aggregate balance of all Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Amount or (b) the Borrowing Base, in any event.

 

2.5 Repayment of Advances.

 

(a) All Advances shall be due and payable in full on the last day of the Term,
subject to earlier prepayment, in whole or in part, as provided in this
Agreement or in any Other Document.

 

(b) All payments of principal, interest fees and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 p.m. on the due date therefor in lawful money
of the United States of America in federal funds or other funds immediately
available to Agent. Agent shall have the right to effectuate payment on any and
all Obligations due and owing hereunder by charging Borrower’s Account or by
making Revolving Advances as provided in Section 2.2(a) hereof.

 

(c) Borrower shall be obliged to pay principal, interest, fees and all other
amounts payable hereunder, or under any Other Documents as and when due, without
any deduction whatsoever, including, but not limited to, any deduction for any
setoff or counterclaim.

 

4

 

 

 

2.6 Repayment of Overadvances. The aggregate balance of Advances outstanding at
any time in excess of the maximum amount of Advances permitted to be outstanding
at any time hereunder (herein “Overadvances”), shall be immediately due and
payable without the necessity of any demand, at the Payment Office, whether or
not a Default or Event of Default has occurred.

 

2.7 Statement of Account. Agent shall maintain, in accordance with its customary
procedures, a loan account (“Borrower’s Account”) in the name of Borrower in
which shall be recorded the date and amount of each Advance made by Agent or
Lenders and the date and amount of each payment in respect thereof; provided,
however, that the failure by Agent to record the date and amount of any Advance
shall not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrower Representative a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders and Borrower, during such month. The monthly statements
shall be deemed correct and binding upon Borrower in the absence of manifest
error and shall constitute an account stated between Agent, Lenders and Borrower
unless Agent receives a written statement of Borrower’s specific exceptions
thereto within thirty (30) days after such statement is received by Borrower
Representative. The records of Agent with respect to the Borrower’s Account
shall be conclusive evidence absent manifest error of the amounts of Advances
and other charges thereto and of payments applicable thereto.

 

2.8 Additional Payments. Any sums expended by Agent or any Lender due to
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document, may be charged to Borrower’s Account as a
Revolving Advance and added to the Obligations.

 

2.9 Manner of Payment. Except as otherwise may be expressly provided herein, all
payments (including prepayments) to be made by Borrower on account of principal,
interest and fees shall be made to Agent on behalf of the Lenders at the Payment
Office, in each case on or prior to 1:00 P.M., in Dollars and in immediately
available funds.

 

2.10 Mandatory Prepayments.

 

(a) Upon receipt of any payment of principal (including payment in full of any
Eligible Mortgage Loan) of any Eligible Mortgage Loan (including Borrower’s
share of any payments made in respect of Designated Mortgaged Property or
Designated Participation Loans), such payment shall promptly be remitted to
Agent , for the ratable benefit of the Lenders, as a payment of outstanding
Advances. All proceeds of (i) Designated Mortgaged Property remaining after
satisfaction of any Designated Mortgages Liens recorded thereon and (ii)
Borrower’s share of Mortgaged Property subject to a Designated Participation
Loan or otherwise remaining after satisfaction of any participation interest
shall be remitted to Agent, for the ratable benefit of the Lenders, for
application to the outstanding Advances.

 

5

 

 

(b) Whenever Borrower either (i) issues any Equity Interests for cash, or (ii)
incurs any Indebtedness not otherwise expressly permitted in Section 7.9, or
(iii) sells or otherwise disposes of any Collateral, or (iv) suffers an insured
loss in respect of any Collateral, or (v) obtains any Extraordinary Receipts,
then, except as otherwise provided in Section 4.11 in respect of clause (iv)
above, Borrower shall, except as set forth in (a) above, repay the Advances in
an amount equal to the net proceeds derived therefrom; i.e., gross proceeds
thereof less any reasonable costs incurred by Borrower in connection with the
receipt of such proceeds, such prepayments to be made promptly but in no event
more than one (l) Business Day following receipt of such net proceeds, and until
the date of payment, such proceeds shall be held in trust for Agent and Lenders.
The foregoing shall not be deemed to be an implied consent to any such issuance,
incurrence sale or disposition otherwise prohibited by the terms and conditions
hereof. Such proceeds shall be applied to the Revolving Advances in such order
as Agent may determine (but subject to Section 12.2), without reduction,
however, in Borrower’s ability to reborrow Revolving Advances in accordance with
the terms hereof. Notwithstanding the foregoing, unless and until a Default or
Event of Default has occurred and is continuing, Borrower may sell or otherwise
dispose of Collateral not to exceed, in aggregate fair market value, the
Materiality Threshold in the aggregate, in any Fiscal Year and retain such net
proceeds solely to acquire replacement Collateral without making a mandatory
prepayment hereunder so long as (A) the fair market value of the acquired
Collateral is equal to or greater than the fair market value of the Collateral
which was sold, (B) the acquired Collateral is purchased by Borrower within
ninety (90) days before or after the date of the sale of the Collateral, (C) the
proceeds of such sale are remitted to Agent to be held by Agent for the ratable
benefit of the Lenders as security for the payment of the Obligations until the
replacement Collateral is acquired, (D) the acquired Collateral shall be deemed
to be acceptable Collateral by Agent in its sole discretion and (E) the acquired
Collateral shall be subject to Agent’s first priority security interest created
hereunder, subject only to Permitted Encumbrances. If Borrower fails to meet any
of the conditions set forth above, Borrower hereby authorizes Agent to apply the
proceeds held by Agent as a prepayment of the Advances in the manner set forth
above.

 

2.11 Use of Proceeds. Borrower shall apply the proceeds of (i) any Revolving
Advances made on the Original Closing Date to pay closing costs and expenses
associated with this transaction and to refinancing any Existing Loans and (ii)
Revolving Advances made on and after the Original Closing Date to provide for
their respective working capital needs and to fund loans by Borrower to its
Mortgagor Customers for the purchase or refinance of Mortgaged Property.

 

2.12 Defaulting Lender.

 

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.12 so long as such Lender is
a Defaulting Lender.

 

(b) (i) except as otherwise expressly provided for in this Section 2.12,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.

 

(ii) fees pursuant to Section 3.4 hereof shall cease to accrue in favor of such
Defaulting Lender.

 

6

 





 

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage.

 

(d) Other than as expressly set forth in this Section 2.12, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.12 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.

 

(e) In the event that Agent and Borrower agree in writing that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then Agent will so notify the parties hereto, and, if such
cured Defaulting Lender is a Lender holding a Revolving Commitment, then on such
date such Lender shall purchase at par such of the Revolving Advances of the
other Lenders as Agent shall determine may be necessary in order for such Lender
to hold such Revolving Advances in accordance with its Revolving Commitment
Percentage.

 

7

 

 

2.13 Settlements; Sharing.

 

(a) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender having a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
Revolving Advances available to Agent, Agent may (but shall not be obligated to)
assume that such Lender shall make such amount available to Agent on the next
Settlement Date and, in reliance upon such assumption, make available to
Borrower a corresponding amount. Agent will promptly notify Borrower of its
receipt of any such notice from a Lender. Notwithstanding anything to the
contrary contained in Section 2.3 and Section 2.9 of this Agreement, each
borrowing of Revolving Advances shall be advanced by Agent and each payment by
Borrower on account of Revolving Advances shall be applied, first, to those
Revolving Advances (as the case may be) advanced by Agent, but solely to the
extent Agent has not already been reimbursed by the Lenders for such Revolving
Advance in accordance with the provisions of this Section 2.13. On or before
1:00 P.M., on each Settlement Date commencing with the first Settlement Date
following the Original Closing Date, Agent and Lenders having Revolving
Commitments shall make certain payments as follows: with respect to Revolving
Advances (A) if the aggregate amount of new Revolving Advances, if any, made by
Agent during the preceding Week exceeds the aggregate amount of repayments
applied to outstanding Revolving Advances during such preceding Week, then each
such Lender shall provide Agent with funds in an amount equal to its applicable
Revolving Commitment Percentage of the difference between (1) such Revolving
Advances and (2) such repayments and (B) if the aggregate amount of repayments
applied to outstanding Revolving Advances during such Week exceeds the aggregate
amount of new Revolving Advances made during such Week, then Agent shall provide
each such Lender with funds in an amount equal to its applicable Revolving
Commitment Percentage of the difference between (1) such repayments and (2) such
Revolving Advances. Each such Lender shall be entitled to earn interest at the
applicable rate on outstanding Advances which it has funded from the date of
funding until the date paid to such Lender. Promptly following each Settlement
Date, Agent shall submit to each such Lender a certificate with respect to
payments received and Revolving Advances made during the Week immediately
preceding such Settlement Date. Such certificate of Agent shall be conclusive in
the absence of manifest error. If such amount is made available to Agent on a
date after such next Settlement Date, such Lender shall pay to Agent on demand
an amount equal to the product of (i) the daily average Federal Funds Rate
(computed on the basis of a year of 360 days) during such period as quoted by
Agent, times (ii) such amount, times and (iii) the number of days from and
including such Settlement Date to the date on which such amount becomes
immediately available to Agent. A certificate of Agent submitted to any Lender
with respect to any amounts owing hereunder shall be conclusive, in the absence
of manifest error. If such amount is not in fact made available to Agent by such
Lender within three (3) Business Days after such Settlement Date, Agent shall be
entitled to recover such an amount, with interest thereon at the and the
Revolving Interest Rate for Revolving Advances that are Daily LIBOR Rate Loans
hereunder, on demand from Borrower; provided, however, that Agent’s right to
such recovery shall not prejudice or otherwise adversely affect Borrower’s
rights (if any) against such Lender. As used herein, (i) “Settlement Date” means
the first Business Day of each calendar week, and (ii) “Week” means a time
period beginning with the opening of business on a Wednesday and ending at the
end of business on the following Tuesday; or, in each case, such other date and
time as Agent and such Lenders may agree from time to time.

 

 

(b) If any Lender or Participant (for purposes of this section, a “benefited
Lender”) shall at any time receive any payment of all or part of its Advances,
or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender having the same
Revolving Commitment Percentage, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from such other Lender(s) a participation in such portion of
each such other Lender’s Advances, or shall provide such other Lender(s) with
the benefits of any such Collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such Collateral or proceeds ratably with such other Lender(s); provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned by the Lender(s)
receiving same to the extent of such recovery, but without interest. Each
benefited Lender so purchasing a portion of another Lender’s Advances may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

 

8

 

 

3. INTEREST AND FEES.

 

3.1 Interest. Interest on Advances shall be payable to Agent and Lenders in
arrears on the first day of each month, commencing on the first day of the
calendar month immediately following the Original Closing Date with respect to
Base Rate Loans or Daily LIBOR Rate Loans, and, with respect to LIBOR Rate Loans
at the end of each Interest Period or, for LIBOR Rate Loans with an Interest
Period in excess of three (3) months, at the earlier of (a) each three (3)
months’ anniversary date of the commencement of such LIBOR Rate Loan or (b) the
end of the Interest Period. Interest charges shall be computed on the actual
principal amount of Advances outstanding during the month (the “Monthly
Advances”) at a rate per annum equal to the Revolving Interest Rate (sometimes
also called herein the “Contract Rate”). Whenever, subsequent to the date of
this Agreement, the Base Rate or the Daily LIBOR Rate is increased or decreased,
the applicable Contract Rate for Base Rate Loans or Daily LIBOR Rate Loans shall
be similarly changed without notice or demand of any kind by an amount equal to
the amount of such change in the Base Rate during the time such change or
changes remain in effect. The LIBOR Rate and the Daily LIBOR Rate shall be
adjusted with respect to Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, the Obligations shall bear interest at the otherwise
applicable Contract Rate plus an additional two (2%) percent per annum (as
applicable, the “Default Rate”).

 

3.2 [Reserved].

 

3.3 Unused Line. If, for any calendar month (or portion thereof) during the
Term, the average daily unpaid balance of Revolving Advances outstanding for
each day of such monthly period does not equal the Maximum Revolving Amount as
in effect on the first day of such monthly period, then Borrower shall pay to
Agent for the ratable benefit of Lenders a fully earned, nonrefundable fee equal
to one quarter of one percent (0.25%) per annum on the amount by which the
Maximum Revolving Amount exceeds such average daily unpaid balance of
outstanding Revolving Advances for such monthly period. Such fee shall be due
and payable monthly in arrears, commencing on the first day of the first
calendar month following the Original Closing Date, and continuing thereafter on
the first day of each succeeding calendar month through the end of the Term.

 

3.4 [Reserved].

 

3.5 [Reserved].

 

9

 

 

3.6 Computation of Interest and Fees. Interest and per annum fees hereunder
shall be computed on the basis of a year of 360 days and for the actual number
of days elapsed. If any payment to be made hereunder becomes due and payable on
a day other than a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest thereon shall be payable at the
applicable Revolving Interest Rate during such extension; provided, however,
that the foregoing extension shall not be considered when determining Borrower’s
ongoing compliance with Financial Covenants that concern or include scheduled
principal payments within specified dates.

 

3.7 Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrower, and if the then remaining excess
amount is greater than the previously unpaid principal balance, the affected
Lender or Lenders shall promptly refund such excess amount to Borrower and the
provisions hereof shall be deemed amended to provide for such permissible rate.

 

3.8 Increased Costs. If any applicable law, treaty or governmental regulation or
any Change in Law shall:

 

(a) subject any Lender (which for purposes of this Section 3.8 shall include
Agent, such Lender, any other Lender Party and any corporation or bank
controlling such Lender) to any tax of any kind whatsoever with respect to its
entering into this Agreement or any Other Document, or making any financial
accommodations to Borrower hereunder or thereunder, or change the basis of
taxation of payments to such Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of such Lender by the United States, or
any state or municipality); or impose, modify or hold applicable any reserve,
special deposit, assessment or similar requirement against assets held by, or
deposits in or for the account of, advances or loans by, or other credit
extended by, any office of any Lender, including (without limitation) pursuant
to Regulation D of the Board of Governors of the Federal Reserve System; or

 

(b) impose on any Lender or the London interbank Eurodollar market any other
condition with respect to this Agreement or any Other Document;

 

and the result of any of the foregoing is to increase the cost to any Lender
making, renewing or maintaining its Advances hereunder by an amount that such
Lender deems to be material or to reduce the amount of any payment (whether of
principal, interest or otherwise) in respect of any of the Advances by an amount
that such Lender deems to be material, then, in any such case, Borrower shall
promptly pay such Lender, upon its demand, such additional amount as will
compensate such Lender for such additional cost or such reduction, as the case
may be, provided that the foregoing shall not apply to increased costs which are
reflected in the LIBOR Rate. The applicable Lender shall certify the amount of
such additional cost or reduced amount to Borrower, and such certification shall
be conclusive absent manifest error.

 

10

 

 

3.9 Capital Adequacy. In the event that any Lender shall have determined that
any applicable law, rule, regulation or guideline or any Change in Law regarding
capital adequacy or compliance by such Lender (for purposes of this Section, the
term “Lender” shall include Agent, such Lender, any other Lender Party and any
corporation or bank controlling such Person) and the office or branch where any
Lender (as so defined) makes or maintains any Advances with any request or
directive regarding capital adequacy (whether or not having the force of law)
has or would have the effect of reducing the rate of return on such Lender’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender could have achieved but for such Change in Law (taking into
consideration such Lender’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then, from time to time, Borrower
shall pay upon demand to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. In determining such amount or
amounts, such Lender may use any reasonable averaging or attribution methods.
The protection of this Section shall be available to each Lender regardless of
any possible contention of invalidity or inapplicability with respect to the
applicable law, regulation or condition. A certificate of each affected Lender
setting forth such amount or amounts as shall be necessary to compensate such
Lender with respect to this Section when delivered to Borrower Representative
shall be conclusive absent manifest error.

 

3.10 Yield Maintenance. In the event that any Lender (which, for purposes of
this Section 3.10 shall include Agent, any Lender, any other Lender Party and
any other corporation or bank controlling such Person shall determine, in good
faith, at any time or from time to time hereafter, that the Base Rate or LIBOR
Rate component of any Contract Rate charged on any Advance outstanding does not
adequately and fairly reflect the cost to such Lender of maintaining such
Advance by an amount that such Lender determines to be material, then, such
Lender shall have the right to assess and collect an interest surcharge (the
“Yield Surcharge”) that such Lender, in good faith, determines to be sufficient
in an amount to compensate such Lender for its loss of yield, by giving notice
to the Borrower Representative to such effect. Each Lender may use reasonable
attribution and averaging methods in determining the amount of the Yield
Surcharge. Such Yield Surcharge shall be billed and collected monthly by Agent
as additional interest on each such Advance as provided in Section 3.1.

 

3.11 Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent shall have determined that either: (a) reasonable means do not exist for
ascertaining the LIBOR Rate for any Interest Period; (b) Dollar deposits in the
relevant amount and for the relevant maturity are not available in the London
interbank Eurodollar market, with respect to an outstanding LIBOR Rate Loan, a
proposed LIBOR Rate Loan, or a proposed conversion of a Base Rate Loan into a
LIBOR Rate Loan; (c) the indices on which interest rates for LIBOR Rate Loans
are based no longer represent the effective cost to Lenders for Dollar deposits
in the relevant market; or (d) the LIBOR Rate will not adequately and fairly
reflect the cost to Agent of the establishment or maintenance of any LIBOR Rate
Loan; then, Agent shall give Borrower Representative prompt written, telephonic
or telecopier notice of such determination. If such notice is given, (i) any
such requested LIBOR Rate Loan shall be made as a Base Rate Loan, unless
Borrower Representative shall notify Agent no later than 10:00 a.m. (New York
City time) two (2) Business Days prior to the date of such proposed borrowing,
that its request for such borrowing shall be cancelled or made as an unaffected
type of LIBOR Rate Loan, (ii) any Base Rate Loan or LIBOR Rate Loan which was to
have been converted to an affected type of LIBOR Rate Loan shall be continued as
or converted into a Base Rate Loan, or, if Borrower Representative shall notify
Agent, no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the proposed conversion, shall be maintained as an unaffected type of LIBOR
Rate Loan, (iii) any outstanding affected LIBOR Rate Loans shall be converted
into a Base Rate Loan, or, if Borrower Representative shall notify Agent, no
later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected LIBOR Rate Loan, shall be converted into an unaffected type of LIBOR
Rate Loan, on the last Business Day of the then current Interest Period for such
affected LIBOR Rate Loans, and (iv) Agent shall have the right to assess and
collect the Yield Surcharge. Until such notice has been withdrawn, Agent and
Lenders shall have no obligation to make an affected type of LIBOR Rate Loan or
maintain outstanding affected LIBOR Rate Loans and no Borrower shall have the
right to convert a Base Rate Loan, Daily LIBOR Loan or an unaffected type of
LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

 



11

 

 

3.12 [Reserved].

 

3.13 [Reserved].

 

4. COLLATERAL; GENERAL TERMS.

 

4.1 Security Interest in the Collateral. To secure the prompt payment and
performance to each Lender Party of all Obligations, each Loan Party hereby
assigns, pledges and grants to Agent, as agent for the ratable benefit of each
Lender Party, a continuing security interest in and to all of its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located. Each Loan Party shall mark its books and records as may be necessary or
appropriate to evidence, protect and perfect Agent’s security interest in the
Collateral and shall cause its financial statements to reflect such security
interest.

 

4.2 Perfection of Security Interest. (a) Loan Parties shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in the Collateral or to enable Agent to protect, exercise or
enforce its rights hereunder and in the Collateral, including, but not limited
to, (i) immediately discharging all Liens other than Permitted Encumbrances,(ii)
obtaining landlords’, warehouse operators’, bailees’ or mortgagees’ lien waivers
and related agreements, (iii) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may specify, including without
limitation compliance with all Funding Requirements, and stamping or marking, in
such manner as Agent may specify, any and all chattel paper, instruments,
letters of credit and advices thereof and documents evidencing or forming a part
of the Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to Agent, (v) executing (as appropriate) and
delivering authorizations for the recording of financing statements, instruments
of pledge, mortgages, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest under the Uniform
Commercial Code or other applicable law, including without limitation compliance
with all Funding Requirements; (vi) obtaining acknowledgments, in form and
substance satisfactory to Agent, from any bailee having possession of any
Collateral at any time, stating that the bailee holds such Collateral on behalf
of Agent, (vii) obtaining “control” of any investment property, deposit account,
letter-of-credit right or electronic chattel paper (the term “control” as used
in respect of the foregoing types of Collateral having the meaning set forth in
Articles 8 and 9 of the UCC), with any agreements establishing such “control” to
be in form and substance satisfactory to Agent, (viii) if a Loan Party at any
time has or acquires a commercial tort claim, such Loan Party shall promptly
notify Agent thereof, in writing, and grant a specific collateral assignment of
such claim to Agent as additional Collateral and (ix) Loan Parties shall endorse
and deliver to Agent any and all promissory notes payable to any Loan Party, as
and when executed by any Mortgagor Customer (or, in lieu of such endorsement, an
allonge executed by a Loan Party with respect thereto in form and substance
satisfactory to Agent) together with not- recorded but recordable assignments of
any and all mortgages (other than Mortgages) securing such notes, which may be
recorded by Agent on the proper land records at any time in its discretion.
Agent shall have the right to record in the applicable land records any
Assignment of Mortgage and Collateral Assignment delivered in connection with an
Eligible Mortgage Loan in its discretion, regardless of the occurrence of an
Event of a Default.

 

12

 

 

(b) Agent is hereby authorized to file financing statements in accordance with
the applicable provisions of the UCC, including, without limitation financing
statements that describe the Collateral covered thereby as “all personal
property”, “all assets” or words of similar effect, at any time or from time to
time hereafter, in any jurisdiction; and Loan Parties hereby ratify, approve and
affirm the filing of any such financing statements heretofore filed by Agent in
respect of any Loan Party (including any predecessor-in-interest thereof). All
charges, expenses and fees Agent may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be charged to Borrower’s Account as a
Revolving Advance and added to the Obligations, or, at Agent’s option, shall be
paid to Agent immediately upon demand.

 

(c) Except with respect to the Designated Mortgage Loans and the Designated
Participation Loans, no Loan Party has assigned, pledged, or otherwise conveyed
or encumbered any Mortgage Loan or other Collateral to any other Person, and
immediately prior to the pledge of such Mortgage Loan or any other Collateral to
the Agent, the Loan Party was the sole owners of such Mortgage Loan or such
other Collateral and had good and marketable title thereto, free and clear of
all Liens, in each case except for Liens to be released simultaneously with the
Liens granted in favor of the Agent hereunder. No Mortgage Loan or other
Collateral pledged to the Agent hereunder was acquired (by purchase or
otherwise) by any Loan Party from an Affiliate of such Loan Party.

 

(d) The provisions of this Agreement are effective to create in favor of the
Agent a valid security interest in all right, title and interest of each Loan
Party in, to and under the Collateral.

 

(e) Upon receipt by the Agent of each Mortgage Note, endorsed in blank by a duly
authorized officer of a Loan Party, the Agent shall have a fully perfected first
priority security interest therein, in the Mortgage Loan evidenced thereby and
in the Loan Party’s interest in the related Mortgaged Property.

 

(f) Upon the filing of financing statements on Form UCC-1 naming the Agent as
“Secured Party” and the applicable Loan Party as “Debtor”, and describing the
Collateral, in the State of New York, the security interests granted hereunder
in the Collateral will constitute fully perfected first priority security
interests under the Uniform Commercial Code in all right, title and interest of
such Loan Party in, to and under such Collateral which can be perfected by
filing under the Uniform Commercial Code.

 

13

 

 

4.3 Disposition of Collateral; Release by Agent.

 

(a) Each Loan Party will safeguard and protect all Collateral for Agent’s
general account and make no disposition thereof whether by sale, lease or
otherwise except upon payment by any Mortgagor Customer of the entire principal
and all accrued and unpaid interest on any loan made by Loan Party to any
Mortgagor Customer. Subject to Section 7.22 hereof, at such time as any Loan
Party shall advise Agent that it is anticipating payment in full by or on behalf
of any of its Mortgagor Customers of any note payable to any Loan Party
(including, without limitation, any Eligible Mortgage Loan), Agent shall
promptly forward such note endorsed back to such Loan Party, together with the
reassignment to such Loan Party of the related Mortgage File and any collateral
securing such note. In the event such note is not fully paid by or on behalf of
such Mortgagor Customer within fifteen (15) Business Days after receipt by such
Loan Party of such note, such Loan Party shall re-endorse to and return to
Agent, such note, the assignments of mortgages and the balance of the related
Mortgage File.

 

(b) In the event that Borrower notifies Agent that it is anticipating a sale by
Borrower of a Mortgage Note and the assignment of the associated Mortgage Loan
and other Mortgage Loan Documents to Bond Subsidiary in accordance with Section
7.11(v) hereof and upon satisfaction of each of the requirements thereof,
including, without limitation, the Sale Conditions, Agent shall forward the
applicable Mortgage Note and associated Mortgage Loan Documents endorsed back to
the applicable Loan Party, together with the reassignment to Borrower of the
related Mortgage File and any collateral securing such Mortgage Note
(collectively, the “Transferred Mortgage File”). In the event such Transferred
Mortgage File is not sold and assigned to Bond Subsidiary within fifteen (15)
Business Days after receipt by Borrower of such Transferred Mortgage File,
Borrower shall re-endorse to and return to Agent, such Transferred Mortgage
File.

 

(c) In the event that Borrower notifies Agent that it intends to exchange a
Mortgage Note and the associated Mortgage Loan and other Mortgage Loan Documents
held by Borrower with a Mortgage Note and the associated Mortgage Loans and
other Mortgage Loan Documents held by Bond Subsidiary in accordance with Section
7.11(vi) hereof and upon satisfaction of each of the requirements thereof,
including, without limitation, the Exchange Conditions, Agent shall forward the
applicable Transferred Mortgage File in the manner provided in Section 4.3(b)
hereof. In the event such Transferred Mortgage File is not exchanged with Bond
Subsidiary as provided hereunder within fifteen (15) Business Days after receipt
by Borrower of such Transferred Mortgage File, Borrower shall re-endorse to and
return to Agent, such Transferred Mortgage File.

 

14

 

 

(d) With regard to any sales described in Section 4.3(b) or any exchanges
described in Section 4.3(c), each Loan Party (and by its acceptance of the
Transferred Mortgage File, the Bond Subsidiary) acknowledges and agrees that
Agent does not make any oral or written representations, warranties, promises or
guarantees whatsoever, whether express or implied, concerning or with regard to,
and Agent expressly disclaims any liability or obligation with respect to,
concerning or relating to any aspect of the Mortgage Loans or any collateral
thereof, including, without limitation, any of the following: (i) the value,
condition or profitability of the Mortgaged Property; (ii) title or ownership to
or of the Mortgaged Property, or any portion or part thereof; (iii) governmental
laws and any other restrictions applicable to the Mortgaged Property; (iv)
claims by third parties against Borrower or any Mortgage Customer; (v) the
creditworthiness, financial condition or ability of any Mortgage Customer or any
guarantor to fulfill its obligations to pay its respective debts as they mature;
(vi) the collectability of the Mortgage Loans; (vii) the legality, validity,
sufficiency or enforceability of any of the Mortgage Loan Documents, and (viii)
the validity, enforceability, attachment, priority or perfection of any security
interest granted pursuant to the Mortgage Loan Documents. Loan Parties (and by
its acceptance of the Transferred Mortgage File, the Bond Subsidiary) shall not
be entitled to any other materials from Agent, including, but not limited to,
materials that are attorney-client privileged, or prepared in connection with
anticipated or actual litigation, or otherwise subject to confidentiality
agreements, internal memoranda, analysis, ratings or reports prepared by Agent
in connection with the Mortgage Loans or the transactions completed by the
Credit Agreement. Each Loan Party (and by its acceptance of the Transferred
Mortgage File, the Bond Subsidiary) acknowledges that it will have made such
examinations, reviews and investigations as it deems necessary or appropriate in
making its decision to purchase the Mortgage Loans. Each Loan Party (and by its
acceptance of the Transferred Mortgage File, the Bond Subsidiary) has been and
will continue to be solely responsible for making its own independent
investigation of the Mortgage Loan Documents. Each Loan Party (and by its
acceptance of the Transferred Mortgage File, the Bond Subsidiary) further
acknowledges and agrees that Agent has not given any investment advice, credit
information or opinion on whether the purchase of the Mortgage Customers
obligations under the Mortgage Loans is prudent. Each Loan Party (and by its
acceptance of the Transferred Mortgage File, the Bond Subsidiary) hereby accepts
the Mortgage Loans on an “as is, where is, with all faults” basis, without
recourse to Agent and without any representations or warranties. Each Loan Party
shall defend and indemnify Agent, and its respective employees, agents,
directors and officers harmless from and against all loss, liability, damage and
expense, claims, costs, fines and penalties, including attorney’s fees, suffered
or incurred as a result of or in any way related to the transfer of a
Transferred Mortgage Property in accordance with the provisions of Section 17.5
hereof.

 

4.4 Preservation of Collateral. Following the occurrence of a Default or Event
of Default and the demand by Agent for payment of all Obligations due and owing,
in addition to the rights and remedies set forth in Section 4.2 and Section 12.1
hereof, Agent: (a) may at any time take such steps as Agent deems necessary to
protect Agent’s interest in and to preserve the Collateral, including the hiring
of such security guards or the placing of other security protection measures as
Agent may deem appropriate; (b) may employ and maintain at any Loan Party’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any Loan
Party’s owned or leased lifts, hoists, trucks and other facilities or equipment
for handling or removing the Collateral; and (e) shall have, and is hereby
granted, a right of ingress and egress to the places where the Collateral is
located, and may proceed over and through any Loan Party’s owned or leased
property to obtain such Collateral. Each Loan Party shall cooperate fully with
all of Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct. All of Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Loan Parties’ Account as a Revolving Advance and
added to the Obligations.

 

15

 

 

4.5 Ownership of Collateral. With respect to the Collateral, at the time the
Collateral becomes subject to Agent’s security interest: (a) each Loan Party
shall be the sole owner of and fully authorized and able to sell, transfer,
pledge and/or grant a first priority security interest in each and every item of
its respective Collateral to Agent; and, except for Permitted Encumbrances the
Collateral shall be free and clear of all Liens and encumbrances whatsoever; (b)
each document and agreement executed by each Loan Party or delivered to Agent in
connection with this Agreement shall be true and correct in all respects; (c)
all signatures and endorsements of each Loan Party that appear on such documents
and agreements shall be genuine and each Loan Party shall have full capacity to
execute same; and (d) each Loan Party’s Equipment and Inventory shall be located
as set forth on Schedule 4.5 or at such other locations within the United States
of America as Agent may receive notice of, and approve, from time to time
pursuant to Section 10.12 (all such locations herein called, collectively, the
“Collateral Locations” and, individually, a “Collateral Location”); and shall
not be removed from such Collateral Locations without the prior written consent
of Agent except for Equipment that is moved from one such Collateral Location of
a Loan Party to another such Collateral Location of another Loan Party.

 

4.6 Defense of Agent’s Interests. Unless and until (a) payment and performance
in full of all of the Obligations and (b) termination of this Agreement, Agent’s
security interests in the Collateral shall continue in full force and effect.
During such period no Loan Party shall, without Agent’s prior written consent,
pledge, sell, assign, transfer, create or suffer to exist a Lien upon or
encumber or allow or suffer to be encumbered in any way except for Permitted
Encumbrances, any part of the Collateral. Each Loan Party shall defend Agent’s
security interest in the Collateral against any and all Persons whatsoever. At
any time following a Default or Event of Default, Agent shall have the right to
take possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including without limitation: labels, stationery,
documents, instruments and advertising materials. If Agent exercises this right
to take possession of the Collateral, Loan Parties shall, upon demand, assemble
it in the best manner possible and make it available to Agent at a place
reasonably convenient to Agent. In addition, with respect to all Collateral,
Agent shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other applicable law. During
any period that an Event of Default exists, each Loan Party shall, and Agent
may, at its option, instruct all suppliers, carriers, forwarders, warehouses or
others receiving or holding cash, checks, Inventory, documents or instruments in
which Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into Loan Party’s possession, they, and
each of them, shall be held by such Loan Party in trust as Agent’s trustee, and
Loan Party will immediately deliver them to Agent in their original form
together with any necessary endorsement.

 

4.7 Books and Records. Each Loan Party shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including without limitation by reason of
enumeration, accruals for premiums, if any, due on required payments and
accruals for depreciation, obsolescence, or amortization of properties), which
should be set aside from such earnings in connection with its business. All
determinations pursuant to this subsection shall be made in accordance with, or
as required by, GAAP consistently applied in the opinion of the Accountants.

 

16

 

 

4.8 Financial and Other Disclosure. Each Loan Party hereby irrevocably
authorizes and directs all accountants and auditors employed by such Loan Party
at any time during the Term to exhibit and deliver to Agent copies of any of the
Loan Parties’ financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent any information such accountants may have concerning such Loan Party’s
financial status and business operations. In respect of the foregoing, Borrower
Representative shall execute and deliver to its accountants and auditors
employed on the Original Closing Date and, if such accountants and auditors are
changed by Loan Parties subsequent to the Original Closing Date, a letter
directly authorizing them to act in the manner so provided hereinabove when
requested by Agent, such letter to be substantially in the form of Exhibit 4.8.
Each Loan Party hereby authorizes all federal, state and municipal authorities
to furnish to Agent copies of reports or examinations relating to such Loan
Party, whether made by such Loan Party or otherwise; however, Agent will attempt
to obtain such information or materials directly from such Loan Party prior to
obtaining such information or materials from such accountants or such
authorities.

 

4.9 Compliance with Laws. Each Loan Party shall comply in all material respects
with all acts, rules, regulations and orders of any legislative, administrative
or judicial body or official applicable to its respective Collateral or any part
thereof or to the operation of such Loan Party’s business the non-compliance
with which could reasonably be expected to have a Material Adverse Effect on
such Loan Party. Each Loan Party may, however, contest or dispute any acts,
rules, regulations, orders and directions of those bodies or officials in any
reasonable manner, provided that any related Lien is inchoate or stayed and
sufficient reserves are established to the reasonable satisfaction of Agent to
protect Agent’s Lien on or security interest in the Collateral.

 

4.10 Inspection of Premises; Appraisals. (a) At all reasonable times, Agent
shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Loan Party’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Loan Party’s business from time to time in Agent’s sole credit judgment.
Agent may also enter upon any of Loan Party’s premises at any time during
business hours and at any other reasonable time, and from time to time, for the
purpose of inspecting the Collateral and any and all records pertaining thereto
and the operation of such Loan Party’s business which, initially is intended by
Agent to occur at least quarterly (if not more frequently); provided, however,
so long as no Default or Event of Default shall have occurred and be continuing,
Agent shall charge Loan Parties for no more than four (4) inspections per
calendar year.

 

(b) At any time that the Agent requests, each Loan Party will at its sole
expense, provide the Agent with appraisals or updates thereof of the Mortgaged
Property from an appraiser selected and engaged by the Agent, and prepared on a
basis satisfactory to the Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, if no Default or Event of Default shall have occurred and be
continuing, only one (1) such appraisal or update per calendar year shall be
conducted and shall be prepared on a “drive-by” basis with respect to a
representative sampling of all Mortgaged Property satisfactory to Agent;
provided, further, that Agent may require appraisals or updates more frequently
at its own expense. In the event the value of the Mortgaged Property so
determined pursuant to such appraisal is less than anticipated by Agent, such
that the Revolving Advances are in excess of such Advances permitted hereunder,
then promptly upon Agent’s demand for same, Loan Parties shall make mandatory
prepayments of their outstanding Revolving Advances as to eliminate the excess
Advances.

 

17

 

 

4.11 Insurance. Each Loan Party shall bear the full risk of any loss of any
nature whatsoever with respect to the Collateral. At each Loan Party’s own cost
and expense in amounts and with carriers acceptable to Agent, each Loan Party
shall (a) keep all its insurable properties and properties in which each Loan
Party has an interest, including without limitation all Real Property, insured
against the hazards of fire, flood (if any property is in a special flood hazard
area and flood insurance is available in such area), sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to such Loan Party’s including, without limitation, products liability
insurance and business interruption insurance; (b) maintain a bond or other
surety in such amounts as is customary in the case of companies engaged in
businesses similar to such Loan Party insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Loan Party either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Loan Party is engaged in business; (e) furnish Agent
with (i) copies of all policies and evidence of the maintenance of such policies
by the renewal thereof at least thirty (30) days before any expiration date and
as required, in connection with the Funding Requirements, and (ii) appropriate
loss payable endorsements in form and substance satisfactory to Agent, naming
Agent as a co-insured and loss payee as its interests may appear with respect to
all insurance coverage referred to in clauses (a) and (c) above, to the extent
affecting or relating to Collateral and providing (A) that all proceeds
thereunder shall be payable to Agent, (B) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy, and (C) that such policy and loss payable clauses may not be cancelled,
amended or terminated unless at least thirty (30) days’ prior written notice is
given to Agent. In the event of any loss thereunder, the carriers named therein
hereby are directed by Agent and the applicable Loan Party to make payment for
such loss to Agent and not to such Loan Party and Agent jointly. If any
insurance losses are paid by check, draft or other instrument payable to any
Loan Party and Agent jointly, Agent may endorse such Loan Party’s name thereon
and do such other things as Agent may deem advisable to reduce the same to cash.
Agent is hereby authorized to adjust and compromise claims under insurance
coverage referred to in clauses (a) and (b) above. All loss recoveries received
by Agent upon any such insurance shall either be paid over to Loan Parties or
applied by the Agent as follows: (i) if no Event of Default or Default exists,
and the loss recovery so received by Agent is less than or equal to the
Materiality Threshold, then Agent shall remit such loss recovery to the Loan
Parties; (ii) if no Event of Default or Default exists, and the loss recovery
received by Agent is more than the Materiality Threshold, then, Agent shall
apply such loss recovery to the Obligations in such order as Agent in its sole
discretion shall determine and (iii) if any Event of Default exists, then Agent
shall receive and apply such loss recovery to the Obligations in such order as
Agent, in its sole discretion, shall determine.

 

18

 

 

Any surplus of such proceeds remaining after such application shall be paid by
Agent to Loan Parties or applied as may be otherwise required by law. If,
however, after application of such proceeds to the Obligations, any
“overadvance” (as that term is described in Section 2.6) exists, then, Loan
Parties shall comply with said Section 2.6 in respect of its elimination.
Anything hereinabove to the contrary notwithstanding, Agent shall not be
obligated to remit any insurance proceeds to Loan Parties unless Loan Parties
shall have provided Agent with evidence reasonably satisfactory to Agent that
the insurance proceeds will be used by Loan Parties to repair, replace or
restore the insured property which was the subject of the insurable loss. The
Collateral at all times shall be maintained in accordance with the requirements
of all insurance carriers which provide insurance with respect to the Collateral
so that such insurance shall remain in full force and effect. If any Loan Party
fails to obtain insurance as hereinabove provided, or to keep the same in force,
Agent, if Agent so elects, may obtain such insurance and pay the premium
therefor for Borrower’s Account, and charge Borrower’s Account therefor and such
expenses so paid shall be part of the Obligations. Without limitation of the
foregoing, if as of the Original Closing Date or at any time thereafter Agent
determines that all or a portion of the improvements situated on any Real
Property constituting Collateral are located within an area designated by the
Federal Emergency Management Agency or the Flood Disaster Protection Act of 1973
(P.L. 93-234) as being in a “special flood hazard area,” whether now or at any
time hereafter, Loan Parties shall also furnish Agent with flood insurance
policies which conform to the requirements of said Flood Disaster Protection Act
of 1973 and the National Flood Insurance Act of 1968, as either may be amended
from time to time. The amounts of such insurance coverages shall be in an amount
equal to the full insurable value and shall be maintained thereafter at all
times in an amount such that Agent will not be deemed a co-insurer under
applicable insurance laws, regulations, policies or practices. Renewals of such
policies shall be so delivered at least ten (10) days before any such insurance
shall expire. If Loan Parties shall fail to provide any such insurance, or shall
fail to replace any of the same within ten (10) days after being notified that
the insuring company is no longer approved by Agent, or if any such insurance is
cancelled or lapses without replacement, Agent may, at its option, procure the
same in such amounts as are required hereunder, and the actual cost thereof may,
at Agent’s option, be charged as a Revolving Advance to Borrower’s Account
immediately upon incurrence or at any time thereof.

 

4.12 Payment of Taxes. Each Loan Party will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Loan Party
or any of the Collateral including, without limitation, real and personal
property taxes, assessments and charges and all franchise, income, employment,
social security benefits, withholding, and sales taxes. If any tax by any
governmental authority is or may be imposed on or as a result of any transaction
between any Loan Party and Agent which Agent may be required to withhold or pay
or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Agent’s
opinion, may possibly create a valid Lien on the Collateral, Agent may, unless
the Loan Parties have done so within five (5) Business Days after the Borrower
Representative receives written notice from the Agent that they do so, pay the
taxes, assessments or other Charges and each Loan Party hereby indemnifies and
holds Agent and each Lender harmless in respect thereof. Agent will not pay any
taxes, assessments or Charges to the extent that any Loan Party has contested or
disputed those taxes, assessments or Charges in good faith, by expeditious
protest, administrative or judicial appeal or similar proceeding provided that
any related tax lien is stayed and sufficient reserves are established to the
reasonable satisfaction of Agent to protect Agent’s security interest in or Lien
on the Collateral. The amount of any payment by Agent under this Section shall
be charged to Borrower’s Account as a Revolving Advance and added to the
Obligations and, until Loan Parties shall furnish Agent with an indemnity
therefor (or supply Agent with evidence satisfactory to Agent that due provision
for the payment thereof has been made), Agent may hold without interest any
balance standing to Loan Parties’ credit and Agent shall retain its security
interest in any and all Collateral held by Agent.

 

19

 

 

4.13 Payment of Leasehold Obligations. Each Loan Party shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request, will provide evidence of having done so.

 

4.14 Receivables.

 

(a) Each of the Receivables shall be a bona fide and valid account representing
a bona fide indebtedness incurred by the Mortgagor Customer therein named, for a
fixed sum as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to a loan made by Loan Party to such Mortgagor Customer or an absolute
sale or lease and delivery of goods upon stated terms of a Loan Party, or work,
labor or services theretofore rendered by a Loan Party as of the date each
Receivable is created. Same shall be due and owing in accordance with the
applicable Loan Party’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Loan Parties to Agent.

 

(b) Each Mortgagor Customer, to the best of each Loan Party’s knowledge, as of
the date each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Mortgagor Customer is obligated in full when due or
with respect to such Mortgagor Customers of any Loan Party who are not solvent
such Loan Party has set up on its books and in its financial records bad debt
reserves adequate to cover such Receivables.

 

(c) Each Loan Party’s chief executive office is located at the address set forth
on Schedule 4.14(c) hereto. Until written notice is given to Agent by Borrower
Representative of any other office at which any Loan Party keeps its records
pertaining to Receivables, all such records shall be kept at such executive
office.

 

(d) On the Original Closing Date, each Loan Party shall have established one or
more check scanners with Agent (“Scanners”) which shall be used for the sole and
exclusive purpose of concentrating the collection of all remittances on
Receivables and proceeds of other Collateral. All remittances confirmed by
Scanners, once established, shall be transferred on a daily basis to the
Concentration Account by wire transfer of immediately available funds in a
manner satisfactory to Agent.

 

20

 

 

(e) In addition to the requirements set forth in subsection (d) above, from and
after the Original Closing Date, Loan Parties shall establish and maintain one
or more additional Deposit Accounts of Loan Parties as blocked accounts
(“Blocked Accounts” or a “Blocked Account”) pursuant to one or more agreements
(“collectively, “Blocked Account Agreements” or a “Blocked Account Agreement”)
with Bank or any other financial institution as is acceptable to Agent
(collectively, “Blocked Account Banks” or a “Blocked Account Bank”) into which
Loan Parties and Mortgage Customers shall remit payments on Receivables and
other proceeds of Collateral. All amounts on deposit in a Blocked Account shall
be transferred on a daily basis to the Concentration Account by wire transfer of
immediately available funds in a manner satisfactory to Agent. Unless otherwise
agreed to by Agent, each Blocked Account Bank shall acknowledge and agree
pursuant to its respective Blocked Account Agreement that all payments and
deposits made to its Blocked Account are the sole and exclusive property of
Agent; for the benefit of itself and each other Lender Party; that such Blocked
Account Bank has no right to set off against its Blocked Account except as
expressly provided on its Blocked Account Agreement; that such Blocked Account
Bank will wire transfer immediately available funds in a manner satisfactory to
Agent all funds deposited in the Blocked Account to the Concentration Account
(or another account designed by Agent) on a daily basis as soon as such funds
are collected. Each Loan Party agrees that all payments, whether by cash, check,
wire transfer or other instruments of deposit in each Blocked Account shall be
the sole and exclusive property of Agent, for the benefit of itself and each
other Lender Party, and that Loan Parties shall not have any right, title or
interest therein or in any Blocked Account. None of the Bank, Agent or any
Lender Party assumes any responsibility for such Blocked Account or
Concentration Account (unless such Person shall also be the applicable Blocked
Account Bank or Concentration Bank and in such event only as set forth in the
applicable Blocked Account Agreement applicable thereto), including without
limitation, any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder. Loan Party shall notify all Mortgagor
Customers of Loan Parties to remit directly all payments constituting proceeds
of Collateral to an applicable Blocked Account in the form received. All such
payments, whether by cash, check, wire transfer or other instrument, made to
each Blocked Account, shall be the exclusive property of the Agent, for the
benefit of itself, the Bank and each other the Lender Party, and the Loan
Parties shall not have any right, title or interest therein. The Loan Parties
shall not, without obtaining the prior consent of the Agent, establish any
accounts, other than the Blocked Accounts and the Concentration Account,
pursuant to which payments on account of Receivables are made to or on behalf of
any of the Loan Parties. Loan Parties shall not modify in any respect, without
the prior written consent of Agent, any Blocked Account Agreement or any other
arrangement relating to any Blocked Account.

 

(f) In addition to the requirements set forth in subsections (d) and (e) above,
each Loan Party shall cause all Deposit Accounts existing on the Original
Closing Date or subsequently (with Agent’s approval) coming into existence,
other than any constituting a Blocked Account (herein, a “Pledged Account”), to
be made the subject of a tri-party agreement among such Loan Party, the bank
having such Pledged Account and Agent, to be in form and substance satisfactory
to Agent (a “Pledged Account Agreement”), pursuant to which the pledge of such
Pledged Account and all funds on deposit therein to Agent as security for the
payment and performance of all Obligations shall be established and confirmed.

 

21

 

 

(g) All amounts deposited in the Concentration Account from time to time shall
be applied to the Obligations upon (i) final collection thereof and (ii) their
transfer from the Concentration Bank to the Agent in accordance with this
subsection, effective on the Business Day that each such payment is received
(such date being called herein the “Application Date”). For purposes of the
preceding sentence, the Agent shall be deemed to have received a payment from
the Concentration Bank on a particular Business Day only if it receives by wire
transfer the same prior to 1:00 p.m. (New York time) on such Business Day or, if
received after such time, on the next following Business Day. Agent is not,
however, required to credit Borrower’s Account for the amount of any item of
payment which is unsatisfactory to Agent and Agent may charge Borrower’s Account
for the amount of any item of payment which is returned to Agent unpaid. The
Agent shall apply all amounts deposited in the Concentration Account as provided
in Section 17.4 or, as applicable, Section 12.2. Each prepayment of a Revolving
Advance pursuant to this Section shall be applied, first, to the payment of Base
Rate Loans and second, to the payment of LIBOR Rate Loans. If sufficient funds
are not available to fund all payments then to be made in respect of any
Obligations, the available funds being applied with respect to such Obligations
shall be allocated to the payment of such Obligations ratably, in such order and
manner as Agent shall elect, and Loan Parties shall continue to be liable for
any deficiency.

 

(h) If at any time Agent determines that any funds held in the Blocked Account,
the Concentration Account or any Pledged Account are subject to the Lien of any
Person, other than the Agent as herein provided, (a) Loan Parties agree,
forthwith upon demand by Agent, to pay to Agent as additional funds to be
deposited and held in the Concentration Account, an amount equal to the amount
of funds subject to such Lien, or (b) if no such payment is made, Agent shall
establish sufficient reserves in the amount of such funds.

 

(i) At any time following the occurrence of an Event of Default or a Default,
Agent shall have the right to send notice of the assignment of, and Agent’s
security interest in, the Receivables to any and all Mortgagor Customers or any
third party holding or otherwise concerned with any of the Collateral.
Thereafter, Agent shall have the sole right to collect the Receivables, take
possession of the Collateral, or both. Agent’s actual collection expenses,
including, but not limited to, stationery and postage, telephone and telecopy,
secretarial and clerical expenses and the salaries of any collection personnel
used for collection, may be charged to Borrower’s Account and added to the
Obligations.

 

(j) Agent shall have the right to receive, endorse, assign and/or deliver in the
name of Agent or any Loan Party any and all checks, drafts and other instruments
for the payment of money relating to the Receivables, and each Loan Party hereby
waives notice of presentment, protest and non-payment of any instrument so
endorsed. Each Loan Party hereby constitutes Agent or Agent’s designee as such
Loan Party’s attorney with power at any time hereafter (i) to endorse such Loan
Party’s name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (ii) to sign such Loan Party’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Mortgagor Customers, assignments and verifications of Receivables; (iii) in
Agent’s Permitted Discretion, to send verifications of Receivables to any
Mortgagor Customer; and (iv) to sign such Loan Party’s name on any documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same. Following the
occurrence of a Default or an Event of Default, and during its continuation,
each Loan Party shall hereby constitute Agent or Agent’s designee as such Loan
Party’s attorney with additional power (i) to demand payment of the Receivables;
(ii) to enforce payment of the Receivables by legal proceedings or otherwise;
(iii) to exercise all of Loan Parties’ rights and remedies with respect to the
collection of the Receivables and any other Collateral; (iv) to settle, adjust,
compromise, extend or renew the Receivables; and (v) to settle, adjust or
compromise any legal proceedings brought to collect Receivables. All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done willfully or with
gross (not mere) negligence; this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to any Loan Party to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Loan Party.

 

22

 

 

(k) Agent shall not, under any circumstances or in any event whatsoever, have
any liability for any error or omission or delay of any kind occurring in the
settlement, collection or payment of any of the Receivables or any instrument
received in payment thereof, or for any damage resulting therefrom, except for
any such errors or omissions or delays of any kind determined by a court of
competent jurisdiction in a final proceeding to have resulted primarily from
Agent’s gross (not mere) negligence or willful misconduct. Following the
occurrence of an Event of Default or Default, Agent may, without notice or
consent from any Loan Party, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. Agent is authorized and empowered to accept
following the occurrence of an Event of Default or Default the return of the
goods represented by any of the Receivables, without notice to or consent by any
Loan Party, all without discharging or in any way affecting any Loan Party’s
liability hereunder.

 

(l) No Loan Party will, without Agent’s consent, compromise or adjust any
material amount of the Receivables (or extend the time for payment thereof) or
accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the business of such Loan Party.

 

4.15 [Reserved].

 

4.16 Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved. No
Loan Party shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation.

 

4.17 Exculpation of Agent. Nothing herein contained shall be construed to
constitute Agent as any Loan Party’s agent for any purpose whatsoever, nor shall
Agent be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof. Agent shall not, whether by anything herein or
in any assignment or otherwise, assume any Loan Party’s obligations under any
contract or agreement assigned to Agent, and Agent shall not be responsible in
any way for the performance by Loan Parties of any of the terms and conditions
thereof.

 

23

 

 

4.18 Environmental Matters.

 

(a) Loan Parties shall ensure that the Controlled Real Property remains in
compliance with all Environmental Laws and they shall not place or permit to be
placed any Hazardous Substances on any Controlled Real Property except as not
prohibited by applicable law or appropriate governmental authorities.

 

(b) Loan Parties shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.

 

(c) Loan Parties shall (i) employ in connection with the use of the Controlled
Real Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Controlled Real Property only at facilities and with carriers
that maintain valid permits under RCRA and any other applicable Environmental
Laws. Loan Parties shall use their best efforts to obtain certificates of
disposal, such as hazardous waste manifest receipts, from all treatment,
transport, storage or disposal facilities or operators employed by Loan Parties
in connection with the transport or disposal of any Hazardous Waste generated at
the Controlled Real Property.

 

(d) In the event any Loan Party obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Controlled Real Property (any such event being hereinafter referred to as a
“Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Controlled Real Property, demand
letter or complaint, order, citation, or other written notice with regard to any
Hazardous Discharge or violation of Environmental Laws affecting the Controlled
Real Property or any Loan Party’s interest therein (any of the foregoing is
referred to herein as an “Environmental Complaint”) from any Person, including
any state agency responsible in whole or in part for environmental matters in
the state in which the Controlled Real Property is located or the United States
Environmental Protection Agency (any such person or entity hereinafter the
“Authority”), then Borrower Representative shall, within five (5) Business Days,
give written notice of same to Agent detailing facts and circumstances of which
any Loan Party is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Agent to protect its
security interest in the Controlled Real Property and is not intended to create
nor shall it create any obligation upon Agent with respect thereto.

 

(e) Loan Parties shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Loan Party
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Loan Party and the Authority regarding such claims to
Agent until the claim is settled. Loan Parties shall promptly forward to Agent
copies of all documents and reports concerning a Hazardous Discharge at the
Controlled Real Property that any Loan Party is required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in the Controlled Real Property and the
Collateral.

 

24

 

 

(f) Loan Parties shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Controlled Real
Property to any Lien. If any Loan Party shall fail to respond promptly to any
Hazardous Discharge or Environmental Complaint or any Loan Party shall fail to
comply with any of the requirements of any Environmental Laws, within thirty
(30) days after the Borrower Representative receives written notice from the
Agent that it do so, Agent may, but without the obligation to do so, for the
sole purpose of protecting Agent’s interest in Collateral: (A) give such notices
or (B) enter onto the Controlled Real Property (or authorize third parties to
enter onto the Controlled Real Property) and take such actions as Agent (or such
third parties as directed by Agent) deem reasonably necessary or advisable, to
clean up, remove, mitigate or otherwise deal with any such Hazardous Discharge
or Environmental Complaint. All reasonable costs and expenses incurred by Agent
and (or such third parties) in the exercise of any such rights, including any
sums paid in connection with any judicial or administrative investigation or
proceedings, fines and penalties, together with interest thereon from the date
expended at the Default Rate for Base Rate Loans constituting Revolving Advances
shall be paid upon demand by Loan Parties, and until paid shall be added to and
become a part of the Obligations secured by the Liens created by the terms of
this Agreement or any other agreement between Agent, any Lender and any Loan
Party.

 

(g) Promptly upon the written request of Agent from time to time, which may be
made at any time following the discovery of any Hazardous Discharge or the
filing of any Environmental Complaint, Loan Parties shall provide Agent, at Loan
Parties’ expense, with an environmental site assessment or environmental audit
report prepared by an environmental engineering firm acceptable in the
reasonable opinion of Agent, to assess with a reasonable degree of certainty the
existence of a Hazardous Discharge and the potential costs in connection with
abatement, cleanup and removal of any Hazardous Substances found on, under, at
or within the Controlled Real Property. Any report or investigation of such
Hazardous Discharge proposed and acceptable to an appropriate Authority that is
charged to oversee the clean-up of such Hazardous Discharge shall be acceptable
to Agent. If such estimates, individually or in the aggregate, exceed the
Materiality Threshold Agent shall have the right to require Loan Parties to post
a bond, letter of credit or other security reasonably satisfactory to Agent to
secure payment of these costs and expenses.

 

(h) Loan Parties shall defend and indemnify each Lender Party and hold each
Lender Party, and its respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
such Lender Party under or on account of any Environmental Laws, including,
without limitation, the assertion of any Lien thereunder, with respect to any
Hazardous Discharge, the presence of any Hazardous Substances affecting the
Controlled Real Property, whether or not the same originates or emerges from the
Controlled Real Property or any contiguous real estate, including any loss of
value of the Controlled Real Property as a result of the foregoing except to the
extent such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of a Lender Party. Loan Parties’
obligations under this Section shall arise upon the discovery of the presence of
any Hazardous Substances at the Controlled Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Substances. Loan Parties’
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.

 

25

 

 

4.19 No Other Financing Statements. Except as respects the financing statements
filed by Agent and financing statements giving notice of otherwise Permitted
Encumbrances, no financing statement covering any of the Collateral or any
proceeds thereof is on file in any public office.

 

4.20 Intellectual Property. Loan Parties shall execute and deliver to Agent for
the benefit of all Lender Parties, immediately, either (i) on the Original
Closing Date with respect to any trademarks, patents or copyrights, registered,
or to be registered, with the applicable Governmental Body as of the Original
Closing Date, or (ii) upon the creation or acquisition by Loan Party of any
trademarks, patents or copyrights, registered, or to be registered, with the
applicable federal Governmental Body subsequent to the Original Closing Date,
security agreements with respect thereto, in registrable form, each in form and
substance satisfactory to Agent.

 

4.21 Mortgages. Loan Parties shall execute and deliver to Agent for the benefit
of all Lender Parties, either (i) on the Original Closing Date, with respect to
all Controlled Real Property owned in fee simple by any Mortgagor Customer of an
Eligible Mortgage Loan on the Original Closing Date, or (ii) immediately upon
the acquisition in fee simple by any Mortgagor Customer of an Eligible Mortgage
Loan of any Real Property subsequent to the Original Closing Date, an Assignment
of Mortgage and Collateral Assignment with respect to such Real Property,
together with such title insurance policies (mortgagee’s form), certified
surveys, appraisals, and local counsel opinions with respect thereto and such
other agreements, documents and instruments which Agent deems reasonably
necessary or desirable, in form and substance satisfactory to Agent, including
without limitation all terms set forth in the Funding Requirements.

 

4.22 Execution of Supplemental Instruments. Loan Parties shall execute and
deliver to Agent from time to time, promptly upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may reasonably
request, in order that the full intent of this Agreement and the Other Documents
may be carried into effect.

 

4.23 OFAC. Agent may, at its option, reject, refuse to accept or return any
Collateral that Agent determines is, or may be, owed by, or due from, or belongs
to, a Sanctioned Person.

 

5. REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party represents and warrants as follows:

 

5.1 Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. The execution, delivery and
performance of this Agreement and of the Other Documents (a) are within such
Loan Party’s corporate (or other organizational) powers, have been duly
authorized, are not in contravention of law or the terms of such Loan Party’s
Organic Documents or to the conduct of such Loan Party’s business or of any
material agreement or undertaking to which such Loan Party is a party or by
which such Loan Party is bound, and (b) will not conflict with nor result in any
breach in any of the provisions of or constitute a default under or result in
the creation of any Lien (except Permitted Encumbrances) upon any asset of such
Loan Party under the provisions of any Organic Document or other instrument to
which such Loan Party or its property is a party or by which it may be bound.

 

26

 

 

5.2 Formation and Qualification.

 

(a) Each Loan Party is duly organized and in good standing under the laws of the
state or other jurisdiction listed on Schedule 5.2 and is not required to be
qualified to do business in any other jurisdiction. Each Loan Party has
delivered to Agent true and complete copies of its Organic Documents and will
promptly notify Agent of any amendment or changes thereto.

 

(b) Each Loan Party’s identification number (if any) assigned to it by the
appropriate Governmental Body of the state of its organization, if any, is set
forth on Schedule 5.2.

 

(c) The Subsidiaries (if any) of each Loan Party as of the Closing Date are as
set forth in Schedule 5.2.

 

(d) The Equity Interests of each Loan Party which are authorized, issued and
outstanding on the Closing Date are set forth and described in Schedule 5.2.

 

(e) This Agreement is, and each Other Document executed by a Loan Party
constitutes, the legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, except as such enforcement
is subject to the effect of (i) any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally, and (ii)
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

 

5.3 Tax Returns. Each Loan Party’s federal tax identification number is set
forth on Schedule 5.3. Each Loan Party has filed all federal, state and local
tax returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable, excepting therefrom, any such charges which are being contested by Loan
Parties in good faith in appropriate proceedings after the posting of adequate
reserves on the Loan Parties’ books to cover the costs thereof. Federal, state
and local income tax returns of each Loan Party have been examined and reported
upon by the appropriate taxing authority or closed by applicable statute and
satisfied for all Fiscal Years prior to the current Fiscal Year. The provision
for taxes on the books of each Loan Party are adequate for all years not closed
by applicable statutes, and for its current Fiscal Year, and no Loan Party has
any knowledge of any deficiency or additional assessment in connection therewith
not provided for on its books.

 

27

 

 

5.4 Financial Statements.

 

(a) The historical audited financial statements of Borrower on a consolidated
basis for its most recently completed Fiscal Year, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the annual
fiscal period ended on such date, all accompanied by reports thereon containing
opinions without qualification by the Accountants, and the historical unaudited
financial statements of Borrower on a consolidated basis for that portion of its
current Fiscal Year ended with its most recently completed Fiscal Quarter and
Fiscal Month for which financial statements have been reported and the related
statements of income, changes in stockholder’s equity and changes in cash flow
for the fiscal periods ended on such date, (collectively, the “Historical
Financial Statements”), copies of which have been delivered to Agent, have been
prepared in accordance with GAAP, consistently applied (except for changes in
application in which such Accountants have concurred) and present fairly in all
material respects the financial position of the Borrower on a consolidated basis
at such dates and the results of its operations for such periods. Since the last
day of the Borrower’s most recently completed Fiscal Year, there has been no
change in the condition, financial or otherwise, of Loan Parties as shown on the
balance sheet of Borrower on a consolidated basis of such date and no change in
the aggregate value of machinery, equipment and Real Property owned by them,
except changes in the Ordinary Course of Business, none of which individually or
in the aggregate has had a Material Adverse Effect.

 

(b) The one year cash flow projections (presented on a monthly basis) of the
Borrower on a consolidated basis and their projected balance sheets as of the
Original Closing Date, furnished to Agent on the Original Closing Date (the
“Projections”), were prepared by the chief financial officer of Borrower
Representative, are based on underlying assumptions which provide a reasonable
basis for the projections contained therein and reflect Loan Parties’ collective
judgment based on present circumstances of the most likely set of conditions and
course of action for the projected period.

 

5.5 Name. No Loan Party has been known by any other organization name in the
five (5) years preceding the Original Closing Date and does not sell Inventory
under any other name nor has any Loan Party been the surviving organization of a
merger or consolidation or acquired all or substantially all of the assets of
any Person during the five (5) years preceding the Original Closing Date.

 

5.6 OSHA and Environmental Compliance.

 

(a) Each Loan Party has duly complied with, and its facilities, business,
assets, property, leaseholds and Equipment are in compliance in all material
respects with, the provisions of the Federal Occupational Safety and Health Act,
the Environmental Protection Act, RCRA and all other Environmental Laws; there
have been no outstanding citations, notices or orders of non-compliance issued
to any Loan Party or relating to its business, assets, property, leaseholds or
Equipment under any such laws, rules or regulations.

 

(b) Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.

 

(c) (i) There are no visible signs, in any material amounts of releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances at, upon, under or within any Real Property or any premises
leased by any Loan Party which do not comply in all material respects with all
applicable Environmental Laws in respect thereof;(ii) there are no underground
storage tanks or polychlorinated biphenyls on the Real Property or any premises
leased by any Loan Party; (iii) neither the Real Property nor any premises
leased by any Loan Party has ever been used as a treatment, storage or disposal
facility of Hazardous Waste; and (iv) no Hazardous Substances are present, in
any material amounts on the Real Property or any premises leased by any Loan
Party, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Loan Party or of its tenants.

 

28

 

 

5.7 Solvency.

 

(a) The Projections are based on underlying assumptions which provide a
reasonable basis for the Projections and which reflect the Loan Parties’
judgment, based on present circumstances, of a reasonably likely set of
conditions and the Loan Parties’ reasonably likely course of action for the
period projected.

 

(b) The Projections demonstrate that the Borrower on a consolidated basis will
have sufficient cash flow to enable Borrower to pay its debts as they mature.

 

(c) Immediately following the execution of this Agreement and the consummation
of the transactions contemplated hereby, (i) the assets of the Loan Parties, on
a consolidated basis, at a fair valuation and at their present fair saleable
value, will be in excess of the total amount of their liabilities (including
contingent and unmatured liabilities), (ii) the Loan Parties will be able to pay
their Indebtedness as it becomes due and (iii) the Borrower on a consolidated
basis will not have unreasonably small capital to carry on its business.

 

(d) All material undisputed Indebtedness owing to third parties by the Loan
Parties are current and not past due.

 

(e) This Agreement is, and all Other Documents will be, executed and delivered
by the Loan Parties, as applicable, to Agent in good faith and in exchange for
reasonably equivalent value and fair consideration.

 

5.8 Litigation. Except as may be disclosed in Schedule 5.8, no Loan Party has to
its knowledge, any pending or threatened litigation, arbitration, actions or
proceedings which, if determined adversely to it, would be reasonably expected
to have a Material Adverse Effect.

 

5.9 No Indebtedness. No Loan Party has any Indebtedness for borrowed funds on
the Closing Date other than (i) the Obligations, (ii) Indebtedness disclosed on
Schedule 5.9 and (iii) Indebtedness otherwise permitted under Section 7.9
hereof.

 

5.10 No Violations. Except as may be disclosed on Schedule 5.10, no Loan Party
is in violation of any applicable statute, regulation or ordinance in any
respect which could reasonably be expected to have a Material Adverse Effect on
Loan Party, nor is any Loan Party in violation of any order of any court,
governmental authority or arbitration board or tribunal.

 

29

 

 

5.11 Plans. No Loan Party nor any member of the Controlled Group maintains or
contributes to any Plan (or has assumed any liability in respect of any Plan)
other than those (if any) listed on Schedule 5.11 hereto. Except as set forth in
Schedule 5.11, (i) no Plan has incurred any “accumulated funding deficiency,” as
defined in Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or
not waived, and each Loan Party and each member of the Controlled Group has met
all applicable minimum funding requirements under Section 302 of ERISA in
respect of each Plan, (ii) each Plan which is intended to be a qualified plan
under Section 401(a) of the Code as currently in effect has been determined by
the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under Section
501(a) of the Code, (iii) no Loan Party nor any member of the Controlled Group
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid, (iv)
no Plan has been terminated by the plan administrator thereof nor by the PBGC,
and there is no occurrence which would cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Plan, (v) at this time, the current
value of the assets of each Plan exceeds the present value of the accrued
benefits and other liabilities of such Plan and no Loan Party nor any member of
the Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities, (vi)
no Loan Party or any member of the Controlled Group has breached any of the
responsibilities, obligations or duties imposed on it by ERISA with respect to
any Plan, (vii) no Loan Party nor any member of a Controlled Group has incurred
any liability for any excise tax arising under Section 4972 or 4980B of the
Code, and no fact exists which could give rise to any such liability, (viii) no
Loan Party nor any member of the Controlled Group nor any fiduciary of, nor any
trustee to, any Plan, has engaged in a “prohibited transaction” described in
Section 406 of the ERISA or Section 4975 of the Code nor taken any action which
would constitute or result in a Termination Event with respect to any such Plan
which is subject to ERISA, (ix) each Loan Party and each member of the
Controlled Group has made all contributions due and payable with respect to each
Plan, (x) there exists no event described in Section 4043(b) of ERISA, for which
the thirty (30) day notice period contained in 29 CFR §2615.3 has not been
waived, (xi) no Loan Party nor any member of the Controlled Group has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than employees or former employees of any Loan
Party and any member of the Controlled Group, and (xii) no Loan Party nor any
member of the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980.

 

5.12 Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, trade names,
assumed names, trade secrets and licenses owned or utilized by any Loan Party
are set forth on Schedule 5.12, are valid and have been duly registered or filed
with all appropriate governmental authorities and constitute all of the
intellectual property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such material patent, trademark, copyright, design right, trade name, trade
secret or license and no Loan Party is aware of any grounds for any challenge,
except as set forth in Schedule 5.12. Each patent, patent application, patent
license, trademark, trademark application, trademark license, service mark,
service mark application, service mark license, copyright, copyright application
and copyright license owned or held by any Loan Party and all trade secrets used
by any Loan Party consist of original material or property developed by such
Loan Party or which was lawfully acquired by such Loan Party from the proper and
lawful owner thereof. Each of such items has been, or will be, maintained so as
to preserve the value thereof from the date of creation or acquisition thereof.
With respect to all proprietary software developed and used by any Loan Party,
such Loan Party is in possession of all source and object codes related to each
piece of software or is the beneficiary of a source code escrow agreement.

 

30

 

 

5.13 Licenses and Permits. Each Loan Party (a) is in compliance with and (b) has
procured and is now in possession of, all material licenses or permits required
by any applicable federal, state, provincial or local law or regulation for the
operation of its business in each jurisdiction wherein it is now conducting or
proposes to conduct business and where the failure to procure such licenses or
permits would reasonably be expected to have a Material Adverse Effect.

 

5.14 No Default of Indebtedness. No Loan Party is in default in the payment of
the principal of or interest on any Indebtedness in excess of the Materiality
Threshold in principal amount or under any instrument or agreement under or
subject to which any Indebtedness has been issued and no event has occurred
under the provisions of any such instrument or agreement which with or without
the lapse of time or the giving of notice, or both, constitutes or would
constitute an event of default thereunder.

 

5.15 No Other Defaults. No Loan Party is in default in the payment or
performance of any of its contractual obligations in respect of any Material
Agreement.

 

5.16 No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which would reasonably be expected to have a
Material Adverse Effect on such Loan Party. No Loan Party has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.

 

5.17 No Labor Disputes. No Loan Party is involved in any labor dispute; there
are no strikes or walkouts or union organization of any Loan Party’s employees
threatened or in existence and no labor contract presently existing (if any) is
scheduled to expire during the Term.

 

5.18 Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock,” as those terms are defined in
Regulation U of such Board of Governors.

 

5.19 Investment Company Act. No Loan Party is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.

 

5.20 Disclosure. No representation or warranty made by any Loan Party in this
Agreement, or in any financial statement, report, certificate or any Other
Document furnished in connection herewith, including without limitation the
Perfection Certificate, contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements herein or
therein not misleading. There is no fact known to Loan Parties which Loan
Parties have not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which would reasonably be expected to have a
Material Adverse Effect.

 

31

 

 

5.21 No Conflicting Agreements or Orders. No provision of any Material Agreement
or judgment, decree or order binding on any Loan Party or affecting the
Collateral conflicts with, or requires any consent which has not already been
obtained to, or would in any way prevent the execution, delivery or performance
of, the terms of this Agreement or the Other Documents.

 

5.22 Application of Certain Laws and Regulations. No Loan Party nor any
Affiliate of any Loan Party is subject to any law which regulates the incurrence
of any Indebtedness, including without limitation, statutes or regulations
relative to common or interstate carriers or to the sale of electricity, gas,
steam, water, telephone, telegraph or other public utility services.

 

5.23 Business and Property of Loan Parties. Upon and after the Original Closing
Date, Loan Parties do not propose to engage in any business other than business
conducted by the Loan Parties on the Original Closing Date and activities
necessary to conduct the foregoing. On the Original Closing Date, each Loan
Party will own all the property and possess all of the rights and Consents
necessary for the conduct of the business of such Loan Party.

 

5.24 Hedge Contracts. No Loan Party is party to any Hedge Contract, except a
Permitted Hedge Contract.

 

5.25 Real Property. No Loan Party has any interest as owner or tenant in any
Real Property except as disclosed on Schedule 5.25.

 

5.26 Deposit Accounts. No Loan Party has any Deposit Accounts, except as listed
on Schedule 5.26.

 

5.27 Anti-Terrorism Laws. No Covered Entity (a) is a Sanctioned Person (b) has
assets located in a Sanctioned County or in possession, custody or control of a
Sanctioned Person, (c) derives revenue from investments in or transactions with
Sanctioned Persons or Sanctioned Countries or (d) engages in any dealings or
transactions prohibited by any Anti- Terrorism Law.

 

5.28 Brokers. No Loan Party has retained the services of any broker to assist
such Loan Party in obtaining the benefits of this Agreement unless (i) such
broker has been paid (or is paid on the Original Closing Date) the full amount
due such broker in such regard, and (ii) such broker executes in favor of Agent
a broker’s release and waiver letter in form and substance satisfactory to Agent
on or prior to the Original Closing Date.

 

5.29 REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Code to allow it to maintain its
status as a REIT.

 

32

 

 

6. AFFIRMATIVE COVENANTS.

 

Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:

 

6.1 Payment of Fees. Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Account,
Pledged Account or Concentration Account. Agent may, without making demand,
charge Borrower’s Account for all such fees and expenses.

 

6.2 Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including, without limitation, all licenses, patents, copyrights, design rights,
trade names, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and Material Agreements; (c) comply in all material respects with the
laws and regulations governing the conduct of its business where the failure to
do so could reasonably be expected to have a Material Adverse Effect on such
Loan Party; and (d) make all such reports and pay all such franchise and other
taxes and license fees and do all such other acts and things as may be lawfully
required to maintain its rights, licenses, leases, powers and franchises under
the laws of the United States or any political subdivision thereof where the
failure to do so could reasonably be expected to have a Material Adverse Effect.

 

6.3 Requirements of Law. Comply at all times, in all material respects, with all
requirements of Law, and promptly notify Agent in writing of any violation by
any Loan Party of any Law which violation could reasonably be expected to have a
Material Adverse Effect.

 

6.4 Government Receivables. If requested by Agent to do so in respect of any
Receivable at any time after a Default or Event of Default exists, regardless of
amount, take all steps necessary to protect Agent’s interest in the Collateral
under the Federal Assignment of Claims Act or other applicable state or local
statutes or ordinances and deliver to Agent appropriately endorsed, any
instrument or chattel paper connected with any Receivable arising out of
contracts between any Loan Party and the United States, any state or any
department, agency or instrumentality of any of them.

 

6.5 Taxes. (a) file, prior to delinquency, all federal income, payroll and
unemployment and other material tax returns which it is required to file; (b)
pay, or provide for the payment, when due, of all income and franchise taxes,
payroll taxes, value added taxes, assessments and other governmental charges
against it or upon its property, income and franchises; (c) make all required
withholding and other tax deposits, and establish adequate reserves in
accordance with GAAP for the payment of all such items; and (d) provide to
Agent, upon its request, satisfactory evidence of its timely compliance with the
foregoing; provided, however, so long as the Borrower Representative has
notified Agent in writing, no Loan Party need pay any such amount referred to in
clause (b) above to the extent such amounts are being Properly Contested.

 

6.6 Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may reasonably request, in order that the full intent
of this Agreement and the Other Documents may be carried into effect.

 

33

 

 

6.7 Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, including any in respect of its Material
Agreements, except when the failure to do so could not reasonably be expected to
have a Material Adverse Effect or when the amount or validity thereof is
currently being Properly Contested, subject at all times to any applicable
subordination arrangement in favor of Agent.

 

6.8 Standards of Financial Statements. Cause all financial statements referred
to herein as to which GAAP is applicable to be complete and correct in all
material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments) and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).

 

6.9 Life Insurance. On the Original Closing Date, cause a “key person” term life
insurance policy to be obtained and maintained thereafter for the term of this
Agreement on the life of the Principal (and his or her successors in office, as
the case may be) in the minimum amount of Five Hundred Thousand Dollars
($500,000), with Agent shown as beneficiary thereon and assignee thereof, such
assignment to be in form and substance satisfactory to Agent, and to be
accompanied by the original of the policy being assigned.

 

6.10 Anti-Terrorism Laws. Each Loan Party covenants and agrees that (i) no
Covered Entity will become a Sanctioned Person, (ii) no Covered Entity, either
in its own right or through any third party, will (A) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (iii) the funds used to repay the
Obligations will not be derived from any unlawful activity, (iv) each Covered
Entity shall comply with all Anti-Terrorism Laws and (v) the Loan Parties shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

 

6.11 Post-Closing Matters. The Loan Parties shall complete the actions specified
in Schedule 6.11 within the time periods specific therein, or such longer period
of time or Agent may agree to in writing in its sole discretion.

 

34

 

 

6.12 Servicing Agent. Borrower shall, subject to the terms and conditions herein
set forth, act as servicing agent for Agent in connection with the Eligible
Mortgage Loans, including performance of the following services:

 

(a) collect on a monthly basis all principal and interest due from each
Mortgagor Customer under the Mortgage Notes and any other Mortgage Loan
Document;

 

(b) collect any other revenue due in connection with the Mortgage Notes, and any
other Mortgage Loan Document, and any other revenue due in connection with
matters relating to any Real Property, including, without limitation, any rents,
security deposits, additional rent, direct and indirect operating costs, tenant
improvement charges, and any amounts due in connection with or as a result of
any casualty or exercise of eminent domain;

 

(c) except as otherwise provided herein, instruct all Mortgagor Customers to
remit all payments in respect of the Mortgage Notes to the Blocked Account in
accordance with Section 4.14(d);

 

(d) cause each Mortgagor Customer to keep the Real Property owned by such
Mortgagor Customer insured in accordance with Annex Two, Part 1;

 

(e) cause each Mortgagor Customer to pay on or before the date when due, any and
all general and special city and county taxes of every kind and nature, any and
all real estate and ad valorem taxes, personal property taxes, assessments,
water rates, sewer rents, fines, impositions, levies, permits, inspection and
license fees, all special assessments for public improvements (without
permitting any improvement bond to be issued for special assessments) and all
other charges now or hereafter levied or imposed upon or assessed against the
Real Property owned by such Mortgagor Customer or any part thereof by any
municipality or other governmental authority or upon the revenues, rents,
issues, income and profits of such Real Property or arising in respect of the
occupancy, use or possession thereof or the use of walks, chutes, areas and
other space beyond the lot line of such Real Property and on or abutting the
public sidewalks and/or highways in front or adjoining such Real Property or
pursuant to any environmental protection act for the use of any furnace,
compactors, incinerators, parking areas or for other matters covered by any such
act, together with any penalties and interest on any of the foregoing
(hereinafter collectively referred to as “Taxes”), and in the event of a default
thereof, Agent may pay the same, which costs shall be secured by the Liens
granted pursuant to this Agreement with interest thereon as herein provided.
Borrower will repay all such costs upon demand. Borrower shall notify Agent
immediately upon receipt by Borrower of any notice of increase in the assessed
value of the Real Property, or any portion thereof, and agrees that Agent, in
the name of any Mortgagor Customer, may (but shall not be obligated to) contest
by appropriate proceedings such increase in assessment. Borrower agrees to
notify Agent and the appropriate taxing authorities immediately upon the
happening of any event which does or may affect the value of the Real Property,
or any portion thereof, the basis of the Real Property, or any portion thereof,
or the availability of any exemption to which Borrower is or may be entitled;

 

(f) notify Agent of any default by any Mortgagor Customer under the terms,
covenants and conditions of any Mortgage Loan Collateral within five (5) days
after the date Borrower discovers such default;

 

(g) notify the appropriate Mortgagor Customer of any default under the terms of
any Mortgage Loan Collateral in accordance with the terms of the applicable
Mortgage Loan Documents, and otherwise communicate with such Mortgagor Customer
on Agent’s behalf as and when required pursuant to the terms of such Mortgage
Loan Documents. At Agent’s option, after the discovery of any default by a
Mortgagor Customer, Borrower shall refer the matter to Agent’s attorneys,
whereafter Borrower shall cooperate with said attorneys in connection therewith,
including, without limitation, in connection with any action to foreclose on
such defaulted Mortgage Loan Collateral;

 

35

 

 

(h) notify Agent of (1) any abandonment by a Mortgagor Customer of such
Mortgaged Property or a closure of its business; (2) Borrower’s receipt of a
notice from a Mortgagor Customer alleging that Agent is in default in the
performance of its obligations under the Mortgage Loan Collateral or that any
other right, entitlement, protection or condition for the benefit of a Mortgagor
Customer is not being observed, performed or satisfied; (3) Borrower’s receipt
of any notice of a proposed or threatened exercise of the right of eminent
domain with respect to the Real Property or any portion thereof; and (4) any
casualty, damage or injury to the Real Property or a portion thereof which could
create a risk of a material, immediate diminution in the revenue earned by or
generated from the Real Property;

 

(i) communicate with each Mortgagor Customer on all matters concerning such
Mortgagor Customer’s Mortgage Loan Collateral and promptly forward to Agent upon
its request copies of all notices, correspondence, bills, invoices, documents
and instruments by or between each Mortgagor Customer or Borrower or otherwise
received by Borrower with respect to the Mortgage Loan Collateral or the Real
Property;

 

(j) cooperate and assist in any legal proceedings by or against Agent or any
Lender with regard to the Mortgage Loan Collateral or the Real Property and
involving third parties;

 

(k) following an event of a default by any Mortgagor Customer which is not
timely cured within any applicable notice and cure period, promptly advise Agent
thereof, and take such action as may be necessary or appropriate with respect to
such default, including, without limitation, retaining counsel on Agent’s
behalf, but at Borrower’s sole cost and expense, to foreclose the defaulting
Mortgage Loan Collateral. Agent shall not be responsible for advancing the fees
and disbursements of counsel in connection with any legal proceedings commenced
in connection with the Mortgage Loan Collateral, but shall fully cooperate with
and assist counsel in connection therewith;

 

(l) maintain and keep in good order separate, accurate and complete accounts and
records (other than books of account maintained by Agent’s accountants) for
Agent, and maintain orderly files containing records of interest and principal
paid, insurance policies, leases and subleases, correspondence, receipted bills
and vouchers, and all other documents and papers pertaining to the Mortgage Loan
Collateral and the Real Property or the operation thereof;

 

(m) at Agent’s option, either audit and verify the accuracy of any statements
and information required to be submitted by any Mortgagor Customer with respect
to its Mortgage Loan Collateral or refer said matter to Agent’s accountants and
cooperate with said accountants in the conduct of any such audit;

 

36

 

 

(n) take service, if requested, for Agent of legal notices; advise Agent’s
attorneys as promptly as possible of such service; advise Agent of the receipt
of information concerning any claim of injury, damage or other liability against
Agent or any Lender and, to the extent available, other relevant information
concerning such claim; and provide copies of all relevant legal papers to
Agent’s attorneys. Borrower will give notice of claims and forward documents to
Agent’s insurance carrier whenever appropriate, and furnish Agent with copies of
insurance claims made against or on behalf of Agent; and

 

(o) generally, do all things reasonably deemed necessary or desirable for the
proper servicing of Mortgage Loan Collateral.

 

6.13 Servicing.

 

(a) Each Loan Party covenants to maintain or cause the servicing of the Mortgage
Loans to be maintained in conformity with the Accepted Servicing Practices. In
the event that the preceding language is interpreted as constituting one or more
servicing contracts, each such servicing contract shall terminate automatically
upon the earliest of (i) an Event of Default, (ii) the date on which all the
Obligations have been paid in full or (iii) the transfer of servicing approved
by the Loan Parties.

 

(b) If the Mortgage Loans are serviced by the Loan Parties, (i) the Loan Parties
agree that the Agent is the collateral assignee of all servicing records,
including but not limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of Mortgage Loans (the “Servicing Records”), and (ii) the Loan Parties
grant the Agent a security interest in all servicing fees and rights relating to
the Mortgage Loans and all Servicing Records to secure the obligation of the
Loan Parties or their designee to service in conformity with this Section and
any other obligation of the Loan Parties to the Agent. The Loan Parties covenant
to safeguard such Servicing Records and to deliver them promptly to the Agent or
its designee at the Agent’s request.

 

(c) If the Mortgage Loans are serviced by a third party servicer (such third
party servicer, the “Servicer”), the Loan Parties (i) shall provide a copy of
the servicing agreement to the Agent, which shall be in form and substance
acceptable to the Agent (the “Servicing Agreement”), and (ii) shall provide a
Servicer Notice to the Servicer substantially in the form of Exhibit C hereto (a
“Servicer Notice”) and shall cause the Servicer to acknowledge and agree to the
same. Any successor or assignee of a Servicer shall be approved in writing by
the Agent and shall acknowledge and agree to a Servicer Notice prior to such
successor’s assumption of servicing obligations with respect to the Mortgage
Loans.

 

(d) If the servicer of the Mortgage Loans is a Loan Party or the Servicer is an
Affiliate of a Loan Party, such Loan Party shall provide to the Agent a letter
from such Loan Party or the Servicer, as the case may be, to the effect that
upon the occurrence of an Event of Default, the Agent may terminate any
Servicing Agreement and in any event transfer servicing to the Agent’s designee,
at no cost or expense to the Agent, it being agreed that the Loan Parties will
pay any and all fees required to terminate the Servicing Agreement and to
effectuate the transfer of servicing to the designee of the Agent.

 

37

 

 

(e) After the Funding Date, until the pledge of any Mortgage Loan is
relinquished by the Agent, the Loan Parties will have no right to modify or
alter the terms of such Mortgage Loan and the Loan Parties will have no
obligation or right to repossess such Mortgage Loan or substitute another
Mortgage Loan, except as provided herein.

 

(f) In the event the Loan Parties or their Affiliate are servicing the Mortgage
Loans, the Loan Parties shall permit the Agent from time to time to inspect the
Loan Parties’ or their Affiliates’ servicing facilities, as the case may be, for
the purpose of satisfying the Agent that the Loan Parties or their Affiliates,
as the case may be, has the ability to service the Mortgage Loans as provided in
this Agreement.

 

6.14 Termination of Servicing Duties. At any time following an Event of Default,
Agent may elect to discontinue a Loan Party’s duties pursuant to Section 6.13 of
this Agreement. Following any such election by Agent, Agent shall designate and
retain a subsidiary, affiliate or agent of Agent (“Agent’s Designee”) to perform
said duties. Promptly after being discharged of its duties in accordance with
the terms of this Section 6.14, such Loan Party shall forward to Agent or
Agent’s Designee any amounts then being held by any Loan Party in connection
with the Mortgage Loan Collateral or the Real Property.

 

6.15 Agent Communications. As long as there is no Event of Default, (a) Agent
shall permit Loan Parties to communicate with the Mortgagor Customers on Agent’s
behalf on all matters concerning the Mortgage Loan Collateral and the Real
Property, and (b) if Agent requests or requires additional information or
communication with any Mortgagor Customer, Agent shall forward a request for
same to Borrower Representative who shall then use its best efforts to obtain
such information or forward such communication to such Mortgagor Customer.
Following an Event of Default, Agent, at its sole option, may communicate
directly with any Mortgagor Customer on any and all matters concerning the
Mortgage Loan Collateral.

 

6.16 Periodic Due Diligence Review. The Loan Parties acknowledge that the Agent
has the right to perform continuing due diligence reviews with respect to the
Mortgage Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and the Loan Parties
agree that upon reasonable (but no less than one (1) Business Day’s) prior
notice to the Borrower Representative, the Agent or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of the Loan Parties. The
Loan Parties also shall make available to the Agent a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans. Without limiting the generality of the
foregoing, the Loan Parties acknowledge that the Agent may make Loans to the
Loan Parties based solely upon the information provided by the Loan Parties to
the Agent and the representations, warranties and covenants contained herein,
and that the Agent, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Mortgage Loans
securing such Loan, including without limitation ordering new credit reports and
new appraisals on the related Mortgaged Properties and otherwise re-generating
the information used to originate such Mortgage Loan. The Agent may underwrite
such Mortgage Loans itself or engage a mutually agreed upon third party
underwriter to perform such underwriting. The Loan Parties agree to cooperate
with the Agent and any third party underwriter in connection with such
underwriting, including, but not limited to, providing the Agent and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession, or
under the control, of the Loan Parties. The Loan Parties further agree that the
Loan Parties shall reimburse the Agent for any and all out-of-pocket costs and
expenses incurred by the Agent in connection with the Agent’s activities
pursuant to this Section 6.16, provided that Loan Parties shall not be
responsible to reimburse Agent with respect to more than four (4) such
inspections per calendar year unless a Default or Event of Default shall have
occurred.

 

38

 

 

6.17 REIT Status. The Borrower shall at all times maintain its status as a REIT.

 

6.18 Additional Mortgage Loans. Borrower shall at all times pledge to Agent
Additional Mortgage Loans having a Collateral Value of not less than $2,500,000,
which Additional Mortgage Loans shall (i) be held as Collateral for the
Obligations, (ii) not be part of the Borrowing Base and (iii) qualify as
Eligible Mortgage Loans except that, notwithstanding Section (u) of Annex Two of
this Agreement, the stated maturity of Additional Mortgage Loans may not exceed
thirty-six (36) months from the origination of thereof. All Additional Mortgage
Loans shall otherwise be satisfactory to Agent in its sole discretion.

 

7. NEGATIVE COVENANTS.

 

Subsequent to the Original Closing Date, no Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, until satisfaction in full of the
Obligations and termination of this Agreement:

 

7.1 Merger, Consolidation and Acquisitions. Enter into any merger, consolidation
or other reorganization with or into any other Person or acquire all or a
substantial portion of the assets or Equity Interests of any Person or permit
any other Person to consolidate with or merge with it, except that, to the
extent multiple Loan Parties exist at any time, so long as Borrower
Representative gives Agent at least thirty (30) days advance written notice to
such effect, (i) any Loan Party may merge into, or consolidate with, any other
Loan Party, so long as a Loan Party is the survivor of such merger or
consolidation, (ii) any Loan Party may acquire all or any substantial portion of
the assets or Equity Interests of any other Loan Party.

 

7.2 Sales of Assets. Sell, lease, transfer or otherwise dispose of any of its
properties or assets, including any Collateral except as permitted in Section
4.3 or Section 7.11 (as amended hereby) hereof.

 

7.3 Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.

 

7.4 Guarantees. Become liable upon the obligations of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to the Agent, the Bank
or the Agent in connection with this Agreement and the transactions contemplated
herein) except (a) guarantees made in the Ordinary Course of Business up to an
aggregate amount not exceeding the Materiality Threshold; (b) the endorsement of
checks for collection in the Ordinary Course of Business; (c) guarantees made by
one Loan Party of the Obligations of another Loan Party or Loan Parties, and (d)
the Permitted Bond Subsidiary Guaranty.

 

39

 

 

7.5 Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, including, without limitation the acquisition of
all, or substantially all, or any material portion of the assets or Equity
Interests of a Person or the assets of (a) any division or line of business of a
Person and (b) any partnership or joint venture; provided, however, in Agent’s
sole and absolute discretion and so long as (i) there does not exist a Default
or Event of Default or a Default or Event of Default would not result therefrom
and (ii) such investment is made by no later than April 30, 2016, Borrower may
make a one-time investment of up to $2,000,000 (whether in cash or in other
property) in the Bond Subsidiary to consummate a Permitted Bond Transaction (a
“Permitted Bond Subsidiary Investment”).

 

7.6 Loans. Make advances, loans or extensions of credit to any Person, including
particularly, but without limitation, to any Subsidiary or any other Affiliate,
except (i) loans made to Mortgagor Customers of Eligible Mortgage Loans in the
Ordinary Course of Business, (ii) Designated Mortgage Loans described on
Schedule 7.3(a) and in effect on the Original Closing Date, and (iii) Designated
Participation Loans described on Schedule 7.3(b) and in effect on the Original
Closing Date.

 

7.7 Dividends. Declare, pay or make any dividend or distribution on any shares
of Equity Interests of any Loan Party (other than dividends or distributions
payable in its Equity Interests, or split-ups or reclassifications of its Equity
Interests) or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interests, or of any options to
purchase or acquire any Equity Interests of any Loan Party; provided, however,
so long as there does not exist a Default or Event of Default, or a Default or
Event of Default would not result therefrom, (a) any Subsidiary of a Borrower
may pay dividends or make other distributions to such Borrower, (b) Borrower may
make a one-time distribution in connection a Permitted Bond Subsidiary
Transaction, and (c) Borrower may make cash distributions to its equity holders
on a quarterly basis, so long as (i) Borrower’s average Undrawn Availability for
the immediately preceding ninety (90) days is not less than $500,000, and (ii)
after giving effect to such distribution and any Revolving Loans funded in
connection therewith, Borrower shall have a minimum pro forma Undrawn
Availability as of the date of consummation of such distribution and on an
average basis for the ninety (90) days immediately thereafter of not less than
$500,000.

 

7.8 [Reserved].

 

7.9 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of commercial trade debt incurred in the Ordinary Course of Business)
except in respect of (i) Indebtedness to Lenders; (ii) Permitted Subordinated
Debt; (iii) the Existing Loans, pending their full payment on the Original
Closing Date; (iv) Permitted Hedge Contracts; (v) Indebtedness of the Bond
Subsidiary under a Permitted Bond Transaction governed by PermittedBond
Transaction Documentation and (vi) purchase money Indebtedness incurred for
Capital Expenditures otherwise permitted to be made under this Agreement.

 

40

 

 

7.10 Nature of Business. Substantially change the nature of the business in
which it is engaged, on the Original Closing Date, or, except as otherwise
specifically permitted hereby purchase or invest, directly or indirectly, in any
assets or property other than in the Ordinary Course of Business for assets or
property which are useful in, necessary for and are to be used in its business
as presently conducted.

 

7.11 Transactions with Affiliates. Except as set forth on Schedule 7.11 hereto,
directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise deal with, any Affiliate, except
(i) transactions which do not exceed the Materiality Threshold, individually or
collectively, (ii) other transactions, in excess of the Materiality Threshold,
individually or collectively, which occur in the Ordinary Course of Business, on
an arm’s length basis on terms no less favorable than terms which would have
been obtainable from a Person other than an Affiliate, and which have been fully
disclosed to Agent, (iii) transactions described in, and governed by, Section
7.5 or 7.7 hereof (as to which neither of clauses (i) or (ii) of this Section
7.11 shall be applicable) (iv) Designated Mortgage Loans or Designated
Participation Loans in existence on the Original Closing Date, (v) sales by
Borrower of Mortgage Notes and assignment of the associated Mortgage Loans and
other Mortgage Loan Documents to Bond Subsidiary, provided, that, (A) each such
sale shall be at the then current outstanding principal amount of the Mortgage
Note, (B) all proceeds received by Borrower in respect of such sales shall be
applied in repayment of the outstanding Revolving Advances, and (C) both before
and after giving effect to each such transaction, no Default or Event of Default
shall have occurred and be continuing (the conditions listed in Section
7.11(v)(A) through (C), collectively referred to as the “Sale Conditions”), and
(vi) exchanges between Borrower and Bond Subsidiary of Mortgage Notes and
associated Mortgage Loans and other Mortgage Loan Documents, provided, that (A)
each such exchange is on a dollar for dollar basis, (B) the aggregate
outstanding principal amount owing on all Mortgage Notes exchanged by Borrower
during any Fiscal Year shall not exceed $1,000,000; provided, that, in the event
the aggregate outstanding principal amount owing on all Mortgage Notes exchanged
by Borrower during any Fiscal Year is less than $1,000,000, then one hundred
percent (100%) of the unused amount (the “Carryover Amount”) may be carried over
and used in the immediately succeeding Fiscal Year; provided, further, that any
Carryover Amount shall be deemed to be the first amount exchanged in such
succeeding Fiscal Year, (C) the aggregate outstanding principal amount owing on
all Mortgage Notes exchanged by Borrower during the Term shall not exceed
$1,250,000, (D) after the exchange, the sum of (i) the Borrowing Base, minus
(ii) the sum of the outstanding amount of Revolving Advances, plus (iii) all
amounts due and owing to Loan Parties’ trade creditors which are outstanding
beyond normal trade terms, plus (iv) all fees and expenses for which Loan
Parties are liable hereunder but which have not been paid or charged to
Borrower’s Account shall be greater than $1,000,000, and (E) both before and
after giving effect to each such transaction, no Default or Event of Default
shall have occurred and be continuing (the conditions listed in Section
7.11(vi)(A) through (E), collectively referred to as the “Exchange Conditions”).

 

7.12 Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 8.5 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed the Materiality Threshold in any one Fiscal Year of Loan Parties.

 

41

 

 

7.13 Subsidiaries. Either: (a) create or acquire any Subsidiary; (b) enter into
any partnership, joint venture or similar arrangement; or (c) dispose of any
Equity Interests of any Subsidiary; provided, however so long as no Default or
Event of Default shall have occurred or would result therefrom and subject to
the satisfaction of such additional requirements as Agent may establish in its
sole and absolute discretion, Borrower may create the Bond Subsidiary in
connection with a Permitted Bond Transaction. Without limitation of the
foregoing, if and to the extent any Subsidiary is created or acquired hereafter
with Agent’s prior written consent, then, as a condition to such consent
becoming effective, each such Subsidiary (other than the Bond Subsidiary), must
be joined as a Loan Party hereunder (either as a borrower or a Guarantor, as
determined by Agent), on terms satisfactory to Agent. MBC Funding-1, Inc., a New
York corporation, is and shall remain inactive, shall have no material assets or
business operations, and shall be dissolved by not later than May 31, 2015.

 

7.14 Fiscal Year and Accounting Changes. Change its Fiscal Year from that in use
on the Original Closing Date or make any significant change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.

 

7.15 Pledge of Credit. Pledge (or purport to pledge) Agent’s credit on any
purchases or for any purpose whatsoever or use any portion of any Advance in or
for any business other than such Loan Party’s business as conducted on the
Original Closing Date.

 

7.16 Amendment of Documents. Amend, modify or waive any term or provision of its
Organic Documents or any Material Agreement, unless (i) required by law to do so
or (ii) such amendment, modification or waiver does not cause any contravention
of, or conflict with, any material term or condition of this Agreement and would
not otherwise reasonably be expected to have a Material Adverse Effect.

 

7.17 Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.11(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of any Loan Party or any member of the Controlled Group
or the imposition of a lien on the property of any Loan Party or any member of
the Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit
any member of the Controlled Group to assume, any obligation to contribute to
any Multiemployer Plan not disclosed on Schedule 5.11, (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
applicable laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan.

 

42

 

 

7.18 Prepayment of Indebtedness. Except as permitted in Section 7.19 hereof, at
any time, directly or indirectly, either (i) prepay any Indebtedness (other than
to Agent or Bank), or (ii) prior to its stated maturity, repurchase, redeem,
retire or otherwise acquire any Indebtedness of any Loan Party or any Subsidiary
of any Loan Party.

 

7.19 Payment of Subordinated Debt. At any time, directly or indirectly pay the
principal of, interest on or any other charge or fee in respect of any Permitted
Subordinated Debt then outstanding except as expressly permitted by the
Subordination Agreement applicable thereto.

 

7.20 Deposit Accounts. Open any Deposit Account unless a Blocked Account
Agreement or Pledged Account Agreement, as appropriate, is first executed in
respect thereof.

 

7.21 Reserved.

 

7.22 Limitations on Release of Mortgagor Customers. Borrower shall not, without
the prior written consent of Agent, do any of the following: (i) release any
Mortgagor Customer, or any guarantor of a Mortgage Loan from any liability to
Borrower under any Mortgage Loan Documents other than in connection with a full
repayment of such Mortgage Loan; (ii) release any collateral securing any
Mortgage Loan other than in connection with a full repayment of such Mortgage
Loan; or (iii) subordinate any obligation owing to Borrower or any Lien granted
to Borrower, under any Mortgage Loan. Borrower recognizes and agrees that any
such release or subordination by Borrower (even if not consented to by Borrower)
shall automatically deem the subject Mortgage Loan ineligible for borrowing
purposes. Borrower shall provide Agent with at least five (5) Business Days
prior written notice of any such release or subordination.

 

7.23 Underwriting Guidelines. Loan Parties shall not modify its Underwriting
Guidelines without the prior written consent of Agent.

 

7.24 Long Term Mortgages. Loan Parties shall not permit Mortgage Loans (which,
for the avoidance of doubt, are held by Loan Parties and not sold to Bond
Subsidiary) that are outstanding more than twenty-four (24) months after their
Origination Date to comprise more than seventeen and one half percent (17.5%) of
Loan Parties’ total portfolio of Mortgage Loans at any time.

 

43

 

 

8. FINANCIAL COVENANTS.

 

Loan Parties shall, until payment in full of the Obligations and termination of
this Agreement comply with financial covenants set forth in Section 8.1 through
8.3 below:

 

8.1 Controlling Definitions. As used in this Article VIII:

 

“Capital Expenditures” shall mean all expenditures (or commitments to make
expenditures) of Borrower on a consolidated basis for fixed or capital assets
(including any made or committed to be made pursuant to capitalized leases)
which, in accordance with GAAP, constitute capital expenditures in the period
made.

 

“Capitalized Lease Obligations” shall mean any Indebtedness of Borrower on a
consolidated basis represented by obligations under a lease that is required to
be capitalized for financial reporting purposes in accordance with GAAP.

 

“EBITDA” shall mean, for any fiscal period the sum of (i) net income (or loss)
of Borrower on a consolidated basis (as applicable) for such period (excluding
extraordinary gains and losses), plus (ii) to the extent deducted in determining
such net income (or loss) of Borrower on a consolidated basis, the following:
(A) all interest expense of Borrower on a consolidated basis for such period;
and (B) all charges against income of Borrower on a consolidated basis for such
period for federal, state and local taxes actually paid; (C) depreciation
expenses of Borrower on a consolidated basis for such period; and (D)
amortization expenses of Borrower on a consolidated basis for such period.

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any
applicable Test Period of Borrower on a consolidated basis, the ratio of (a)
EBITDA for such Test Period, minus any Unfinanced Capital Expenditures made
during such period, minus distributions and dividends made during such period,
minus, all charges against income of Borrower on a consolidated basis for such
period for federal, state and local income taxes actually paid during such
period to (b) Fixed Charges for such Test Period.

 

“Fixed Charges” shall mean and include, with respect to any applicable fiscal
period of Borrower on a consolidated basis, the sum of (i) all scheduled
payments (excluding mandatory prepayments) of principal made on Funded
Indebtedness of Borrower on a consolidated basis outstanding during such period
(excluding Revolving Advances), plus (ii) all interest expense of Borrower on a
consolidated basis (including Revolving Advances) during such period, plus (iii)
all capitalized lease payments of Borrower on a consolidated basis made during
such period.

 

“Funded Indebtedness” shall mean (with duplication) all Indebtedness: (i) for
money borrowed, including the Advances, (ii) which is evidenced by notes,
drafts, bonds, debentures, credit documents or similar instruments, (iii) for
the deferred payment for a term of one (1) year or more of the purchase price of
any asset, (iv) consisting of Capitalized Lease Obligations, (v) consisting of
reimbursement obligations with respect to letters of credit or guaranties of
letters of credit, and (vi) consisting of guaranties of any Indebtedness
described in clauses (i) through (vi) hereof owing by another Person.

 

“Leverage Ratio” shall mean, as at any particular date, the ratio of (a) Funded
Indebtedness of Borrower on a consolidated basis determined in accordance with
GAAP, to (b) EBITDA the twelve (12) Fiscal Months then ended.

 

“Net Worth” shall mean, at a particular date, (a) the aggregate amount of all
assets of Borrower on a consolidated basis as may properly be classified as such
in accordance with GAAP, less (b) the aggregate amount of all liabilities of the
Borrower on a consolidated basis as may properly be classified as such in
accordance with GAAP.

 

44

 

 

“Senior Debt” shall mean the Obligations.

 

“Senior Debt to Tangible Net Worth Ratio” shall mean, as of any date of
determination, the ratio of (a) the Senior Debt on such date, to (b) Tangible
Net Worth of Borrower on a consolidated basis.

 

“Tangible Net Worth” shall mean at a particular date, Net Worth less the sum of
the following on such date: (i) all “intangible assets” of the Borrower on a
consolidated basis as may be properly classified as such in accordance with
GAAP, and (ii) the aggregate amount of all Indebtedness owed to Borrower (or any
of them) by any of its Affiliates.

 

“Test Period” shall mean each twelve (12) month period ending at the end of each
Fiscal Month or such other period as specified in the Agreement.

 

“Unfinanced Capital Expenditures” shall mean Capital Expenditures not financed
by the incurrence of purchase money Indebtedness permitted to be incurred
pursuant to Section 7.8.

 

8.2 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the end of each Fiscal Quarter for the Test Period then ended, beginning with
the Fiscal Quarter ending March 31, 2015 of not less than (i) 1.25 to 1 prior to
the payment of any dividend and (ii) 1.0 to 1 after giving effect to any
dividends.

 

8.3 Senior Debt to Tangible Net Worth Ratio. Fail to maintain at the end of each
Fiscal Quarter, beginning with the Fiscal Quarter ending March 31, 2015, a
Senior Debt to Tangible Net Worth Ratio of not more than 2.50 to 1.

 

9. CONDITIONS PRECEDENT.

 

9.1 Conditions to the Initial Advance. The agreement of Agent to make the
Initial Advance requested to be made on the Original Closing Date is subject to
the satisfaction, or waiver by Agent, immediately prior to or concurrently with
the making of such Advance, of the following conditions precedent (in addition
to, and cumulative with, any such conditions precedent set forth and described
in the Commitment Letter relative hereto):

 

(a) Loan Documents. Agent shall have received this Agreement (including all
Schedules and Exhibits), the Notes and any Other Documents to which Loan
Parties, or a Loan Party are parties, duly executed and delivered by a
Designated Officer of each applicable Loan Party;

 

(b) Filings, Registrations, Recordings and Searches. (i) Each document
(including, without limitation, any Uniform Commercial Code financing statement)
required by this Agreement, any Other Document, under applicable law or
otherwise as reasonably requested by the Agent to be filed, registered or
recorded in order to create, in favor of Agent, a perfected security interest in
or lien upon the Collateral shall have been properly filed, registered or
recorded in each jurisdiction in which the filing, registration or recordation
thereof is so required or requested, and Agent shall have received an
acknowledgment copy, or other evidence satisfactory to it, of each such filing,
registration or recordation and satisfactory evidence of the payment of any
necessary fee, tax or expense relating thereto; (ii) the Agent shall also have
received UCC, tax and judgment lien searches with respect to each Loan Party in
such jurisdictions as Agent shall require, and the results of such searches
shall be satisfactory to Agent; and (iii) Agent shall have received from
Borrower Representative, for each Loan Party, a perfection certificate, the form
of which shall be supplied by Agent to Borrower Representative prior to the
Original Closing Date;

 

45

 

 

(c) Secretary’s Certificates. Agent shall have received a certificate of the
Secretary (or Assistant Secretary) of each Loan Party, dated the Original
Closing Date, in form and substance acceptable to Agent, certifying as to (i)
the incumbency and signature of the officers (or other representatives) of each
Loan Party executing this Agreement and any Other Documents, and (ii) the
authorizations by the board of directors (or other governing body) of such Loan
Party to such officers or other representatives to enter into and carry out such
transactions as are contemplated pursuant to this Agreement and the Other
Documents; and including therewith copies of the Organic Documents of such Loan
Party as in effect on the Original Closing Date;

 

(d) Good Standing Certificates. Agent shall have received good standing
certificates for each Loan Party dated not more than thirty (30) days prior to
the Original Closing Date, issued by the secretary of state or other appropriate
official of each Loan Party’s jurisdiction of organization and each jurisdiction
where the conduct of each Loan Party’s business activities or the ownership of
its properties necessitates qualification;

 

(e) Legal Opinion. Agent shall have received the executed legal opinion of legal
counsel to the Loan Parties, in form and substance satisfactory to Agent, which
shall cover such matters incident to the transactions contemplated by this
Agreement, the Notes and all Other Documents such as Agent may reasonably
require, and each Loan Party hereby authorizes and directs such counsel to
deliver such opinions to Agent;

 

(f) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Loan Party or against the officers or directors of any Loan Party (A) in
connection with the Other Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of Agent, is deemed material or (B)
which could, in the reasonable opinion of Agent, have a Material Adverse Effect;
and (ii) no injunction, writ, restraining order or other order of any nature
materially adverse to any Loan Party or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;

 

(g) Material Agreements. Agent shall have reviewed all Material Agreements and
been satisfied therewith, in its sole credit judgment;

 

(h) Collateral Examination. Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form
andsubstance to Agent, of the Receivables, Inventory, General Intangibles, Real
Property, Leasehold Interest, and Equipment of each Loan Party and all books and
records in connection therewith;

 

46

 

 

(i) Fees. Agent shall have received all fees and expenses payable to Agent
and/or Lenders on or prior to the Original Closing Date pursuant hereto or under
any Other Document;

 

(j) Financial Statements. Agent shall have received copies of the Projections
and copies of the Historical Financial Statements, each of which shall be
satisfactory in all respects to Agent;

 

(k) Insurance. Agent shall have received in form and substance satisfactory to
Agent, (i) evidence that adequate insurance, including, without limitation,
casualty and liability insurance, required to be maintained under this Agreement
is in full force and effect, (ii) insurance certificates issued by Loan Parties’
insurance broker containing such information regarding Loan Parties’ casualty
and liability insurance policies as Agent shall request and naming Agent as an
additional insured, lenders loss payee and/or mortgagee, as applicable, and

(iii) loss payable endorsements issued by Loan Parties’ insurer naming Agent as
lenders loss payee and mortgagee, as applicable;

 

(l) Life Insurance. Agent shall have received from Borrower Representative an
assignment of life insurance on the life of the Principal in accordance with
Section 6.9, such assignment to be in form and substance satisfactory to Agent
and to be accompanied by the original of the policy being assigned;

 

(m) Blocked Accounts. Agent shall have received duly executed agreements
establishing the Concentration Account and any Blocked Accounts to the extent
required under Section 4.14 to be delivered on the Original Closing Date;

 

(n) Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

 

(o) No Adverse Material Change. Since February 31, 2013 there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect on any Loan Party or any Subsidiary
and no representations made or information supplied to Agent shall have been
proven to be inaccurate or misleading in any material respect;

 

(p) Landlord’s Agreements, Etc. Unless Agent otherwise has agreed to waive such
requirement in one or more instances (and impose reserves with the Borrowing
Base in regard thereto), Agent shall have received waivers or related agreements
satisfactory to Agent with respect to all premises leased by, licensed to or
otherwise used by Loan Parties at which Inventory or Equipment is located or in
which Inventory is otherwise being processed, finished or stored, such waivers
or related agreements to be in form and substance satisfactory to Agent;

 

47

 

 

(q) Pledge Agreements. Agent shall have received a pledge agreement from
Borrower in respect of the Equity Interests of each Subsidiary owned by it
(limited, in the case of Foreign Subsidiaries, to sixty-five percent (65%) of
such Equity Interests), in form and substance satisfactory to Agent (the
“Subsidiary Pledge Agreement”;

 

(r) Intellectual Property. To the extent any Loan Party owns any trademarks or
patents (or applications therefor) which are registered with the United States
Patent and Trademark Office, or any copyrights (or applications therefore) which
are registered with the United States Copyright Office, such Loan Party shall
have executed in favor of Agent and Intellectual Property, Security Agreement,
in form and substance satisfactory to Agent;

 

(s) Closing Certificate. Agent shall have received a closing certificate signed
by a Designated Officer of each Loan Party dated the Original Closing Date, in
form and substance satisfactory to Agent, stating that (i) all representations
and warranties set forth in this Agreement and the Other Documents are true and
correct on and as of such date, (ii) Loan Parties are on such date in compliance
with all the terms and provisions set forth in this Agreement and the Other
Documents and (iii) on such date, no Default or Event of Default has occurred or
is continuing;

 

(t) Undrawn Availability at Closing. Agent shall have received evidence
satisfactory to it to the effect that after giving effect to the making of the
Initial Advances hereunder, Borrower shall have on the Original Closing Date
Undrawn Availability of at least One Million Dollars ($1,000,000), it being
agreed that such requirement shall only apply on the Original Closing Date and
not thereafter;

 

(u) Additional Mortgage Loans. Borrower shall have pledged to Agent on the
Original Closing Date Eligible Mortgage Loans having a Collateral Value of not
less than $2,500,000 (the “Additional Mortgage Loans”), which Additional
Mortgage Loans shall be maintained as Collateral for the Obligations but shall
not be part of the Borrowing Base;

 

(v) Cash Collateral. Agent shall have received cash collateral in the sum of not
less than $500,000, to be held pursuant to a cash collateral agreement in form
and substance satisfactory to Agent.

 

(w) Existing Loans. The Existing Lender shall have issued a payoff letter in
respect of the Existing Loans, to be in form and substance satisfactory to
Agent, pursuant to which it shall have agreed to release all existing Lender
Liens upon receipt of full payment of the Existing Loan on the Original Closing
Date;

 

(x) Guaranty. Agent shall have received from the Guaranties, in form and
substance satisfactory to Agent, from the Principal;

 

(y) Corporate and Legal Structure. Agent shall be satisfied with the corporate
and legal structure and capitalization of Borrower and its Subsidiaries;

 

(z) Long Term Indebtedness. Agent shall be reasonably satisfied with the terms
and conditions of any existing long-term Indebtedness of the Loan Parties and
Guarantors to remain outstanding after the Original Closing Date, and to the
extent requested by Agent, each holder of such long-term Indebtedness shall have
entered into a Subordination Agreement with Agent;

 

48

 

 

(aa) Computer Information Systems. Agent shall be satisfied with Loan Parties’
computer information systems and Loan Parties’ ability to report information to
Agent regarding the Collateral and Loan Parties’ financial condition; and

 

(bb) All Other Matters. Agent shall have received all Other Documents which
Agent determines to be necessary to consummate the transactions contemplated to
occur on or after the Original Closing Date pursuant to this Agreement, and all
corporate and other proceedings, and all documents, instruments and other legal
matters in connection with the transactions contemplated herein shall be
satisfactory in form and substance to Agent and its legal counsel.

 

9.2 Conditions to Each Advance. The agreement of Agent or any Lender to make any
Advance requested to be made on any date (including, without limitation, the
Initial Advance), is subject to the satisfaction of the following conditions
precedent as of the date such Advance is made:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to this Agreement and any Other Document
(including without limitation those made in Annex Two hereto) to which it is a
party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement or any related agreement shall be
true and correct in all material respects on and as of such date as if made on
and as of such date;

 

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date and, in the case of the initial Advance,
after giving effect to the consummation of the transactions contemplated hereby;
provided, however that Agent and Lenders, in their sole and absolute discretion,
may continue to make Advances notwithstanding the existence of an Event of
Default or Default and that any Advances so made shall not be deemed a waiver of
any such Event of Default or Default;

 

(c) Maximum Revolving Advances. In the case of any Revolving Advance requested
to be made, after giving effect thereto, the aggregate amount of all Revolving
Advances shall not exceed the maximum amount of Advances permitted under Section
2.1 hereof; and

 

(d) Funding Requirements. As to each Revolving Advance made, the Funding
Requirements shall have been completely fulfilled.

 

Each request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.

 

49

 

 

9.3 Conditions of Effectiveness of Amendment and Restatement. This Agreement
shall become effective when Agent shall have received:

 

(a) a copy of this Agreement executed by each Loan Party, Flushing Bank and
Agent with one original executed copy of this Agreement to be promptly delivered
by Loan Parties to Agent;

 

(b) an executed copy of a Revolving Credit Note, dated of even date herewith, in
the principal amount of $5,000,000 issued by Borrower to the order of Flushing
Bank, with one original executed copy to be promptly delivered by Borrower to
Agent;

 

(c) an executed copy of the Amended and Restated Guaranty, dated of even date
herewith, made by Principal in favor of Agent and Lenders, with one original
executed copy to be promptly delivered by Borrower to Agent;

 

(d) an executed copy of the Fee Letter between Borrower and Agent, dated of even
date herewith, with one original executed copy to be promptly delivered by
Borrower to Agent, and the payment of all fees set forth therein;

 

(e) a certificate of the Secretary (or Assistant Secretary) of Borrower, dated
the Closing Date, in form and substance acceptable to Agent, certifying as to
(i) the incumbency and signature of the officers (or other representatives) of
the Borrower executing this Agreement and any Other Documents, and (ii) the
authorizations by the board of directors (or other governing body) of Borrower
to such officers or other representatives to enter into and carry out such
transactions as are contemplated pursuant to this Agreement and the Other
Documents; and including therewith copies of the Organic Documents of such Loan
Party as in effect on the Closing Date;

 

(f) good standing certificates for each Loan Party dated not more than thirty

(30) days prior to the Closing Date, issued by the secretary of state or other
appropriate official of each Loan Party’s jurisdiction of organization and each
jurisdiction where the conduct of each Loan Party’s business activities or the
ownership of its properties necessitates qualification and where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect; and

 

(g) reimbursement for all fees and expenses of Agent’s counsel.

 

10. INFORMATION AS TO LOAN PARTIES.

 

Each Loan Party shall, until satisfaction in full of the Obligations and the
termination of this Agreement:

 

10.1 Disclosure of Material Matters. Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral including, without limitation,
any Loan Party’s reclamation or repossession of, or the return to any Loan Party
of, a material amount of goods or claims or disputes asserted by any Mortgagor
Customer or other obligor.

 

50

 

 

10.2 Schedules. Deliver to Agent on or before the fifteenth (15th) day of each
calendar month as and for the prior month (a) Receivables agings, and (b)
accounts payable agings. In addition, each Loan Party will deliver to Agent at
such intervals as Agent may require: (i) confirmatory assignment schedules, (ii)
copies of each Mortgagor Customer’s invoices, and (iii) such further schedules,
documents and/or information regarding the Collateral as Agent, in its sole
credit judgment, may require including, without limitation, trial balances and
test verifications. Agent shall also have the right to confirm and verify all
Receivables by any manner and through any medium it considers commercially
advisable and do whatever it may deem commercially necessary to protect its
interests hereunder. The items to be provided under this Section shall be in
form satisfactory to Agent and executed by the Borrower Representative and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any failure to deliver any of such
items to Agent shall not affect, terminate, modify or otherwise limit Agent’s
Lien with respect to the Collateral.

 

10.3 Environmental Compliance Certificate. Furnish Agent, at its request from
time to time, with a certificate signed by a Designated Officer of Borrower
Representative stating, to the best of his knowledge, that each Loan Party is in
compliance in all material respects with all federal, state and local laws
relating to environmental protection and control and occupational safety and
health. To the extent any Loan Party is not in compliance with the foregoing
laws, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action Loan Party will implement in order to
achieve full compliance.

 

10.4 Litigation. Promptly notify Agent in writing of (i) any Commercial Tort
Claim arising in a Loan Party’s favor subsequent to the Original Closing Date or
(ii) any litigation, suit or administrative proceeding affecting any Loan Party,
whether or not the claim is covered by insurance, and of any suit or
administrative proceeding, which in any such case could reasonably be expected
to have a Material Adverse Effect on any Loan Party.

 

10.5 Material Occurrences. Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Loan Party to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Loan Party in respect of any Indebtedness which, individually or
when aggregated, exceeds the Materiality Threshold which could reasonably be
expected to result in the acceleration of the maturity of any Indebtedness,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
(e) the termination (or receipt of notice of pending termination) of any
Material Agreement; and (f) any other development in the business or affairs of
any Loan Party which could reasonably be expected to have a Material Adverse
Effect; in each case describing the nature thereof and the action that Loan
Parties propose to take with respect thereto.

 

10.6 [Reserved].

 

51

 

 

10.7 Annual Financial Statements. Furnish Agent within ninety (90) days after
the end of each Fiscal Year of Borrower, financial statements of Borrower on a
consolidating and consolidated basis including, but not limited to, statements
of income and stockholders’ equity and cash flow from the beginning of the
current Fiscal Year to the end of such Fiscal Year and the balance sheet as at
the end of such Fiscal Year, all prepared in accordance with GAAP applied on a
basis consistent with prior practices, and in reasonable detail and reported
upon without qualification by an independent certified public accounting firm
selected by Borrower and satisfactory to Agent (the “Accountants”). The report
of the Accountants shall, if requested by the Agent, be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrower’s compliance with the requirements or restrictions
imposed by the Financial Covenants. In addition, the reports shall be
accompanied by a certificate of a Designated Officer of the Borrower
Representative which shall state that, based on an examination sufficient to
permit him to make an informed statement, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default, its
nature, when it occurred, whether it is continuing and the steps being taken by
Borrower with respect to such event, and such certificate shall have appended
thereto calculations which set forth Borrower’s compliance with the requirements
or restrictions imposed by the Financial Covenants.

 

10.8 Quarterly Financial Statements. Furnish Agent within forty five (45) days
after the end of each Fiscal Quarter, an unaudited balance sheet of Borrower on
a consolidated and consolidating basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrower reflecting results of operations
from the beginning of the Fiscal Year to the end of such quarter and for such
quarter, prepared on a basis consistent with prior practices but in accordance
with GAAP and complete and correct in all material respects, subject to normal
year- end adjustments (together with comparative reports for the corresponding
period(s) in the prior Fiscal Year and for the projected reports for the current
Fiscal Year required under Section 10.13). The reports shall be accompanied by a
certificate signed by a Designated Officer of the Borrower Representative,
substantially in the form of Exhibit 10.8 (a “Compliance Certificate”), which
shall state that, based on an examination sufficient to permit him to make an
informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Borrower with
respect to such default and, such certificate shall have appended thereto
calculations which set forth Borrower’s compliance with the requirements or
restrictions imposed by the Financial Covenants.

 

10.9 Reserved.

 

10.10 Borrowing Base Certificate. Deliver to Agent a certificate of a Designated
Officer of Borrower Representative (a “Borrowing Base Certificate”) in the form
of Exhibit 10.10 hereto or in such other form as maybe required or approved by
Agent from time to time, which shall state Borrower’s Borrowing Base as of the
date thereof (including a calculation of such Borrowing Base). This Borrowing
Base Certificate shall be delivered monthly, by the second Business Day of each
calendar month, as of the last Business Day of the preceding calendar month, and
shall be supplemented by a monthly reconciliation to the financial statements of
Borrower for such Fiscal Month delivered pursuant to Section 10.9, with each
such reconciliation to be delivered coincident with the delivery of such
financial statements pursuant to said Section 10.9, and to be in form
satisfactory to Agent, which shall include a reconciliation and “roll forward”
from the prior month’s reporting thereof pursuant to Section 10.2.

 

52

 

 

10.11 Other Reports. Furnish Agent as soon as available, but in any event within
ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as each Loan Party shall send to the owners of
its Equity Interests generally or filed with the Securities and Exchange
Commission or any other Government Authority.

 

10.12 Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Notes have
been complied with by Loan Parties including, without limitation and without the
necessity of any request by Agent, (a) copies of all environmental audits and
reviews, (b) at least thirty (30) days prior thereto, notice of any Loan Party’s
opening or establishing of any new Collateral Location or any Loan Party’s
closing of any existing Collateral Location, and (c) promptly upon any Loan
Party’s learning thereof, notice of any labor dispute to which any Loan Party
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which any Loan
Party is a party or by which any Loan Party is bound.

 

10.13 Projected Operating Budget. Furnish Agent, no later than thirty (30) days
prior to the beginning of each Borrower’s Fiscal Years, commencing with its
first Fiscal Year ending after the Original Closing Date, the following
projections, on a month-to-month basis for such Fiscal Year, for Borrower and
its Subsidiaries, on a consolidated and consolidating basis, to-wit operating
budget, balance sheet, income statement, statement of cash flow, Financial
Covenant compliance (including projected amounts of all financial components
used in determining compliance) and borrowing availability, such projections to
be accompanied by a certificate signed by a Designated Officer of the Borrower
Representative to the effect that such projections have been prepared on the
basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

 

10.14 Reserved.

 

10.15 Notice of Suits, Adverse Events. Furnish Agent with prompt notice of (i)
any lapse or other termination of any Consent issued to any Loan Party by any
Governmental Body or any other Person that is material to the operation of any
Loan Party’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Loan Party with any Governmental Body or Person, if
such reports indicate any material change in the business, operations, affairs
or condition of any Loan Party, or if copies thereof are requested by Agent, and
(iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Loan Party.

 

53

 

 

10.16 ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Loan Party or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Loan Party or member of the Controlled Group has taken, is taking, or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Loan Party or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Loan Party or any member
of the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Loan Party or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Loan Party or any member of the
Controlled Group was not previously contributing shall occur, (v) any Loan Party
or any member of the Controlled Group shall receive from the PBGC a notice of
intention to terminate a Plan or to have a trustee appointed to administer a
Plan, together with copies of each such notice, (vi) any Loan Party or any
member of the Controlled Group shall receive any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code, together with copies
of each such letter; (vii) any Loan Party or any member of the Controlled Group
shall receive a notice regarding the imposition of withdrawal liability,
together with copies of each such notice; (viii) any Loan Party or any member of
the Controlled Group shall fail to make a required installment or any other
required payment under Section 412 of the Code on or before the due date for
such installment or payment; (ix) any Loan Party or any member of the Controlled
Group knows that (a) a Multiemployer Plan has been terminated, (b) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, or (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan.

 

10.17 Intellectual Property. Notify Agent promptly if, subsequent to the
Original Closing Date, any Loan Party applies for, or acquires, any patent,
trademark or copyright registered (or registrable) under the federal law, and
execute and deliver to Agent, upon request, such documents and agreements as
Agent may request to evidence, confirm or perfect Agent’s Lien on and security
interest in such Collateral.

 

10.18 Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

 

10.19 Mortgage File Reports. On the fifteenth (15th) day of each calendar month,
the Borrower shall provide the Agent with a report with respect to each Mortgage
File, which report shall include, among other items, (a) a summary of each Loan
Party’s delinquency and loss experience and payment history with respect to all
Mortgage Loans pledged to Agent, plus any such additional reports as the Agent
may reasonably request with respect to each Loan Party’s or any servicer’s
servicing portfolio or pending originations of Mortgage Loans and (b) any other
information reasonably requested by Agent with respect to the Mortgage Loans.

 

54

 

 

11. EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

11.1 Obligations. Failure by any Loan Party to pay any Obligations when due,
whether at maturity or by reason of acceleration pursuant to the terms of this
Agreement or by notice of intention to prepay, or by required prepayment or
failure to pay any other liabilities or make any other payment, fee or charge
provided for herein when due or in any Other Document;

 

11.2 Misrepresentations. Any representation or warranty of any material fact,
circumstance or condition made or deemed made by any Loan Party in this
Agreement or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made (other than the representations and warranties
set forth in Annex Two, which shall be considered solely for the purpose of
determining the Collateral Value of the Mortgage Loans; unless (i) the Loan
Parties shall have made any such representations and warranties with knowledge
that they were false or misleading at the time made or (ii) any such
representations and warranties have been determined by the Agent in its sole
discretion to be false or misleading on a regular basis);

 

11.3 Financial Information. Failure by any Loan Party to (i) furnish financial
information required by Sections 10.2, 10.7, 10.8 and 10.10 when due (ii) any
other information when requested pursuant hereto which is unremedied for a
period of three (3) Business Days, or (iii) permit the inspection of its books
or records by Agent when requested pursuant hereto;

 

11.4 Liens. Issuance of a notice of Lien, levy, assessment, injunction or
attachment against a material portion of any Loan Party’s property which is not
stayed or lifted within thirty (30) days (but not later than its being executed,
however);

 

11.5 Covenants. Either (i) except as otherwise provided in Section 11.3(i) above
or clause (ii) below of this Section 11.5, failure or neglect of any Loan Party
to perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document, now or hereafter entered into
between any Loan Party and Agent or any Lender (without any cure or grace
period); or (ii) a failure or neglect of Loan Parties to perform, keep or
observe any term, provision, condition or covenant, contained in Sections 4.6,
4.7, 4.9, 4.11, 6.3, 6.4, 10.4 or 10.6 hereof which is not cured within fifteen
(15) days from the occurrence of such failure or neglect;

 

11.6 Judgments. Any judgment or judgments are rendered or judgment liens filed
against any Loan Party for an aggregate amount in excess of the Materiality
Threshold which within thirty (30) days of such rendering or filing (but not
later than its being executed, however) is not either satisfied, stayed or
discharged of record;

 

11.7 Voluntary Bankruptcy. Any Loan Party, any Subsidiary of any Loan Party or
any Guarantor shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (vi) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (vii) file a petition seeking to take advantage of any other
law providing for the relief of debtors, or (viii) take any action for the
purpose of effecting any of the foregoing;

 

55

 

 

11.8 Insolvency. Any Loan Party shall admit in writing its inability, or be
generally unable, to pay its Indebtedness as it becomes due or shall cease
operations of its present business;

 

11.9 Involuntary Bankruptcy. Any Loan Party, any Subsidiary of a Loan Party or
any Guarantor shall acquiesce in, or fail to have dismissed, within thirty (30)
days, any petition filed against it in any involuntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), or take any action for
the purpose of effecting any of the foregoing;

 

11.10 Material Adverse Changes. Any change in any Loan Party’s condition or
affairs (financial or otherwise) which in Agent’s reasonable opinion has a
Material Adverse Effect;

 

11.11 Agent’s Liens. Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;

 

11.12 Subordinated Debt. A default or event of default shall occur under or in
respect of any Subordinated Debt, which default shall not have been cured or
waived within any applicable grace period, or if any Person party to a
Subordination Agreement breaches or violates, or attempts to terminate or
challenge the validity of, such agreement, or any payment is made or received in
respect of any Subordinated Debt in violation of the Subordination Agreement;

 

11.13 Cross Default. Either (x) any specified “event of default” under any
Indebtedness (other than the Obligations) of any Loan Party, any of its
Subsidiaries or any Guarantor with a then-outstanding principal balance (or, in
the case of any Indebtedness not so denominated, with a then-outstanding total
obligation amount) of $250,000 or more, or any other event or circumstance which
would permit the holder of any such Indebtedness of any Loan Party, any of its
Subsidiaries or any Guarantor to accelerate such Indebtedness (and/or the
obligations of Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness), or (y) a default of the
obligations of any Loan Party, any of its Subsidiaries or any Guarantor under
any Material Agreement to which it is a party shall occur which has or is
reasonably likely to have a Material Adverse Effect or (z) a default or event of
default shall occur under any Permitted Bond Transaction Documentation;

 

11.14 Guaranty. Termination or breach of any Guaranty, security agreement,
Pledge Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of any Loan Party, or if any Guarantor attempts
to terminate, challenges the validity of, or its liability under, any such
Guaranty, security agreement, Pledge Agreement or similar agreement;

 

56

 

 

11.15 Change of Control. Any Change of Control shall occur;

 

11.16 Change of Management. Any Change of Management shall occur;

 

11.17 Invalidity. Any material provision of this Agreement or any Other Document
shall, for any reason, cease to be valid and binding on any Loan Party, or any
Loan Party shall so claim in writing to Agent;

 

11.18 Takings. (i) Any Governmental Body shall (A) revoke, terminate, suspend or
adversely modify any license, permit, patent trademark or trade name of any Loan
Party, the continuation of which is material to the continuation of any Loan
Party’s business, or (B) commence proceedings to suspend, revoke, terminate or
adversely modify any such license, permit, trademark, trade name or patent and
such proceedings shall not be dismissed or discharged within sixty (60) days, or
(c) schedule or conduct a hearing on the renewal of any license, permit,
trademark, trade name or patent necessary for the continuation of any Loan
Party’s business and the staff of such Governmental Body issues a report
recommending the termination, revocation, suspension or material, adverse
modification of such license, permit, trademark, trade name or patent; (ii) any
agreement which is necessary or material to the operation of any Loan Party’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect on any Loan Party;

 

11.19 Seizures. Any material portion of the Collateral shall be seized or taken
by a Governmental Body, or any Loan Party or the title and rights of any Loan
Party shall have become the subject matter of litigation which could reasonably
be expected, in the opinion of Agent, upon final determination, to result in
impairment or loss of the security provided by this Agreement or the Other
Documents;

 

11.20 REIT Status. Loan Parties shall fail to maintain its status as a REIT.

 

11.21 Plans. An event or condition specified in Sections 7.16 or 10.15 hereof
shall occur or exist with respect to any Plan and, as a result of such event or
condition, together with all other such events or conditions, any Loan Party or
any member of the Controlled Group shall incur, or in the opinion of Agent be
reasonably likely to incur, a liability to a Plan or the PBGC (or both) which,
in the reasonable judgment of Agent, would have a Material Adverse Effect on any
Loan Party; or

 

11.22 Criminal Charges. Any Loan Party, or the Principal shall become the
subject of a criminal indictment or investigation in respect of or pertaining
to, the operation or conduct of a Loan Party’s business, its reporting of any
financial data, its application for, or receipt of, any credit, its “laundering”
of any funds or its non-payment (or underpayment) of any taxes or any other
Charges, or shall admit its guilt or complicity in respect of any of the
foregoing, or shall pay any fine or suffer any penalty in respect thereof
(including as part of any plea bargain or arrangement).

 

57

 

 

12. AGENT’S RIGHTS AND REMEDIES AFTER DEFAULT.

 

12.1 Rights and Remedies. Upon and after the occurrence of an Event of Default
pursuant to Sections 11.7, 11.8, 11.9 or 11.20, all Obligations shall be
immediately due and payable and this Agreement and all Commitments of Lenders
shall be deemed terminated. Upon the occurrence of any other Event of Default
not specified in the preceding sentence, and at any time thereafter during the
continuation of such Event of Default, at Agent’s option or at the direction of
Required Lenders, all Obligations shall be immediately due and payable and Agent
or Required Lenders shall have the right to terminate this Agreement and to
terminate the Commitments of Lenders to make Advances. Upon and after the
occurrence of any Event of Default, and during its continuation, Agent shall
have the right to exercise any and all other rights and remedies provided for
herein, under the Uniform Commercial Code and at law or equity generally,
including, without limitation, the right to (i) foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process and (ii) exercise all rights and powers with
respect to the Collateral as Loan Party might exercise (including, without
limitation, taking any action under any power of attorney received by Agent with
respect to any collateral securing any Mortgage Loan). Agent may enter any Loan
Party’s premises or other premises without legal process and without incurring
liability to any Loan Party therefor, and Agent may thereupon, or at any time
thereafter, in its discretion without notice or demand, take the Collateral and
remove the same to such place as Agent may deem advisable and Agent may require
Loan Parties to make the Collateral available to Agent at a convenient place.
With or without having the Collateral at the time or place of sale, Agent may
sell the Collateral, or any part thereof, at public or private sale, at any time
or place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Loan Parties reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Loan Parties at least five (5)
Business Days prior to such sale or sales is reasonable notification. At any
public sale Agent or any Lender may bid for and become the purchaser, and Agent,
any Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and such right and equity are hereby
expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, Agent is granted permission to use all of
each Loan Party’s trademarks, trade styles, trade names, patents, patent
applications, licenses, franchises and other proprietary rights which are used
in connection with (a) Inventory for the purpose of disposing of such Inventory
and (b) Equipment for the purpose of completing the manufacture of unfinished
goods.

 

12.2 Application of Proceeds. The proceeds realized by Agent from the sale or
other disposition by Agent of any Collateral subsequent to an Event of Default
occurring and during its continuation, shall be applied as follows: firstly, to
the payment of all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of Agent in connection with enforcing its rights and
the rights of Lenders under this Agreement and the Other Documents, and any
Out-of-Formula Loans and Protective Advances funded by Agent with respect to the
Collateral under or pursuant to the terms of this Agreement; secondly, to the
payment of fees owed to Agent (including, without limitation, fees owed to Agent
pursuant to the Fee Letter); thirdly, to the payment of all reasonable out of
pocket costs and expenses (including reasonable attorneys’ fees) of each of the
Lenders to the extent owing to such Lender pursuant to the terms of this
Agreement; fourthly, to the payment of interest due upon any of the Obligations;
fifthly, to fees payable in connection with this Agreement (other than fees
payable to Agent as set forth above); and sixthly, to the payment of principal
of the Obligations; provided, however, that Agent reserves the right to adjust
the foregoing allocations as it sees fit from time to time, in its sole
discretion, and apply (or re-apply, as the case may be) such proceeds to the
Obligations in a different manner or order. If any deficiency shall arise, Loan
Parties shall remain liable to Agent therefor. Noncash proceeds will only be
applied to the Obligations as they are converted into cash. If any surplusage
exists, such surplusage shall be held as cash Collateral pending full payment
and satisfaction of all Obligations and termination of this Agreement, after
which any remainder shall be returned to the Borrower Representative unless
Agent is then otherwise required to remit such remainder under applicable law.

 

58

 

 

12.3 Agent’s Discretion. After an Event of Default exists, Agent and Required
Lenders shall have the right in their sole discretion to determine which rights,
Liens, security interests or remedies Agent may at any time pursue, relinquish,
subordinate, or modify or to take any other action with respect thereto and such
determination will not in any way modify or affect any of Agent or any Lender’s
rights hereunder.

 

12.4 Setoff. In addition to any other rights which any Lender Party may have
under applicable law, upon the occurrence of an Event of Default hereunder, each
Lender Party shall have a right to apply any Loan Party’s property held by it to
reduce the Obligations.

 

12.5 Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any right or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or in any Other Document or otherwise provided by law, all of which
shall be cumulative and not alternative.

 

13. WAIVERS AND JUDICIAL PROCEEDINGS.

 

13.1 Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

 

13.2 Delay. No delay or omission on Agent or any Lender’s part in exercising any
right, remedy or option shall operate as a waiver of such or any other right,
remedy or option or of any default.

 

59

 

 

13.3 Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT, OR (B) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR THE RELATED TRANSACTIONS, IN
EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

14. EFFECTIVE DATE AND TERMINATION.

 

14.1 Term; Early Termination Fee. This Agreement, which shall inure to the
benefit of and shall be binding upon, the respective successors and permitted
assigns of each Loan Party, Agent and Lenders, shall become effective on the
Closing Date and shall continue in full force and effect until February 28, 2021
(the “Term”) unless sooner terminated as herein provided; provided, however,
that, Borrower shall have the option to extend the Term until February 28, 2022,
any such extension to be subject to Agent’s prior written consent in its sole
discretion. Borrower may terminate this Agreement at any time upon ninety (90)
days’ prior written notice upon payment in full of the Obligations. In the event
the Obligations are prepaid in full prior to the last day of the Term (the date
of such prepayment hereinafter referred to as the “Early Termination Date”),
Borrower shall pay to Agent, for the ratable benefit of the Lenders, an early
termination fee (the “Early Termination Fee”), for the loss of its bargain (and
not as a penalty) in an amount equal to (i) two percent (2%) of the Maximum
Revolving Amount, if the Early Termination Date occurs during the first Loan
Year, (ii) one percent (1%) of the Maximum Revolving Amount if the Early
Termination Date occurs during the second Loan Year and (iii) one half of one
percent (0.50%) of the Maximum Revolving Amount if the Early Termination Date
occurs during the third Loan Year but to and including the date immediately
preceding the end of the sixth month of the third Loan Year.

 

14.2 Termination. The termination of the Agreement shall not affect any Loan
Party’s, Agent’s, any Lender’s or the Bank’s rights, or any of the Obligations
having their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Agent, the Lenders and the Bank hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrower’s
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Loan Party have been paid or performed in full
after the termination of this Agreement or each Loan Party has furnished Agent,
Lenders and the Bank with an indemnification satisfactory to such parties with
respect thereto and an unconditional release from any liabilities hereunder.
Accordingly, each Loan Party waives any rights which it may have under the
applicable provisions of the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and neither Agent nor any
Lender shall be required to send such termination statements to each Loan Party,
or to file them with any filing office, unless and until this Agreement shall
have been terminated in accordance with its terms and all Obligations paid in
full in immediately available funds. All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
all Obligations are paid or performed in full.

 

60

 

 

15. MULTIPLE LOAN PARTIES.

 

15.1 Borrowing Agency Provisions. If and to the extent that at any time or from
time to time there are multiple Loan Parties, then:

 

(a) Each Loan Party acknowledges that it, together with each other Loan Party,
make up a related organization of various entities constituting a single
economic and business enterprise and sharing a substantial identity of interests
such that, without limitation, Loan Parties render services to or for the
benefit of each other, purchase or sell and supply goods to or from or for the
benefit of each other, make loans, advances and provide other financial
accommodations to or for the benefit of each other (including the payment of
creditors and guarantees of Indebtedness), provide administrative, marketing,
payroll and management services to or for the benefit of each other; have
centralized accounting, common officers and directors; and are in certain
circumstances are identified to creditors as a single economic and business
enterprise. Accordingly, and without limitation, any credit or other financial
accommodation extended to anyone Loan Party pursuant hereto will result in
direct and substantial economic benefit to each other Loan Party, and each Loan
Party will likewise benefit from the economies of scale associated with the Loan
Parties, as a group, applying for credit or other financial accommodations
pursuant hereto on a collective basis.

 

(b) Each Loan Party hereby irrevocably designates Borrower Representative to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Loan Party or
Loan Parties, and hereby authorizes Agent and Lenders to pay over or credit all
loan proceeds hereunder in accordance with the request of Borrower
Representative.

 

(c) The handling of this credit facility as a co-borrowing facility with a
Borrower Representative in the manner set forth in this Agreement is solely as
an accommodation to Loan Parties and at their request. None of the Lender
Parties shall incur any liability to Loan Parties as a result thereof. To induce
the Lender Parties to do so and in consideration thereof, each Loan Party hereby
indemnifies the Lender Parties and holds the Lender Parties harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against the Lender Parties by any Person arising from or
incurred by reason of the handling of the financing arrangements of Loan Parties
as provided herein, reliance by any of the Lender Parties on any request or
instruction from Borrower Representative or any other action taken by any of the
Lender Parties with respect to this Section except due to willful misconduct or
gross (not mere) negligence by the indemnified party.

 

(d) All Obligations shall be joint and several, and each Loan Party shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Loan Party shall in no way be
affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any Loan Party, failure of Agent or Lenders to give any Loan Party
notice of borrowing or any other notice, any failure of Agent or Lenders to
pursue or preserve its rights against any Loan Party, the release by Agent of
any Collateral now or thereafter acquired from any Loan Party, and such
agreement by each Loan Party to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent to the other Loan
Parties or any Collateral for such Loan Party’s Obligations or the lack thereof.

 

61

 

 

15.2 Waiver of Subrogation. Each Loan Party expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Loan Party may now or hereafter have against the other Loan
Parties or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Loan Parties’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.

 

16. REGARDING AGENT.

 

16.1 Appointment. Each Lender hereby designates WBCC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest (except as otherwise set forth herein), fees
(except the fees set forth in any Fee Letter), charges and collections received
pursuant to this Agreement, for the ratable benefit of Lenders. Agent may
perform any of its duties hereunder by or through its agents or employees. As to
any matters not expressly provided for by this Agreement (including collection
of the Note) Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
Required Lenders, and such instructions shall be binding; provided, however,
that Agent shall not be required to take any action which, in Agent’s
discretion, exposes Agent to liability or which is contrary to this Agreement or
the Other Documents or any applicable law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

 

16.2 Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non- appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement, or in any of the Other
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Loan Party to
perform its obligations hereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any Loan
Party. The duties of Agent as respects the Advances to Loan Parties shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement or the
transactions described herein except as expressly set forth herein.

 

62

 

 

16.3 Lack of Reliance on Agent. Independently and without reliance upon Agent or
any other Lender, each Lender has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of each Loan
Party in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of each Loan Party. Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Advances or at any time
or times thereafter except as shall be provided by any Loan Party pursuant to
the terms hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.

 

16.4 Resignation of Agent; Successor Agent. Agent may resign on sixty (60) days
written notice to each Lender and Borrower Representative and upon such
resignation, Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Loan Parties (provided that no such approval by Loan
Parties shall be required (i) in any case where the successor Agent is one of
the Lenders or (ii) after the occurrence and during the continuance of any Event
of Default). Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and shall in particular succeed to all of Agent’s right, title
and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including any Mortgages and
all account control agreements), and the term “Agent” shall mean such successor
agent effective upon its appointment, and the former Agent’s rights, powers and
duties as Agent shall be terminated, without any other or further act or deed on
the part of such former Agent. However, notwithstanding the foregoing, if at the
time of the effectiveness of the new Agent’s appointment, any further actions
need to be taken in order to provide for the legally binding and valid transfer
of any Liens in the Collateral from former Agent to new Agent and/or for the
perfection of any Liens in the Collateral as held by new Agent or it is
otherwise not then possible for new Agent to become the holder of a fully valid,
enforceable and perfected Lien as to any of the Collateral, former Agent shall
continue to hold such Liens solely as agent for perfection of such Liens on
behalf of new Agent until such time as new Agent can obtain a fully valid,
enforceable and perfected Lien on all Collateral, provided that Agent shall not
be required to or have any liability or responsibility to take any further
actions after such date as such agent for perfection to continue the perfection
of any such Liens (other than to forego from taking any affirmative action to
release any such Liens). After Agent’s resignation as Agent, the provisions of
this Article 16, and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement (and in the event resigning Agent continues to hold any
Liens pursuant to the provisions of the immediately preceding sentence, the
provisions of this Article 16 and any indemnification rights under this
Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it in connection with such Liens).

 



63

 



 

16.5 Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from Required Lenders; and Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Lenders shall
not have any right of action whatsoever against Agent as a result of its acting
or refraining from acting hereunder in accordance with the instructions of
Required Lenders.

 

16.6 Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. Agent
may employ agents and attorneys-in-fact and shall not be liable for the default
or misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

 

16.7 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or Borrower
Representative referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of Lenders.

 

16.8 Indemnification. To the extent Agent is not reimbursed and indemnified by
Loan Parties, each Lender severally agrees to reimburse and indemnify Agent in
proportion to its respective portion of the outstanding Advances (or, if no
Advances are outstanding, pro rata according to the percentage that its
Revolving Commitment Amount constitutes of the total aggregate Revolving
Commitment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).

 

64

 

 

16.9 Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Loan
Party as if it were not performing the duties specified herein, and may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.

 

16.10 Delivery of Documents. To the extent Agent (i) receives financial
statements required under Sections 10.7, 10.8 and 10.13 or Borrowing Base
Certificates from any Loan Party pursuant to the terms of this Agreement or (ii)
prepares or receives any report or document showing the results of appraisals
(other than appraisals included in any Mortgage File, which shall be available
to Lenders upon request) or environmental reports or field examinations
conducted pursuant to the terms of this Agreement (each, a “Report” and
collectively with the items in clause (i) above, the “Borrower Materials”),
Agent will promptly furnish such documents and information to Lenders to the
extent Borrower is not obligated to deliver such documents and information to
each Lender under this Agreement. Each Lender agrees (a) that Reports are not
intended to be comprehensive audits or examinations, and that Agent or any other
Person performing an audit or examination will inspect only limited information
and will rely significantly upon Loan Parties’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any claims, liabilities, obligations, losses,
damages, penalties, judgments, proceedings, interest, costs and expenses of any
kind arising as a direct or indirect result of Agent furnishing same to such
Lender.

 

16.11 Loan Parties Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each Loan
Party hereby undertakes with Agent to pay to Agent from time to time on demand
all amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid. Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Loan Party’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement.

 

65

 

 





16.12 No Reliance on Agent’s Customer Identification Program. To the extent the
Advances or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti- Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Loan Parties, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.

 

16.13 Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Loan Party or any deposit accounts of
any Loan Party now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

17. MISCELLANEOUS.

 

17.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO CONTRACTS TO BE
PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK. ANY JUDICIAL PROCEEDING BROUGHT
BY OR AGAINST ANY LOAN PARTY WITH RESPECT TO ANY OF THE OBLIGATIONS, THIS
AGREEMENT OR ANY OTHER DOCUMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK, UNITED STATES OF AMERICA, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENT. EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO BORROWER REPRESENTATIVE
AT ITS ADDRESS SET FORTH IN SECTION 17.6 AND SERVICE SO MADE SHALL BE DEEMED
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE MAILS
OF THE UNITED STATES OF AMERICA, OR, AT THE AGENT’S AND/OR ANY LENDER’S OPTION,
BY SERVICE UPON CSC THE UNITED STATES CORPORATION COMPANY (OR ANY SUCCESSOR
CORPORATION) WHICH EACH LOAN PARTY IRREVOCABLY APPOINTS AS SUCH LOAN PARTY’S
AGENT FOR THE PURPOSE OF ACCEPTING SERVICE WITHIN THE STATE OF NEW YORK. NOTHING
HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF AGENT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT
ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON
CONVENIENS. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST AGENT OR ANY
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING
OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER DOCUMENT, SHALL
BE BROUGHT ONLY IN A FEDERAL OR STATE COURT LOCATED IN THE CITY OF NEW YORK,
STATE OF NEW YORK.

 

66

 

 

17.2 Entire Understanding. (a) This Agreement and the Other Documents executed
concurrently herewith contain the entire understanding between and among each
Loan Party, Agent and each Lender and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof. Any promises,
representations, warranties or guarantees not herein contained and hereinafter
made shall have no force and effect unless in writing, signed by the respective
officers of the party making such promises, representations, warranties, or
guarantees. Neither this Agreement nor any Other Document nor any portion or
provisions hereof or thereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged. Each Loan Party acknowledges that it has been advised by
counsel in connection with the execution of this Agreement and the Other
Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement or any Other
Document.

 

(b) Required Lenders, Agent with the consent in writing of Required Lenders, and
Loan Parties may, subject to the provisions of this Section 17.2(b), from time
to time enter into written supplemental agreements to this Agreement or the
Other Documents executed by Loan Parties, for the purpose of adding or deleting
any provisions or otherwise changing, varying or waiving in any manner the
rights of Lenders, Agent or Loan Parties thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall:

 

(i) increase the Revolving Commitment Percentage or the maximum dollar amount of
the Revolving Commitment Amount of any Lender without the consent of such Lender
directly affected thereby;

 

(ii) whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of letter of credit fees (unless imposed by Agent));

 

67

 

 

(iii) increase the Maximum Revolving Amount without the consent of all Lenders;

 

(iv) alter the definition of the term “Required Lenders” or alter, amend or
modify this Section 17.2(b) without the consent of all Lenders;

 

(v) alter, amend or modify the provisions of Section 12.2 without the consent of
all Lenders;

 

(vi) release and/or subordinate Agent’s Liens on any Collateral during any
calendar year (other than in accordance with the provisions of this Agreement)
having an aggregate value in excess of $1,000,000 without the consent of all
Lenders;

 

(vii) change the rights and duties of Agent without the consent of all Lenders;

 

(viii) subject to clause (e) below, permit any Revolving Advance to be made if
after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Borrowing Base for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Borrowing Base
without the consent of each Lender directly affected thereby;

 

(ix) increase the Applicable Advance Rates above the Applicable Advance Rates in
effect on the Closing Date or alter the definition of “Eligible Mortgage Loans”
in a manner that has the effect of increasing the Borrowing Base, in any case,
without the consent of all Lenders;

 

(x) release any Loan Party without the consent of all Lenders; or

 

(xi) permit Borrower to assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of Agent and each Lender.

 

(c) Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Loan Parties, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Loan Parties, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

 

(d) In the event that Agent requests the consent of a Lender pursuant to this
Section 17.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Loan Parties. In the event Agent elects to
require any Lender to assign its interest to Agent or to the Designated Lender,
Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Agent or the Designated Lender, as appropriate, and Agent.

 

68

 

 

 

(e) Notwithstanding (i) the existence of a Default or an Event of Default,(ii)
that any of the other applicable conditions precedent set forth in Section 9.2
hereof have not been satisfied or the commitments of Lenders to make Revolving
Advances hereunder have been terminated for any reason, or (iii) any other
contrary provision of this Agreement, Agent may at its discretion and without
the consent of any Lender, voluntarily permit the outstanding Revolving Advances
at any time to exceed the Borrowing Base by up to ten percent (10%) of the
Borrowing Base for up to thirty (30) consecutive days (the “Out-of-Formula
Loans”); provided, that, Required Lenders may at any time revoke Agent’s
authorization to make or permit Out-of- Formula Loans under this Section 17.2(e)
and any such revocation must be in writing and shall become effective
prospectively upon the Agent’s receipt thereof. If Agent is willing in its sole
and absolute discretion to permit such Out-of-Formula Loans, Lenders holding the
Revolving Commitments shall be obligated to fund such Out-of-Formula Loans in
accordance with their respective Revolving Commitment Percentages, and such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances; provided that, if Agent does permit
Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a) nor shall any Lender be obligated to fund
Revolving Advances in excess of its Revolving Commitment. For purposes of this
paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary Overadvances that may result from time to time due to the fact that
the Borrowing Base was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be “Eligible Mortgage Loans”,
becomes ineligible, collections of Receivables applied to reduce outstanding
Revolving Advances are thereafter returned for insufficient funds or
Overadvances are made to protect or preserve the Collateral. In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed the Borrowing
Base by more than ten percent (10%), Agent shall use its efforts to have Loan
Parties decrease such excess in as expeditious a manner as is practicable under
the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Agent has determined the existence of involuntary
Overadvances shall be deemed to be involuntary Overadvances and shall be
decreased in accordance with the preceding sentence. To the extent any
Out-of-Formula Loans are not actually funded by the other Lenders as provided
for in this Section 17.2(e), Agent may elect in its discretion to fund such
Out-of- Formula Loans and any such Out-of-Formula Loans so funded by Agent shall
be deemed to be Revolving Advances made by and owing to Agent, and Agent shall
be entitled to all rights (including accrual of interest) and remedies of a
Lender holding a Revolving Commitment under this Agreement and the Other
Documents with respect to such Revolving Advances.

 

69

 

 

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 17.2, Agent is hereby authorized by Loan Parties
and Lenders, at any time in Agent’s sole discretion, regardless of (i) the
existence of a Default or an Event of Default, (ii) whether any of the other
applicable conditions precedent set forth in Section 9.2 hereof have not been
satisfied or the commitments of Lenders to make Revolving Advances hereunder
have been terminated for any reason, or (iii) any other contrary provision of
this Agreement, to make Revolving Advances (“Protective Advances”) to Loan
Parties on behalf of Lenders which Agent, in its reasonable business judgment,
deems necessary or desirable (a) to preserve or protect the Collateral, or any
portion thereof, (b) to enhance the likelihood of, or maximize the amount of,
repayment of the Advances and other Obligations, or (c) to pay any other amount
chargeable to Loan Parties pursuant to the terms of this Agreement; provided,
that the aggregate amount of all Protective Advances and Out-of-Formula Loans
shall not exceed ten percent (10%) of the Maximum Revolving Amount and,
provided, further, that at any time after giving effect to any such Protective
Advances and any outstanding Out-of-Formula Loans, the outstanding Revolving
Advances do not exceed the Maximum Revolving Amount. Lenders holding the
Revolving Commitments shall be obligated to fund such Protective Advances (to
the extent permitted above) and effect a settlement with Agent therefor upon
demand of Agent in accordance with their respective Revolving Commitment
Percentages. To the extent any Protective Advances are not actually funded by
the other Lenders as provided for in this Section 17.2(f), any such Protective
Advances funded by Agent shall be deemed to be Revolving Advances made by and
owing to Agent, and Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender holding a Revolving Commitment under this
Agreement and the Other Documents with respect to such Revolving Advances.

 

17.3 Successors and Assigns; Participations; New Lenders.

 

(a) This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Agent and Lenders, the Bank and all future holders of the Obligations
and their respective successors and assigns, except that no Loan Party may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender.

 

(b) Each Loan Party acknowledges that in the regular course of commercial
banking business any Lender may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Transferee”). Each
Transferee may exercise all rights of payment (including without limitation
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Transferee were the
direct holder thereof provided that Loan Parties shall not be required to pay to
any Transferee more than the amount which it would have been required to pay to
the Lender which granted an interest in its Advances or other Obligations
payable hereunder to such Transferee had such Lender retained such interest in
the Advances hereunder or other Obligations payable hereunder and in no event
shall Loan Parties be required to pay any such amount arising from the same
circumstances and with respect to the same Advances or other Obligations payable
hereunder to both such Lender and such Transferee. Each Loan Party hereby grants
to any Transferee a continuing security interest in any deposits, moneys or
other property actually or constructively held by such Transferee as security
for the Transferee’s interest in the Advances.

 

70

 

 

(c) Any Lender, with the consent of Agent (not to be unreasonably withheld), may
sell, assign or transfer all or any part of its rights under this Agreement and
the Other Documents to one or more additional banks or financial institutions
and one or more additional banks or financial institutions may commit to make
Advances hereunder (each a “Purchasing Lender”), pursuant to a Commitment
Transfer Supplement, executed by a Purchasing Lender, the transferor Lender, and
Agent delivered to Agent for recording. Upon such execution, delivery,
acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Revolving Commitment Percentages set forth therein, and (ii)
the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Loan Parties shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.

 

(d) Any Lender, with the consent of Agent (not to be unreasonably withheld) may
directly or indirectly sell, assign or transfer all or any portion of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to an entity, whether a corporation, partnership, trust,
limited liability company or other entity that (i) is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and (ii) is administered,
serviced or managed by the assigning Lender or an Affiliate of such Lender (a
“Purchasing CLO” and together with each Participant and Purchasing Lender, each
a “Transferee” and collectively the “Transferees”), pursuant to a Commitment
Transfer Supplement modified as appropriate to reflect the interest being
assigned (“Modified Commitment Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and Agent as
appropriate and delivered to Agent for recording. Upon such execution and
delivery, from and after the transfer effective date determined pursuant to such
Modified Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be
a party hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Loan Party hereby consents to the
addition of such Purchasing CLO. Loan Parties shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

 

71

 

 

(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Loan Party, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrower Representative or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Agent shall receive a fee in the
amount of $3,500 payable by the applicable Purchasing Lender and/or Purchasing
CLO upon the effective date of each transfer or assignment (other than to an
intermediate purchaser) to such Purchasing Lender and/or Purchasing CLO.

 

(f) Nothing contained herein, however, shall limit in any way the right of any
Lender to assign all or a portion of the Advances owing to it from time to time
to any Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
any Operating Circular issued by such Federal Reserve Bank, but no such
assignment shall release the assigning Lender from its obligations hereunder.

 

(g) Each Loan Party authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning Loan Parties which has been delivered to such Lender by or
on behalf of such Loan Party pursuant to this Agreement or any Other Document or
in connection with such Lender’s credit evaluation of such Loan Party.

 

(h) Upon a Loan Party’s reasonable request, each Lender Party that is a “United
States person” as defined under Section 7701(a)(30) of the Code shall deliver to
Agent and such Loan Party two properly completed and executed IRS Form W-9 (or
applicable successor form) to establish that such Lender Party is not subject to
United States federal backup withholding tax.

 

(i) Agent shall maintain at one of its offices in the United States a register
for the recordation of the names and addresses of each Lender Party, and the
Obligations of, and principal amount of the Loans owing to, such Lender Party
pursuant to the terms hereof. The entries in such register shall be conclusive,
and Loan Parties and Lender Parties may treat each Person whose name is recorded
therein pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by Loan Parties and any Lender Party, at any reasonable
time upon reasonable prior notice to Agent. The requirement for a register set
forth in this Section 17.3(g) shall be construed so that the Loans are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2), 881(c)(2) and 4701 of the Code.

 

17.4 Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Loan Party
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Loan Party’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

 

72

 

 

17.5 Indemnity. Each Loan Party shall indemnify each Lender Party, and each of
its respective officers, directors, Affiliates, employees from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, fees and disbursements of counsel)
which may be imposed on, incurred by, or asserted against Agent, any Lender or
Bank, in any litigation, proceeding or investigation instituted or conducted by
any governmental agency or instrumentality or any other Person with respect to
any aspect of, or any transaction contemplated by, or referred to in, or any
matter related to, this Agreement or the Other Documents, whether or not such
Lender Party is a party thereto, except to the extent that any of the foregoing
arises out of the willful misconduct or gross negligence of the party being
indemnified.

 

17.6 Notice. Any notice or request hereunder may be given to any Loan Party or
to Agent at their respective addresses set forth below or at such other address
as may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice or request hereunder shall be given by
(a) hand delivery, (b) overnight courier, (c) registered or certified mail,
return receipt requested, or (d) Electronic Transmission subsequently confirmed
by registered or certified mail or (e) telecopy to the number set out below (or
such other number as may hereafter be specified in a notice designated as a
notice of change of address) with electronic confirmation of its receipt. Any
notice or other communication required or permitted pursuant to this Agreement
shall be deemed given (a) when personally delivered to any officer of the party
to whom it is addressed, (b) on the earlier of actual receipt thereof or three
(3) days following posting thereof by certified or registered mail, postage
prepaid, or (c) upon actual receipt thereof when sent by a recognized overnight
delivery service or (d) upon actual receipt thereof when sent by Electronic
Transmission or by telecopier to the address or number set forth below with
electronic confirmation of its receipt, in each case addressed to each party at
its address set forth below or at such other address as has been furnished in
writing by a party to the other by like notice:

 

  (A) If to Agent at: Webster Business Credit Corporation
360 Lexington Avenue       New York, New York 10017       Attention: Account
Executive – Manhattan
Bridge Capital, Inc.       Fax: (212) 806-4530       Email:
mmurphy@websterbcc.com               with a copy to: Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022       Attention: Daniel D. Batterman, Esq.       Fax:
212-478-7400       Email: dbatterman@hahnhessen.com             (B) If to any
Lender other than Agent, as specified on Schedule 1.1

 

73

 

 



  (C) If to Borrower Representative               or any Loan Party, at: c/o
Manhattan Bridge Capital, Inc       60 Cutter Mill Road, Suite 205       Great
Neck, NY 11201       Attention: Assaf Ran, CEO       Fax: 516-570-6644      
Email: assaf@dagmedia.com               with a copy to: Morse, Zelnick, Rose &
Lander LLP       825 Third Avenue
 New York, NY 10022       Attention: George Lander       Fax: 212-208-6809      
Email: glander@mzrl.com

 

17.7 Survival. The obligations of Loan Parties under Sections 2.2(f), 3.10,
3.11, 4.18(h), 17.5 and 17.9 together with any Section, terms or provisions
hereof which by its terms so provides shall survive any termination of this
Agreement and the Other Documents and payment in full of the Obligations.

 

17.8 Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

 

17.9 Expenses. Loan Parties shall pay (i) all out-of-pocket expenses incurred by
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
Other Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by Agent
or any Lender (including the fees, charges and disbursements of any counsel for
Agent or any Lender), and shall pay all fees and time charges for attorneys who
may be employees of Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the Other
Documents, including its rights under this Section, or (B) in connection with
the Advances made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans, and
(iii) all reasonable out-of-pocket expenses of Agent’s regular employees and
agents engaged periodically to perform audits of the any Loan Party’s or any
Loan Party’s Affiliate’s or Subsidiary’s books, records and business properties.

 

74

 

 

17.10 Rights to Cure. Agent may, in its reasonable credit judgment, with written
notice to Borrower Representative (a) cure any default by any Loan Party under
any Material Agreement that affects the Collateral, its value or the ability of
Agent to collect, sell or otherwise dispose of any Collateral or the rights and
remedies of Agent therein or the ability of any Loan Party to perform its
obligations hereunder or under any of the Other Documents, (b) pay or bond on
appeal any judgment entered against any Loan Party, (c) discharge any Charges,
Liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which Agent, in its Permitted Discretion, determines
is necessary or appropriate to preserve, protect, insure or maintain the
Collateral and the rights of Agent with respect thereto. Agent may add any
amounts so expended to the Obligations and charge Borrower’s Account therefor,
such amounts to be repayable by Loan Parties on demand, shall bear interest at
the Default Rate until paid in full, shall be part of the Obligations, and shall
be secured by the Collateral. Agent shall be under no obligation to effect such
cure, payment or bonding and shall not, by doing so, be deemed to have assumed
any obligation or liability of any Loan Party. Any payment made or other action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default and to proceed accordingly.

 

17.11 Injunctive Relief. Each Loan Party recognizes that, in the event any Loan
Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to Lenders and/or Agent and; therefor, Agent, if Agent so requests, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving that actual damages are not an adequate remedy.

 

17.12 Consequential Damages. NO LENDER PARTY, NOR ANY AGENT OR ATTORNEY FOR ANY
OF THEM, SHALL BE LIABLE TO ANY LOAN PARTY FOR CONSEQUENTIAL DAMAGES ARISING
FROM ANY BREACH OF CONTRACT, TORT OR OTHER WRONG RELATING TO THE ESTABLISHMENT,
ADMINISTRATION OR COLLECTION OF THE OBLIGATIONS OR ANY RELATED TRANSACTION.

 

17.13 Third Party Beneficiaries. Except for the Loan Parties, no Person is
intended to be, or shall be permitted, presumed or construed to be, a third
party beneficiary of this Agreement or any Other Document

 

17.14 Captions. The captions at various places in this Agreement and any Other
Document are intended for convenience only and do not constitute and shall not
be interpreted as part of this Agreement or any Other Document.

 

17.15 Counterparts; Telecopied Signatures; Seal. This Agreement and the Other
Documents may be executed in any number of separate counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Delivery of a counterpart hereto by
facsimile transmission or by Electronic Transmission of an Adobe portable
document format file (also known as a “PDF file”) shall be as effective as
delivery of an original counterpart hereto. If this Agreement or any Other
Document provides for imposition of a seal by any party thereto, the word “seal”
placed adjacent to the party’s name shall be a sufficient indication thereof.

 

17.16 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and each Other Document and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
each Other Document or any amendments, schedules or exhibits thereto.

 

75

 

 

17.17 Confidentiality. Agent, each Lender Party and each Transferee shall hold
all non- public information obtained by Agent, or any Lender Party pursuant to
the requirements of this Agreement and each Other Document in accordance with
each Lender Party’s customary procedures for handling confidential information
of this nature; provided, however, each Lender Party may disclose such
confidential information (a) to its examiners, affiliates, outside auditors,
counsel and other professional advisors, (b) to any other prospective
Transferees or Purchasing Lender, if, but only if, such prospective Transferee
or Purchasing Lender shall agree in writing to be bound by the provisions of
this Section 17.17, and (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process, including, without
limitation, in the course of any regulatory examination of such Person;
provided, further that (i) unless specifically prohibited by applicable law or
court order, each Lender Party shall use its best efforts prior to disclosure
thereof, to notify the Borrower Representative of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender Party by such Governmental
Body) or (B) pursuant to legal process and (ii) in no event shall any Lender
Party be obligated to return any materials furnished by any Loan Party other
than those documents and instruments in possession of such Lender Party in order
to perfect its Lien on the Collateral once the Obligations have been paid in
full and this Agreement has been terminated.

 

17.18 Publicity. Each Loan Party hereby authorizes each Lender Party to make
appropriate announcements of the financial arrangement contemplated hereunder,
including, without limitation, announcements which are commonly known as
“tombstones,” in such publications and to such selected parties as each Lender
Party shall in its sole and absolute discretion deem appropriate. Without
limiting the foregoing Loan Parties authorize each Lender Party to utilize any
logo or other distinctive symbol associated with the Loan Parties in connection
with any such announcement or any other promotion, advertising or marketing
undertaken by each Lender Party. In no event, however, shall any Loan Party use
the name of any Lender Party, or any logo or distinctive symbol associated with
any of them, unless, as appropriate, such Lender Party has given its prior
written consent thereto.

 

17.19 Survival of Representations and Warranties. All representations and
warranties of each Loan Party contained in this Agreement and the Other
Documents shall be true at the time of such Loan Party’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.

 

76

 

 

17.20 Certain Matters of Construction. Unless the context otherwise requires,
(a) the terms “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; (b) terms used herein in the singular also include the
plural and vice versa; (c) all references to statutes and related regulations
shall include any amendments of same and any successor statutes and regulations;
(d) all references to any instruments or agreements to which Agent or any Lender
is a party, including, without limitation, references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof; (e) references herein or in any Other
Document to any actions being taken (or omitted to be taken) by any Lender Party
after a Default shall be presumed to mean, unless otherwise expressly provided,
while such Default or Event of Default is continuing; (f) any pronoun shall
include the corresponding masculine, feminine and neuter forms; (g) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (h) the word “will” shall be construed to have the
same meaning and effect as the word “shall”; (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (j) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such assignments set forth herein); (k)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; (l) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Section of,
and Exhibits and Schedules to, this Agreement; and (m) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

17.21 Destruction of Invoices. Borrower Representative hereby authorizes and
directs Agent and each Lender in accordance with its standard document retention
policies in such regards to destroy all invoices, agings, inventory reports,
financial statements and other data provided from time to time by Loan Parties
to Agent or any Lender pursuant hereto.

 

17.22 Time. Time is of the essence in this Agreement and each Other Document.
Unless otherwise expressly provided, all references herein and in any Other
Documents to time shall mean and refer to New York time.

 

17.23 Patriot Act. Federal law requires Agent and each Lender to obtain, verify
and record information that identifies each Person that opens an account or
applies for a loan or lease. Loan Parties agree to cooperate with Agent and each
Lender in maintaining compliance with such law on an ongoing basis.

 

17.24 No Tax Advice. Each Loan Party hereby acknowledges and agrees that, with
respect to all tax and accounting matters relating to this Agreement, the Other
Documents, or the transactions contemplated herein and therein, it has not
relied on any representations made, consultation provided by, or advice given or
rendered by any Lender Party or any of its representatives, agents, or
employees; and, instead, each Loan Party has sought, and relied upon, the advice
of its own tax and accounting professionals with respect to all such matters

 

17.25 Completion of Blanks. If this Agreement or any Other Document contains any
blank spaces, such as for dates or amounts, Loan Parties hereby authorize Agent,
in good faith, with written notice to Borrower Representative, to complete any
such blank spaces according to the terms upon which the transactions
contemplated hereby or thereby were contemplated, provided, however, that the
doing thereof shall not increase Loan Parties’ obligations or diminish Loan
Parties’ rights in any manner which is contrary to those set forth in this
Agreement or any Other Documents, unless and except to the extent that any Event
of Default which is then continuing.

 

77

 

 

17.26 Exculpation of Lenders. Nothing herein contained shall be construed to
constitute any Lender Party as any Loan Party’s agent for any purpose
whatsoever, nor shall any Lender Party be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. No Lender
Party shall, whether by anything herein or in any assignment or otherwise,
assume any Loan Party’s obligations under any contract or agreement assigned to
such Lender Party, and no Lender Party shall be responsible in any way for the
performance by any Loan Party of any of the terms and conditions thereof.

 

17.27 Electronic Transmissions. Subject to the provisions of this Section, each
of the Loan Parties, the Agent and the other Lender Parties is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection herewith and the transactions
contemplated herein. Each of the Loan Parties hereby acknowledges and agrees
that the use of Electronic Transmissions is not necessarily secure and that
there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing the transmission of Electronic Transmissions. All uses of an
E-System shall be governed by and subject to, in addition to the terms and
conditions of this Agreement, separate terms and conditions posted or referenced
in such E-System and related contractual obligations executed by the Loan
Parties or Agent or Lenders in connection with the use of such E-System. All
E-Systems and Electronic Transmissions shall be provided “as is” and “as
available.” Neither Agent nor any other Lender Party warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein. No warranty of any kind
is made by Agent or any Lender Party in connection with any E-systems or
Electronic Transmission, including any warranty or merchantability, fitness for
a particular purpose, non- infringement of third-party rights or freedom from
viruses or other code defects. Each of the Loan Parties agrees that neither
Agent nor any Lender Party has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

[Signature pages follow]

 

78

 

 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

  “BORROWER”       MANHATTAN BRIDGE CAPITAL, INC.    



[image_007.jpg]

 

Signature page to Amended and Restated Credit and Security Agreement

 

 

 

 

  WEBSTER BUSINESS CREDIT   CORPORATION, as Agent and a Lender      
 [ex10-1_003.jpg]

 

 

Signature page to Amended and Restated Credit and Security Agreement

 

 

 

 



  FLUSHING BANK, as a Lender        [ex10-1_004.jpg]

 

 

Signature page to Amended and Restated Credit and Security Agreement

 

 

 

 

ANNEX ONE — GENERAL DEFINITIONS

 

This Annex One is incorporated by reference into, and constitutes an integral
part of, the Amended and Restated Credit and Security Agreement, dated as of
August 8, 2017, made between MANHATTAN BRIDGE CAPITAL, INC., as “Borrower,”, the
financial institutions who are or hereafter become parties to this Agreement as
lenders (collectively, the “Lenders” and each individually a “Lender”) and
WEBSTER BUSINESS CREDIT CORPORATION (“WBCC”), individually, as a Lender
hereunder and as agent for itself and each other Lender Party (as hereinafter
defined) (WBCC, acting in such agency capacity, the “Agent”) (as it may be
amended or modified from time to time, the “Credit Agreement”). The following
terms shall have the following meanings as and when used in the Credit Agreement
and the Other Documents. References in such defined terms to “this Agreement,”
“hereof,” “hereto” or the like, shall mean and refer to the Credit Agreement.

 

“Accountants” shall have the meaning set forth in Section 10.7 hereof.

 

“Additional Mortgage Loans” shall have the meaning set forth in Section 9.1(u)
hereof.

 

“Advances” shall mean and include any loans, advances or other financial
accommodations made under, pursuant to or in connection with this Agreement or
any Other Document, but including, particularly, the Revolving Advances.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in Control of, is Controlled by, or is under common Control with
such Person, or (b) any Person who is a shareholder, director, officer or
employee (or relative of any shareholder, director, officer or employee) (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. As used hereinabove and elsewhere in this
Agreement “Control” of a Person shall mean the power, direct or indirect, (x) to
vote ten percent (10%) or more of the Equity Interests having ordinary voting
power for the election of the directors, partners or managers of such Person, or
(y) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Amendment and Restatement Conditions” shall have the meaning set forth in
Section 9.3 of this Agreement.

 

“Annex One” shall mean this Annex One attached to this Agreement.

 

“Annex Two” shall mean Annex Two attached to this Agreement.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Annex One - 1

 

 

“Applicable Advance Rate” shall mean seventy percent (70%) in respect of
Eligible Mortgage Loans or such higher or lower percentage amount as Agent, in
its sole credit judgment, may elect from time to time.

 

“Applicable Margin” shall mean, from and after the Closing Date, with respect to
any type of Advance referenced below, the applicable percentage specified below:

 

 

 

Advances

 

 

Base
Rate Loans

   Daily LIBOR Rate Loans and LIBOR Rate Loans  Revolving Advances   2.25% 
 3.75%

 

“Application Date” shall have the meaning given to such term in Section 4.14(g).

 

“Assignment of Mortgage” shall mean an assignment executed by Loan Parties for
the benefit of Agent which assigns to Agent all of Loan Party’s rights in a
mortgage or deed of trust that secures a Mortgage Loan, such assignment (a) to
be in recordable form and otherwise satisfactory to Agent and (b) to be held by
Agent subject to the provisions of Section 4.2(a) (ix) hereof.

 

“Availability Reserves” shall mean such reserves as Agent, in its sole credit
judgment, may elect to impose from time to time in respect of borrowing
availability.

 

“Bank” shall mean Webster Bank, National Association, together with its
successors and assigns.

 

“Bank Products” shall mean, collectively, (i) any cash management service,
including through the use of any Blocked Account, (ii) any Hedge Contract, (iii)
any derivative product or (iv) any, similar (or dissimilar) bank product or
service offered by the Bank, any Lender or any Affiliate of the Bank (including
Agent) to any Loan Party from time to time.

 

“Base Rate” shall mean the highest of (a) the base commercial lending rate of
the Bank as publicly announced to be in effect from time to time, such rate to
be adjusted automatically, without notice, on the effective date of any change
in such rate, (b) the Daily LIBOR Rate plus two and three-quarters percent
(2.75%) per annum or (c) the Federal Funds Rate in effect on such day plus
one-half of one percent (1/2%). This rate of interest is determined from time to
time by the Bank as a means of pricing some loans to its customers and is
neither tied to any external rate of interest or index nor does it necessarily
reflect the lowest rate of interest actually charged by the Bank to any
particular class or category of customers of the Bank.

 

“Base Rate Loan” shall mean any Advance that bears interest based upon the Base
Rate.

 

Annex One - 2

 

 

“Blocked Account” shall have the meaning given to such term in Section 4.14(d).

 

“Blocked Account Agreement” shall have the meaning given to such term in Section
4.14(d).

 

“Blocked Account Bank” shall have the meaning given to such term in Section
4.14(d).

 

“Bond Subsidiary” shall mean MBC Funding II Corp., a wholly owned subsidiary of
MBC formed specifically for the purpose of issuing senior secured notes in
connection with the Permitted Bond Transaction.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement; and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrower Representative” shall mean the MBC or such other Person among the Loan
Parties as the Loan Parties may elect.

 

“Borrower Reports” shall man any reports (whether financial, with respect to
Collateral, as to operating condition or otherwise) required to be delivered to
Agent pursuant hereto or to any Other Document, including, particularly,
pursuant to Article 10.

 

“Borrower on a consolidated basis” shall mean, as appropriate, the consolidation
in accordance with GAAP of the accounts or other items of Borrower and its
respective Subsidiaries (if any).

 

“Borrower’s Account” shall have the meaning set forth in Section 2.7. “Borrowing
Base” shall mean the sum of the following: (i) the product of the Applicable
Advance Rate times the Collateral Value of Eligible Mortgage Loans; minus (ii)
the Availability Reserves. It is understood and agreed by Borrower in connection
with the foregoing that any decrease in the Applicable Advance Rate, any
imposition (or increase) in any Availability Reserves or any change in the
composition of Eligible Mortgage Loans instituted by Agent pursuant hereto from
time to time may limit or restrict the amount of Advances available to Borrower
hereunder. In no event shall the Borrowing Base include the Additional Mortgage
Loans.

 

“Borrowing Base Certificate” shall have the meaning set forth in Section 10.10.

 

“Business Day” shall mean with respect to LIBOR Rate Loans, any day on which
commercial banks are open for domestic and international business, including
dealings in Dollar deposits in London, England and New York, New York and with
respect to all other matters, any day other than a day on which commercial banks
in New York and Connecticut are authorized or required by law to close.

 

“Capital Expenditures” shall have the meaning set forth in Section 8.1 .

 

Annex One - 3

 

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental Body
or (c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Body; provided, however, for
the purposes of this Agreement: (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Change of Management” shall mean that the Principal cease to be actively
involved in the day-to-day executive management of Loan Parties, either by
death, disability, retirement, termination of employment or otherwise.

 

“Change of Control” shall mean that (a) the occurrence of any event (whether in
one or more transactions) which results in the failing to own more than twenty
seven percent (27%) of the Equity Interests (on a fully diluted basis) of
Borrower; or (b) any person or group of persons other than Principal (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 20% or more of the voting Equity Interests of
Borrower; or (c) a change in the majority of directors of Borrower unless
approved by the then majority of directors; or (d) any merger, consolidation of
any Loan Party occurs in which either such Loan Party or another Loan Party is
not the survivor; or (e) a sale of all or substantially all of the property or
assets of any Loan Party shall occur, except to another Loan Party; or (f) any
Equity Interests of any Loan Party owned by Principal is, or becomes the subject
of, any consensual Lien except in favor of (or assigned to) Lenders pursuant
hereto; or (g) any subsidiary of any Loan Party is not, or ceases to be owned
and controlled by a Loan Party,

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, Equity Interests, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation and property taxes,
custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including, without limitation, the Pension Benefit Guaranty Corporation
or any environmental agency or superfund), upon any Collateral, any Loan Party
or any of its Affiliates.

 

“Closing Date” shall mean August 8, 2017, the date on which the Amendment and
Restatement Conditions have been satisfied, unless otherwise approved by Agent,
in its credit judgment.

 

Annex One - 4

 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder.

 

“Collateral” shall mean and include all assets of each Loan Party (subject to
the limitation on Equity Interests set forth in subsection (f) below),
including, without limitation, all of the following assets:

 

(a) all Receivables;

 

(b) all Equipment;

 

(c) all General Intangibles;

 

(d) all Inventory;

 

(e) all Contract Rights;

 

(f) all Equity Interests of each Domestic Subsidiary other than Bond Subsidiary,
and sixty-five percent (65%) of the Equity Interests of each Foreign Subsidiary;

 

(g) all Securities;

 

(h) all Leasehold Interests;

 

(i) all commercial Tort Claims (including, particularly any described in

Schedule 5.8);

 

(j) all of each Loan Party’s right, title and interest in and to (i) its
respective goods and other property including, but not limited to, all
merchandise returned or rejected by Mortgagor Customers, relating to or securing
any of the Receivables; (ii) all of each Loan Party’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Loan Party from any Mortgagor Customer
relating to the Receivables; (iv) other property, including warranty claims,
relating to any goods securing this Agreement; (v) all of each Loan Party’s
contract rights, rights of payment which have been earned under a contract
right, instruments, investment property, documents, chattel paper, warehouse
receipts, deposit accounts, money and securities; (vi) if and when obtained by
any Loan Party, all real and personal property of third parties in which such
Loan Party has been granted a lien or security interest as security for the
payment or enforcement of Receivables; (vii) all supporting obligations that
secure payment or performance of any account, chattel paper, document, general
intangible, instrument or investment property; (viii) all Extraordinary Receipts
and (ix) any other goods, personal property or real property now owned or
hereafter acquired in which any Loan Party has expressly granted a security
interest or may in the future grant a security interest to Agent hereunder, or
in any amendment or supplement hereto or thereto, or under any other agreement
between Agent and any Loan Party and (x) any and all indebtedness owing to a
Loan Party and any and all Collateral securing such indebtedness;

 

(k) all Mortgage Loan Collateral;

 

Annex One - 5

 

 

(l) all of each Loan Party’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Loan Party or in which it has an interest), computer programs, tapes,
disks and documents relating to clauses (a) through (l) of this definition; and

 

(m) all proceeds and products of clauses (a) through (m) of this definition, in
whatever form, including, but not limited to: cash, Deposit Accounts (whether or
not comprised solely of proceeds), certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements,
documents, eminent domain proceeds, condemnation proceeds and tort claim
proceeds.

 

“Collateral Assignment” shall mean a collateral assignment by a Mortgagor
Customer to Loan Party of all rents, issues and profits of Real Property.

 

“Collateral Locations” shall have the meaning assigned to such term in Section
4.5.

 

“Collateral Value” shall mean, with respect to each Eligible Mortgage Loan, an
amount determined by Agent in its Permitted Discretion equal to the lesser of
(a) the outstanding principal balance of such Mortgage Loan and (b) the Market
Value of such Mortgage Loan; provided, however, the Collateral Value shall be
deemed to be zero with respect to each Mortgage Loan (i) in respect of which
there is a breach of a representation and warranty set forth on Annex Two
(assuming each representation and warranty is made as of the date Collateral
Value is determined), (ii) in respect of which there is a delinquency in the
payment of principal and/or interest which continues for a period in excess of
30 days (without regard to any applicable grace periods), or (iii) which exceeds
the limitations on the Collateral Value set forth in (a) and (b) above.

 

“Commitment” or “Commitments” shall mean the aggregate amount of the total
commitments of each Lender or all Lenders (as the case may be) to make Advances
under this Agreement as in effect on the Closing Date.

 

“Commitment Letter” shall mean any Commitment Letter heretofore issued by Agent
or any Lender to Loan Parties, or Borrower Representative on their behalf
relative to the undertakings contemplated hereby.

 

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
17.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent, by which the Purchasing Lender purchases and assumes a portion of the
obligation of a Lender to make Advances under this Agreement.

 

“Concentration Account” shall mean a Blocked Account into which collections from
all other Blocked Accounts are concentrated. If there is only one Blocked
Account, it shall also be the Concentration Account and must be a Deposit
Account with the Bank.

 

Annex One - 6

 

 

“Concentration Bank” shall mean the Blocked Bank selected by Agent at which the
Concentration Account is to be opened and maintained pursuant to a Blocked
Agreement. If there is only one Blocked Bank, it shall be the Concentration
Bank.

 

“Consent Agreement” means that certain consent letter by and between Borrower
and Agent, dated November 24, 2015.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, (i) necessary to carry on any Loan
Party’s business, including, without limitation, any consents required under all
applicable federal, state or other applicable law, and (ii) required to
effectuate the transactions and agreements contemplated in this Agreement and
the Other Documents.

 

“Contract Rights” shall mean all rights of each Loan Party arising under or in
connection with any contract, to the extent that such Loan Party may grant a
security interest in such rights under such contract. “Contract Rights” shall
include, without limitation, all rights of each Loan Party under all license
agreements to which it is party as licensor or licensee and all letter of credit
rights of each Loan Party.

 

“Control” has the meaning set forth in the definition of Affiliate.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Controlled Real Property” shall mean all premises or real property owned or
leased premises by a Loan Party.

 

“Covered Entity” shall mean (a) each Loan Party, each of Loan Party’s
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Customer Guaranty” shall mean the joint and several guaranty of payment of an
Eligible Mortgage Loan, executed by all principals of a Mortgagor Customer, in
form and content acceptable to Agent.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

 

“Daily LIBOR Rate Loan” shall mean any Advance that bears interest based upon
the Daily LIBOR Rate.

 

Annex One - 7

 

 

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its applicable Revolving Commitment Percentage of Advances, (ii) if
applicable, fund any portion of its participation in letters of credit issued
pursuant to this agreement or (iii) pay over to Agent, any Lender or any other
Lender Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including a particular Default
or Event of Default, if any) has not been satisfied; (b) has notified Loan
Parties or Agent in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including a particular Default or Event
of Default, if any) to funding a loan under this Agreement cannot be satisfied)
or generally under other agreements in which it commits to extend credit; (c)
has failed, within two (2) Business Days after request by Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Advances and, if applicable,
participations in then outstanding letters of credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon Agent’s receipt of such certification in form and substance
satisfactory to the Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.13(b) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

 

“Deposit Account” shall mean any checking account, savings account, time deposit
account, certificate of deposit, investment account or other account (howsoever
denominated), in which from time to time any cash of any Loan Party is or may be
deposited.

 

“Designated Mortgage Liens” shall mean liens upon the Designated Mortgaged
Property in favor of the holders described on Schedule 7.3(a), which liens shall
(i) be limited to the Designated Mortgaged Property and (ii) secure obligations
not to exceed $1,850,000 in the aggregate amount.

 

“Designated Mortgage Loans” shall mean Mortgage Loans secured by Designated
Mortgaged Property.

 

“Designated Mortgaged Property” shall mean the property and assets of Loan Party
set forth on Schedule 7.3(a).

 

“Designated Participation Loans” shall mean Mortgage Loans (i) upon which Loan
Parties have sold participations or upon which Loan Parties own less than 100%
as more particularly described on Schedule 7.3(b) and (ii) in aggregate
principal amount of not more than $4,000,000 as of the Original Closing Date.

 

Annex One - 8

 

 

“Designated Officer” shall mean the chief executive officer, chief financial
officer or chief operating officer of a Loan Party (regardless of title), or
such other officer, lender or representative of a Loan Party which Agent may, at
such Loan Party’s request, permit to be a “Designated Officer” from time to
time.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean a Subsidiary organized under the laws of the
United States or any political subsidiary thereof.

 

“Early Termination Date” shall have the meaning set forth in Section 14.1
hereof.

 

“Early Termination Fee” shall have the meaning set forth in Section 14.1 hereof.

 

“EBITDA” shall have the meaning set forth in Section 8.1

 

“E-Fax” means any system used to receive or transmit fees electronically.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E Fax, or otherwise to or from an E System or other
equivalent service.

 

“Eligible Mortgage Loans” shall mean Mortgage Loans secured by a first mortgage
lien on real property, (i) as to which the representations and warranties in
Section 4.2 and Part I of Annex Two hereof are correct, (ii) that were approved
by Agent in its sole discretion for inclusion as Collateral, and (iii) as to
which the Mortgage File has been delivered to Agent and the Funding Requirements
have been satisfied; provided that, in no event shall any Eligible Mortgage Loan
be a security for purposes of any securities or blue-sky laws. In addition, for
avoidance of doubt, no Designated Mortgage Loan or Designated Participation Loan
shall be an Eligible Mortgage Loan.

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

“Equipment” shall mean and include as to each Loan Party all of such Loan
Party’s goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including, without limitation, all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.

 

Annex One - 9

 

 

“Equity Interests” shall mean: (i) in the case of a corporation, its capital
stock, including its common stock and any preferred stock; (ii) in the case of a
partnership, all partnership interests therein, including special, limited and
general interests; (iii) in the case of a limited liability company, all
membership interests therein; and (iv) in the case of any other entity, all
interests evidencing equity ownership therein.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“E-System” means any electronic system, including Intralinks® and any other
internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any Lender Party or any other Person, providing for
access to data protected by passcodes or other security system.

 

“Event of Default” shall mean the occurrence and continuance of any of the
events set forth in Article XI hereof.

 

“Existing Lender” shall mean Sterling National Bank.

 

“Existing Lender Liens” shall mean Liens on Collateral retained by the Existing
Lender to secure payment of the Existing Loans, to be released on the Original
Closing Date in conjunction with full payment of the Existing Loans.

 

“Existing Loans” shall mean all Indebtedness owing by Loan Parties to the
Existing Lender on the Original Closing Date, whether secured or unsecured.

 

“Extraordinary Receipts” shall mean any cash proceeds received by a Loan Party
or any of its Subsidiaries not in the Ordinary Course of Business, including,
without limitation,(i) foreign, United States, state or local tax refunds, (ii)
pension plan reversions, (iii) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (v)
condemnation awards (and payments in lieu thereof), (vi) indemnity payments and
(vii) any adjustment received in connection with any purchase price in respect
of an acquisition.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or if such rate is not so published for any day which
is a Business Day, the average of quotations for such day on such transactions
received by the Bank from three Federal funds brokers of recognized standing
selected by the Bank.

 

“Fee Letter” shall mean any fee letter between Borrower Representative and Agent
executed in connection with this Agreement.

 

Annex One - 10

 

 

“Financial Covenants” shall mean the financial covenants set forth in Article
VIII.

 

“Fiscal Year” shall mean Loan Parties’ Fiscal Year as in effect on the Original
Closing Date; and the terms “Fiscal Quarter” and “Fiscal Month” shall have
correlative meanings.

 

“Fixed Charge Coverage Ratio” shall have the meaning set forth in Section 8.1.

 

“Fixed Charges” shall have the meaning set forth Section 8.1.

 

“Foreign Subsidiary” shall mean any Subsidiary which is not a Domestic
Subsidiary.

 

“Funded Indebtedness” shall have the meaning set forth in Section 8.1. “Funding
Date” shall mean the date upon which an Advance is made hereunder. “Funding
Requirements” shall mean, (a) with respect to each Revolving Advance other than
Table Funding Advances, the following requirements:

 

(i) Borrower shall submit to Agent a Notice of Borrowing.

 

(ii) Borrower shall provide to Agent the executed original Eligible Mortgage
Loan duly endorsed to Agent or, in lieu of such endorsement, an allonge executed
by Borrower with respect thereto in form and substance satisfactory to Agent,
together with all related Mortgage Loan Documents which in the case of Mortgage
Loan Documents to be filed or recorded, shall be the non-recorded, executed,
duplicate originals thereof provided that all such recorded Related Mortgage
Loan Documents shall be forwarded directly to Agent to the address set forth in
Section 17.6.

 

(iii) Borrower shall provide to Agent a Related Title Policy.

 

(iv) All payments required to be made on such Eligible Mortgage Loan shall have
been made and credited. No default, breach, violation or other event shall have
occurred under the terms of such Eligible Mortgage Loan or any Related Mortgage
Loan Document. There shall have been no amendment, modification or waiver to
such Eligible Mortgage Loan or any of such Related Mortgage Loan Documents.

 

(v) Within two (2) Business Days after Agent’s receipt of such Notice of
Borrowing, Eligible Mortgage Loan, Related Mortgage Loan Documents and Related
Title Policy, Agent shall either (x) provide such funding as is so requested,
but, in any event, not in excess of the Applicable Advance Rate, and provided
that, after giving effect to such requested Advance, the aggregate amount of all
outstanding Advances is not in excess of the lesser of (i) the Borrowing Base,
or (ii) the Maximum Revolving Amount, or (y) advise Borrower that Agent, in its
sole discretion, will not make such requested Advance.

 

Annex One - 11

 

 

(b) Table Funding Advances. With respect to Advances which are requested by
Borrower prior to the funding by Borrower of the Eligible Mortgage Loan to which
such requested Advance relates (“Table Funding Advances”), The Law Office of
Ronen Shiponi, Esq. or an independent attorney or title insurance company, in
all respects acceptable to Agent in its sole and absolute discretion shall act
as Escrow Agent (the “Escrow Agent”) pursuant to the Escrow Agreement attached
hereto as Exhibit A with respect to each such Advance, which Escrow Agreement
shall be subject to such additional changes or requirement as Agent may
determine form time to time. The procedure respecting each such Table Funding
Advance shall be as follows:

 

(i) At least one (1) Business Day prior to the date such Advance is requested to
be made, Borrower shall provide written notification of such request by
forwarding to Agent the Notice of Borrowing form together with the underwriting
memorandum (or equivalent document) and related materials and together with the
appraisal required under section (g) of the definition of Mortgage File if such
Table Funding Advance is to be in the amount of $250,000.00 or more.

 

(ii) In the event Agent, in its sole discretion, shall elect to make such
Advance, such Advance shall be made to the Escrow Agent to an account at the
Agent designated by the Escrow Agent and existing solely for the purpose of
receiving such Advances.

 

(iii) The Escrow Agent shall hold such Advance pending receipt by the Escrow
Agent of (i) a fully executed Eligible Mortgage Loan endorsed to Agent as
follows: “Pay to the order of Webster Business Credit Corporation as Agent” or,
in lieu of such endorsement, an allonge executed by Borrower with respect
thereto in form and substance satisfactory to Agent, (ii) fully executed related
Mortgage Loan Documents and (iii) fully executed assignments of all related
Mortgage Loan Documents to Agent.

 

(iv) Upon the issuance by or caused by the Escrow Agent of a Related Title
Policy duly endorsed to Agent as first mortgagee, the Escrow Agent may release
such Advance to Borrower.

 

(v) Within two (2) Business Days after the Escrow Agent has released such
Advance, the Escrow Agent shall send to Agent by a nationally recognized
receipted overnight delivery service the following: (i) such endorsed Eligible
Mortgage Loan, (ii) all related Mortgage Loan Documents and assignments thereof,
which in the case of related Mortgage Loan Documents to be filed or recorded,
shall be the non-recorded executed duplicate originals thereof (provided that
such recorded Mortgage Loan Documents shall be forwarded directly to Agent) and
(iii) such title insurance policy and endorsement.

 

(vi) No Table Funding Advances shall be made if after giving effect thereto the
outstanding balance of Table Funding Advances (i.e., before all documentation
required to be received by Agent is in fact in Agent’s possession) would exceed
One Million Dollars ($1,000,000) in the aggregate.

 

(vii) The Escrow Agent shall mark the Mortgage and other recorded Mortgage Loan
Documents to be returned directly to Agent to the address set forth in the
Agreement.

 



Annex One - 12

 

 



“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Loan Party all of such
Loan Party’s general intangibles, whether now owned or hereafter acquired
including, without limitation, all payment intangibles, choses in action, causes
of action, corporate or other business records, inventions, designs, patents,
patent applications, equipment formulations, manufacturing procedures, quality
control procedures, trademarks, trade names, service marks, trade secrets,
goodwill, copyrights, design rights, registrations, licenses, license fees,
franchises, customer lists, tax refunds, tax refund claims, pension fund
refunds, pension fund refund claims, overpayments, overpayment claims,
reclamation rights, computer programs, software, all claims under guaranties,
security interests or other security held by or granted to such Loan Party to
secure payment of any of the Receivables by a Mortgagor Customer, all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables).

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.

 

“Guarantor” shall mean any Person (other than a Loan Party) who may hereafter
guarantee payment or performance of the whole or any part of the Obligations.
“Guarantors” means collectively all such Persons. As of the Closing Date, the
Principal is the only Guarantor.

 

“Guaranty” shall mean any guaranty of the payment or performance of the whole or
any part of the Obligations, in whole or in part, executed at any time by a
Guarantor in favor of Agent for the ratable benefit of Agent.

 

“Hazardous Discharge” shall have the meaning set forth in Section 4.18(d)
hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Section 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge Contract” shall mean any “hedge,” “swap,” “collar,” “cap” or similar
agreement between a Loan Party and any other financial institution, including,
but not limited to, WBCC, Bank, any Lender or any other Affiliates thereof,
intended to fix the relative amount of such Loan Party’s risk in respect of
changes in interest rates and foreign currency exchange.

 

“Historical Financial Statements” shall have the meaning set forth in Section
5.4(a) hereof.

 



Annex One - 13

 



 

“Initial Advance” shall mean the initial Advance (or series of initial Advances)
to be made on the Original Closing Date.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except Equity Interests and surplus earned or otherwise)
and in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b).

 

“Inventory” shall mean and include as to each Loan Party, or as to any third
party, all of such Loan Party’s or third party’s now owned or hereafter acquired
goods, merchandise and other personal property, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such Loan
Party’s business or used in selling or furnishing such goods, merchandise and
other personal property, and all documents of title or other documents
representing them.

 

“IRS” shall mean the Internal Revenue Service of the United States Treasury, and
any successor thereto.

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic, including
all disclosure and other requirements of ERISA, the requirements of
Environmental Laws and environmental permits, the requirements of OSHA and the
requirements of the Department of Labor.

 

“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to any Real Property owned by a Person other than Loan Party,
whether as tenant, lessee, licensee, operator or otherwise.

 

“Lender” or “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender and where so indicated shall mean
WBCC acting as agent for the Lender Parties.

 



Annex One - 14

 



 

“Lender Party” shall mean Agent, Lenders, the Bank, any Purchasing Lender and
any Participant, together with each other holder from time to time of any
interest in any of the Obligations.

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate per annum quoted by the Agent to Loan
Parties two (2) Business Days prior to the first day of such Interest Period as
the rate available to Bank in the interbank market for offshore Dollar deposits
in immediately available funds for a period equal to such Interest Period and in
an amount equal to the amount of such LIBOR Rate Loan by (b) a number equal 1.00
minus the Reserve Percentage; provided, however, that if the LIBOR Rate
determined as provided above would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. Any change in the interest rate under
this Agreement resulting from a change in the LIBOR Rate shall become effective
immediately upon the date on which such change in the LIBOR Rate shall be
adopted by the Agent hereof. If the LIBOR Rate shall be discontinued or does not
reflect the cost of funds of the Agent or for any other reason shall not be
available for determining the LIBOR Rate, then Agent shall select a substitute
method of determining the LIBOR Rate and shall notify the Borrower
Representative of such selection, which method shall, in Agent’s estimation,
yield a rate of return to Agent substantially equivalent to the rate of return
that Agent would have expected to receive if the LIBOR Rate still had been
available for that purpose.

 

“LIBOR Rate Loan” shall mean an Advance at any time that bears interest based on
the LIBOR Rate.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including, without limitation, any conditional sale or other
title retention agreement, any lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code or comparable law of any
jurisdiction.

 

“Loan” means a Base Rate Loan, a LIBOR Rate Loan or a Daily LIBOR Rate Loan.

 

“Loan Party” or “Loan Parties” shall have the meaning set forth in the preamble
to this Agreement; and shall extend to all permitted successors and assigns of
such Persons.

 

“Loan Year” means each 12 month period commencing on the Closing Date and on
each anniversary of the Closing Date.

 

“Lock-Box Account” shall have the meaning set forth in Section 4.14(d).

 

“Lock-Box Agreement” shall have the meaning set forth in Section 4.14(d).

 

“Lock-Box Bank” shall have the meaning set forth in Section 4.14(d).

 



Annex One - 15

 



 

“Market Value” shall mean, as of any date in respect of an Eligible Mortgage
Loan, the price at which such Eligible Mortgage Loan could readily be sold as
determined in good faith by the Agent, which price may be determined to be zero.
The Agent’s determination of Market Value shall be conclusive upon the parties
absent manifest error on the part of the Agent.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition, operations, assets, business or prospects of the applicable Person or
Persons, (b) Loan Parties’ ability to pay the Obligations in accordance with the
terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.

 

“Material Agreements” shall mean and include, in the case of each Loan Party,
any Subsidiary of any Loan Party or any Guarantor the following: (i) any lease
of Real Property, (ii) any lease of personal property having aggregate annual
rentals in excess of the Materiality Threshold, (iii) any license agreement for
the use of any intellectual property necessary for, or material to, to the
operation of its business, (iv) any agreement evidencing, pertaining to or
securing the payment of, any Indebtedness (including any Permitted Bond
Transaction Documentation), (v) any labor or union contract, (vi) any employment
contracts with executive officers of Loan Parties, (vii) any long-term purchase
or supply contracts, and (viii) any other contract or agreement the termination
of which (without its contemporaneous replacement) would reasonably be expected
to have a Material Adverse Effect.

 

“Materiality Threshold” shall mean Two Hundred Fifty Thousand Dollars

($250,000.00).

 

“Maximum Revolving Amount” shall mean the maximum amount of Revolving Advances
and Letters of Credit which may be outstanding at any one time, determined
without regard to the Borrowing Base, which as of the Closing Date equals Twenty
Million Dollars ($20,000,000.00).

 

“Monthly Advances” shall have the meaning set forth in Section 3.1 hereof.
“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note which creates a first lien on the fee in real property securing
such Mortgage Note executed to secure a Mortgage Note.

 



Annex One - 16

 

 

“Mortgage File” shall mean, for any Mortgage Loan, (a) the original Mortgage
Note bearing all intervening endorsements, duly endorsed to Agent, (b) the
original Mortgage(s) securing each Mortgage Note with evidence of recording
thereon or copies certified by the related recording office, (c) the original
Customer Guaranties (if any) which guaranty the payment and/or performance of
each Mortgage Note, (d) the Assignment of Mortgage conveying the related
Mortgage to the Agent, (e) the Collateral Assignment executed in connection with
such Mortgage(s) and Customer Guaranties, (f) any original stock certificates
(accompanied by applicable stock powers), instruments, chattel paper or other
collateral securing any Mortgage Loan in which the perfection of Loan Party’s
Lien is based upon Loan Party’s possession thereof, (g) the valuation or
appraisal of the subject Real Property prepared by a third party valuation or
appraisal service, (h) the Related Title Policy, (i) the personal covenants
relating to such Mortgage Note and the evidence of liability and
property/casualty coverage relating to the Real Property, (j) the credit report
and credit application respecting the Mortgagor Customer of each Mortgage Note,
(k) any and all instruments and documents necessary to comply with the United
States Patriot Act, the rules and regulations of the Office of Foreign Asset
Control respecting each Mortgage Note, (l) an opinion of independent counsel in
all respects acceptable to Agent, addressed to Agent that the Mortgage Note, the
Mortgage(s), the Assignment of Mortgage, the Collateral Assignment and Customer
Guaranties are the valid and binding obligations of the parties thereto
enforceable in accordance with their terms and have been duly and validly
endorsed or assigned to Agent, (m) any internal review write-up, (n) the
contract of sale (if applicable), (o) environmental reports (if applicable), (p)
closing letter, (q) engineer’s report (if applicable), (r) original or copy of
assignment of rents (if applicable), (s) original Loan Party’s and guarantors
certificate, (t) consent of shareholders, (u) marked title commitment/title
policy, assigned to Agent and including Patriot Act and OFAC searches, (v) deed,
(w) certificate of incorporation, (x) proof of identification, and (y) to the
extent not listed herein, each of the documents listed on Annex Two hereto.

 

“Mortgage Loan” shall mean a mortgage loan provided by Loan Party to a Mortgagor
Customer and which mortgage loan includes, without limitation, (i) a Mortgage
Note, the related Mortgage and all other Mortgage Loan Documents and (ii) all
right, title and interest of any Loan Party in and to the Mortgaged Property
covered by such Mortgage.

 

“Mortgage Loan Collateral” shall mean: All of the Loan Party’s right, title and
interest in, to and under each of the following items of property, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located:

 

(i) all Mortgage Loans;

 

(ii) all Mortgage Loan Documents, including without limitation all promissory
notes, and all Servicing Records (as defined in Section 6.13(b) above),
servicing agreements and any other collateral pledged or otherwise relating to
such Mortgage Loans, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs, computer storage
media, accounting records and other books and records relating thereto;

 

(iii) all mortgage guaranties and insurance (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to any Mortgage Loan and all
claims and payments thereunder;

 

(iv) all other insurance policies and insurance proceeds relating to any
Mortgage Loan or the related Mortgaged Property;

 

(v) all interest rate protection agreements, relating to or constituting any and
all of the foregoing;

 



Annex One - 17

 



 

(vi) the Blocked Accounts and all other deposit accounts or collection accounts
and all monies from time to time on deposit in therein;

 

(vii) all collateral, however defined, under any other agreement between the
Loan Party or any of its Affiliates on the one hand and the Agent or any of its
Affiliates on the other hand;

 

(viii) all “general intangibles”, “accounts” and “chattel paper” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing; and

 

(ix) any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.

 

“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, the
documents comprising the Mortgage File for such Mortgage Loan.

 

“Mortgage Loan Schedule” shall mean a list of Eligible Mortgage Loans to be
pledged to Agent hereunder attached to each Notice of Borrowing setting forth,
as to each Eligible Mortgage Loan, the applicable information specified on Annex
Two, Part III hereof.

 

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor Customer/Loan Party with respect to
a Mortgage Loan.

 

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note.

 

“Mortgagor Customer” shall mean the obligor on a Mortgage Note. “Multiemployer
Plan” shall mean a “multiemployer plan” as defined in Sections 3(37) and
4001(a)(3) of ERISA.

 

“Note” shall mean each Revolving Credit Note and any other promissory note at
any time evidencing any other portion of the Obligations. “Notes” shall refer,
collectively, thereto.

 

“Obligations” shall mean and include any and all of each Loan Party’s
Indebtedness and/or liabilities to Agent and each other Lender Party, of every
kind, nature and description, direct or indirect, secured or unsecured, joint,
several, joint and several, absolute or contingent, due or to become due, now
existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any Loan
Party’s Indebtedness and/or liabilities to Agent and each other Lender Party,
under this Agreement, the Other Documents, any Permitted Hedge Contracts, any
Bank Product or under any other agreement between Agent and each other Lender
Party, and any Loan Party and all obligations of any Loan Party to Agent and
each other Lender Party, to perform acts or refrain from taking any action.

 



Annex One - 18

 

 

“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Original
Closing Date.

 

“Organic Documents” shall mean: (i) for a corporation, its articles (or
certificate) of incorporation and bylaws; (ii) for a partnership, its articles
of organization (if any) and partnership agreement; and (iii) for a limited
liability company, its articles (or certificate) of organization and any
operating agreement; together with, for each such entity and any other entity
not described above, such other, similar documents as are integral to its
formation or the conduct of its business operations.

 

“Original Closing Date” means February 27, 2015, the closing date of the
Existing Credit Agreement.

 

“Other Documents” shall mean the Notes, any Mortgage and any and all other
agreements, instruments and documents, including, without limitation,
guaranties, security agreements, pledges, powers of attorney or any Guaranty,
any Pledge Agreement, consents, and all other writings heretofore, now or
hereafter executed by any Loan Party or any Guarantor and/or delivered to Agent
or any other Lender Party, in respect of the transactions contemplated by this
Agreement. The term “Other Documents” includes, without limitation, all those
documents to which any Loan Party or any Guarantor is a party described in
Section 9.1.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Payment Office” shall mean, initially, 360 Lexington Avenue, New York, New York
10017; thereafter, such other office of Agent located in the United States of
America, if any, which it may designate by notice to Borrower Representative to
be the Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Perfection Certificate” shall mean, collectively, the Perfection Certificate
for each Loan Party and the responses thereto provided by such Loan Party and
delivered to Agent on or prior to the Original Closing Date.

 

“Permitted Bond Indenture” shall mean that certain Indenture, dated April 25,
2016, by and among the Bond Subsidiary and Worldwide Stock Transfer, LLC, as
Indenture Trustee.

 

“Permitted Bond Subsidiary Guaranty” shall mean that certain Guaranty dated as
of April 25, 2016 made by Borrower in favor of the bondholders with respect to
the Bond Subsidiary’s obligation under the Permitted Bond Transaction
Documentation.

 

“Permitted Bond Subsidiary Investment” has the meaning set forth in Section 7.5.

 



Annex One - 19

 



 

“Permitted Bond Transaction” shall mean the issuance by the Bond Subsidiary of
up to $9,990,000 aggregate principal amount of senior secured notes pursuant to
the Permitted Bond Indenture having a rate of interest of not more than six
percent (6%) per annum, and a maturity date ten (10) years from the date of
issuance.

 

“Permitted Bond Transaction Documentation” means all agreements, promissory
notes, instruments and other documentation governing a Permitted Bond
Transaction or any bonds or instruments issued in connection therewith.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

 

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of itself and each other Lender Party which, in each case, secure Obligations;
(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested; (c) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (d) judgment Liens which do not otherwise constitute an Event of
Default under Section 11.6, that have been (and remain) stayed or bonded and are
being Properly Contested; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of any Loan Party’s business;

(f) mechanic’s, worker’s, materialmen’s or other like Liens arising in the
ordinary course of any Loan Party’s business with respect to obligations which
are not due or which are being Properly Contested; (g) Liens placed upon fixed
assets or capital hereafter acquired to secure a portion of the purchase price
thereof, provided that (1) any such lien shall not encumber any other property
of the Loan Parties and (2) the aggregate amount of Indebtedness secured by such
Liens incurred as a result of such purchases during any Fiscal Year shall not
exceed the amount provided for in Section 7.9 (iv); (h) Liens in the nature of
ownership interests of lessors of real and personal property, to the extent such
leases are permitted under Sections 7.19 hereof; and (i) other Liens incidental
to the conduct of Loan Parties’ business or the ownership of its property and
assets which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and which do not in the aggregate materially
detract from Agent’s rights in and to the Collateral or the value of Loan
Parties’ property or assets or which do not materially impair the use thereof in
the operation of Loan Parties’ business (j) Designated Mortgage Liens, (k) Liens
upon the Equity Interests of Bond Subsidiary to secure Borrower’s guaranty
obligations under the Permitted Bond Transaction and (l) the Existing Lender’s
Liens, pending full payment of the Existing Loans on the Original Closing Date.

 

“Permitted Hedge Contracts” shall mean any Hedge Contracts entered into in the
ordinary course of, and pursuant to the reasonable requirements of, Loan
Parties’ business, and not for speculative purposes in any event.

 

“Permitted Subordinated Debt” shall mean and include such Subordinated Debt as
the Agent may consent to be incurred (or carried) by Loan Parties at any time or
from time to time.

 



Annex One - 20

 



 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of Loan Parties or any member of the
Controlled Group or any such Plan to which any Loan Party or any member of the
Controlled Group is required to contribute on behalf of any of its employees.

 

“Pledged Account” shall have the meaning given to such term in Section 4.14(e).

 

“Pledged Account Agreement” shall have the meaning given to such term in Section
4.14(e).

 

“Present Owners” shall mean the owners of the Equity Interests of each Loan
Party on the Original Closing Date, as more particularly described on Schedule
5.2.

 

“Principal” shall mean Assaf Ran.

 

“Projections” shall have the meaning set forth in Section 5.4(b) hereof.

 

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non- payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of the Agent (except only with respect to property Taxes
that have priority as a matter of applicable state law) and, (z) enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (e) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Agent or, if LIBOR becomes unavailable or impracticable to use as an index rate,
such other equivalent rate selected by Agent), provided, however, that if the
Published Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 



Annex One - 21

 



 

“Purchasing Lender” shall have the meaning set forth in Section 17.3(c) hereof.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to Loan Parties by their respective Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances (including payment intangibles), and all
other forms of obligations owing to such Loan Party arising out of or in
connection with a Mortgage Loan, the sale or lease of Inventory or the rendition
of services, all guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

 

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

 

“Related Title Policy” shall mean a policy of title insurance insuring the first
priority of a Mortgage, in the form described in clause (p) of Annex Two, Part I
hereof.

 

“Release” shall have the meaning set forth in Section 5.6(c)(i) hereof.

 

“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Required Lenders” shall mean Lenders (not including any Defaulting Lender)
holding greater than fifty percent (50%) of either (a) the aggregate of the
Revolving Commitment Amounts of all Lenders (excluding any Defaulting Lender),
or (b) after the termination of all Commitments of Lenders hereunder, the sum of
(x) the outstanding Revolving Advances; provided, however, if there are fewer
than three (3) Lenders, Required Lenders shall mean all Lenders (excluding any
Defaulting Lender).

 

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

 

“Revolving Advances” shall mean Advances made other than Letters of Credit.

 



Annex One - 22

 



 

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances in an aggregate principal
and/or face amount not to exceed the Revolving Commitment Amount (if any) of
such Lender.

 

“Revolving Commitment Amount” shall mean, as to any Lender, the Revolving
Commitment amount (if any) set forth below such Lender’s name on Schedule 1.1
hereof (or, in the case of any Lender that became party to this Agreement after
the Closing Date pursuant to Section 17.3(c) or (d) hereof, the Revolving
Commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement).

 

“Revolving Commitment Percentage” shall mean, as to any Lender, the Revolving
Commitment Percentage (if any) set forth below such Lender’s name on Schedule
1.1 hereof (or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to Section 17.3(c) or (d) hereof, the Revolving
Commitment Percentage (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement).

 

“Revolving Credit Note(s)” shall mean the promissory note(s) referred to in
Section 2.1(a) hereof evidencing Indebtedness of Borrower to a Lender arising
from the making of Revolving Advances.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to: (a)
the sum of the Base Rate plus the Applicable Margin, with respect to Revolving
Advances that are Base Rate Loans, (b) the sum of the Daily LIBOR Rate plus the
Applicable Margin with respect to Revolving Advances that are Daily LIBOR Rate
Loans and (c) the sum of the LIBOR Rate plus the Applicable Margin, with respect
to Revolving Advances that are LIBOR Rate Loans.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Securities” shall mean and include, as to each Loan Party, all marketable
securities and investment property owned by Loan Party, whether now existing or
hereafter created, including any held by any intermediary in any “street” name,
pursuant to any custody arrangement or otherwise.

 

“Senior Debt to Tangible Net Worth Ratio” - see Section 8.1.

 

“Subordinated Debt” shall mean Indebtedness which has been subordinated, in
right of payment and claim, to the rights and claims of Agent and Lenders in
respect of the Obligations, on terms satisfactory to Agent, pursuant to a
Subordination Agreement.

 

“Subordination Agreement” shall mean an agreement, satisfactory in form and
substance to Agent, among (i) Agent, for the benefit of Lenders, (ii) a creditor
holding Indebtedness permitted to be incurred hereunder, and (iii) the Loan
Parties (whether directly or by consent), setting forth the terms by which such
Indebtedness held by such creditor shall become Permitted Subordinated Debt
hereunder.

 



Annex One - 23

 

 

“Subsidiary” shall mean a corporation or other entity of whose shares of Equity
Interests having ordinary voting power (other than Equity Interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation or other entity, or other Persons performing
similar functions for such corporation or entity, are owned, directly or
indirectly, by such Person. Unless otherwise expressly provided herein,
references herein to a “Subsidiary” or the “Subsidiaries” shall mean and refer
to Subsidiaries of the Borrower, including any not in being on the Original
Closing Date in anticipation of their subsequent creation or acquisition in
accordance with the terms hereof.

 

“Subsidiary Guarantor” shall mean any Subsidiary of Borrower which executes a
Guaranty.

 

“Subsidiary Guaranty” shall mean a Guaranty executed by one or more

Subsidiaries of Borrower in favor of Agent.

 

“Subsidiary Pledge Agreement” shall mean that certain pledge agreement from
Borrower in favor of Agent in respect of the Equity Interest of each Subsidiary
owned by it (limited, in the case of Foreign Subsidiaries, to sixty-five percent
(65%) of such Equity Interests), in form and substance satisfactory to Agent.

 

“Table Funding Advances” see Section (b) under Funding Requirements.

 

“Taxes” shall have the meaning set forth in Section 6.12(f) hereof.

 

“Term” shall have the meaning set forth in Section 14.1 hereof.

 

“Termination Event” shall mean: (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Loan Party or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Loan Party or any member of the Controlled Group from a Multiemployer Plan.

 

“Title Insurer” the issuer of a title insurance policy which insures a Mortgage.

 



Annex One - 24

 

 

“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.

 

“Transferee” shall have the meaning set forth in Section 17.3(b) hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Borrowing Base or (ii) the Maximum Revolving Amount, minus
(b) the sum of (i) the outstanding amount of Revolving Advances plus (ii) all
amounts due and owing to Loan Parties’ trade creditors which are outstanding
beyond normal trade terms, plus (iii) all fees and expenses for which Loan
Parties are liable hereunder but which have not been paid or charged to
Borrower’s Account.

 

“Unfinanced Capital Expenditures” - see Section 8.1.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
adopted in the State of New York.

 

“Yield Surcharge” shall have the meaning set forth in Section 3.11 hereof.

 



Annex One - 25

 





 

 [image_006.jpg]

 



Annex One - 26

 



 









Annex Two

 

REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS

 

Part I. Eligible Mortgage Loans

 

As to each Mortgage Loan included in the Borrowing Base on a Funding Date (and
the related Mortgage, Mortgage Note, Assignment of Mortgage, Collateral
Assignment and Mortgaged Property), the Borrower shall be deemed to make the
following representations and warranties to the Agent as of such date and as of
each date Collateral Value is determined (certain defined terms used herein and
not otherwise defined in the Loan Agreement appearing in Part II to this Annex
Two):

 

(a) Mortgage Loans as Described. The information set forth in the Mortgage Loan
Schedule and in each Notice of Borrowing with respect to the Mortgage Loan is
complete, true and correct in all material respects.

 

(b) Payments Current. All payments required to be made up to the Funding Date
for the Mortgage Loan under the terms of the Mortgage Note have been made and
credited. No payment required under the Mortgage Loan is delinquent nor has any
payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan. The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.

 

(c) No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage securing the Mortgage Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
which Borrower and Mortgagor Customer are endeavoring and undertaking to cure or
an escrow of funds has been established in an amount sufficient to pay for every
such item which remains unpaid and which has been assessed but is not yet due
and payable. Borrower has not advanced funds, or induced, solicited or knowingly
received any advance of funds by a party other than the Mortgagor Customer,
directly or indirectly, for the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the proceeds of the Mortgage Loan, whichever is
earlier, to the day which precedes by one month the Due Date of the first
installment of principal and interest thereunder.

 

(d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Agent, and which has been delivered to
the Agent and the terms of which are reflected in the Mortgage Loan Schedule.
The substance of any such waiver, alteration or modification has been approved
by the title insurer, to the extent required, and its terms are reflected on the
Mortgage Loan Schedule. No Mortgagor Customer in respect of the Mortgage Loan
has been released, in whole or in part, except in connection with an assumption
agreement approved by the title insurer, to the extent required by such policy,
and which assumption agreement is part of the Mortgage File delivered to the
Agent and the terms of which are reflected in the Mortgage Loan Schedule.

 



Annex Two - 1

 

 

(e) No Defenses. The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor Customer in respect of the Mortgage Loan was a debtor
in any state or Federal bankruptcy or insolvency proceeding at the time the
Mortgage Loan was originated. The Borrower has no knowledge nor has it received
any notice that any Mortgagor Customer in respect of the Mortgage Loan is a
debtor in any state or federal bankruptcy or insolvency proceeding.

 

(f) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the Borrower as of the date of origination consistent with
the Underwriting Guidelines, against earthquake and other risks insured against
by Persons operating like properties in the locality of the Mortgaged Property,
in an amount not less than the greatest of (i) 100% of the replacement cost of
all improvements to the Mortgaged Property, (ii) the outstanding principal
balance of the Mortgage Loan, or (iii) the amount necessary to avoid the
operation of any co-insurance provisions with respect to the Mortgaged Property,
and consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines. If any portion of
the Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Emergency
Management Agency is in effect with a generally acceptable insurance carrier, in
an amount representing coverage not less than the least of (1) the outstanding
principal balance of the Mortgage Loan, (2) the full insurable value of the
Mortgaged Property, and (3) the maximum amount of insurance available under the
National Flood Insurance Act of 1968, as amended by the Flood Disaster
Protection Act of 1974. All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming the Borrower, its
successors and assigns (including without limitation, subsequent owners of the
Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without 30 days’ prior written notice to the mortgagee. No such notice has been
received by the Borrower. All premiums on such insurance policy have been paid.
The related Mortgage obligates the Mortgagor Customer to maintain all such
insurance and, at such Mortgagor Customer’s failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor Customer’s cost and
expense and to seek reimbursement therefor from such Mortgagor Customer. Where
required by state law or regulation, the Mortgagor Customer has been given an
opportunity to choose the carrier of the required hazard insurance, provided the
policy is not a “master” or “blanket” hazard insurance policy covering a
condominium, or any hazard insurance policy covering the common facilities of a
planned unit development. The hazard insurance policy is the valid and binding
obligation of the insurer and is in full force and effect. The Borrower has not
engaged in, and has no knowledge of the Mortgagor Customer’s having engaged in,
any act or omission which would impair the coverage of any such policy, the
benefits of the endorsement provided for herein, or the validity and binding
effect of either including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by the Borrower.

 

Annex Two - 2

 



 

(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law may be applicable to the Mortgage Loan have been complied
with, the consummation of the transactions contemplated hereby will not involve
the violation of any such laws or regulations, and the Borrower shall maintain
or shall cause its agent to maintain in its possession, available for the
inspection of Agent, and shall deliver to Agent, upon demand, evidence of
compliance with all such requirements.

 

(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. The Borrower has not waived the performance by the
Mortgagor Customer of any action, if the Mortgagor Customer’s failure to perform
such action would cause the Mortgage Loan to be in default, nor has the Borrower
waived any default resulting from any action or inaction by the Mortgagor
Customer.

 

(i) Location and Type of Mortgaged Property. The Mortgaged Property is located
in the state identified in the Mortgage Loan Schedule and consists of a
commercial mortgage for a single parcel of real property with a retail,
residential, office, hotel or other commercial or residential building thereon.
No portion of the Mortgaged Property currently occupied by the Borrower or
Mortgagor Customer is for residential purposes.

 

(j) Valid Lien. The Mortgage is a valid, subsisting, enforceable and perfected
first lien, on the property included in the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to:

 

(i) the lien of current real property taxes and assessments not yet due and
payable;

 

(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in the
lender’s title insurance policy delivered to the originator of the Mortgage Loan
and (a) referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan or (b) which do not adversely affect the
Appraised Value of the Mortgaged Property set forth in such appraisal;

 

(iii) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein and the Borrower
has full right to pledge and assign the same to the Agent. The Mortgaged
Property was not, as of the date of origination of the Mortgage Loan, deeds of
trust, deed to secure debt or other security instrument creating a lien
subordinate to the lien of the Mortgage.

 



Annex Two - 3

 



  

(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor Customer or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such parties. No fraud, error,
omission, misrepresentation, negligence or similar occurrence with respect to a
Mortgage Loan has taken place on the part of any Person, including, without
limitation, the Mortgagor Customer, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan. The Borrower
has reviewed all of the documents constituting the Mortgage File and has made
such inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.

 

(l) Full Disbursement of Proceeds. The Mortgage Loan has been closed and the
proceeds of the Mortgage Loan have been fully disbursed and there is no further
requirement for future advances thereunder, except in construction loans, and
any and all requirements as to completion of any on-site or off-site improvement
and as to disbursements of any escrow funds therefor have been complied with.
All costs, fees and expenses incurred in making or closing the Mortgage Loan and
the recording of the Mortgage were paid, and the Mortgagor Customer is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage.

 

(m) Ownership. The Borrower is the sole owner and holder of the Mortgage Loan.
The Mortgage Loan is not assigned or pledged, and the Borrower has good,
indefeasible and marketable title thereto, and has full right to transfer,
pledge and assign the Mortgage Loan to the Agent free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to assign, transfer and
pledge each Mortgage Loan pursuant to this Loan Agreement and following the
pledge of each Mortgage Loan, the Agent will hold such Mortgage Loan free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest except any such security interest created pursuant to
the terms of this Agreement.

 

(n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

 



Annex Two - 4

 



 

(o) LTV. No Mortgage Loan has an LTV greater than 70%.

 

(p) Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to FNMA or FHLMC and each such title insurance policy is issued by a
title insurer acceptable to FNMA or FHLMC and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring the Borrower, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan (or to the extent a Mortgage Note
provides for negative amortization, the maximum amount of negative amortization
in accordance with the Mortgage), subject only to the exceptions contained in
clauses (1), (2) and (3) of paragraph (j) of this Part I of Annex Two, and any
other matters that Borrower agreed to allow to be outstanding against the
Property, provided that such matters, would not affect the recovery of funds in
the event of foreclosure, and in the case of adjustable rate Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor Customer has been given the opportunity to choose the
carrier of the required mortgage title insurance. Additionally, such lender’s
title insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein. The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses. The Borrower, its successors and assigns, are
the sole insureds of such lender’s title insurance policy, and such lender’s
title insurance policy is valid and remains in full force and effect and will be
in force and effect upon the consummation of the transactions contemplated by
this Loan Agreement. No claims have been made under such lender’s title
insurance policy, and no prior holder or servicer of the related Mortgage,
including the Borrower, has done, by act or omission, anything which would
impair the coverage of such lender’s title insurance policy, including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by the Borrower. Each title policy includes a clean Patriot
Act and OFAC search.

 

(q) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither the Borrower nor its predecessors have waived any
default, breach, violation or event of acceleration. No payment under any
Mortgage Loan is more than 60 days past due

 

(r) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.



 

Annex Two - 5

 



 

(s) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property.

 

(t) Intentionally Deleted.

 

(u) Customary Provisions. The Mortgage Note has a stated maturity. The stated
maturity does not exceed twelve (12) months and does not provide for, or have,
any extension beyond twenty-four (24) months from the original due date of such
Mortgage Note. The Mortgage contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (i) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (ii) otherwise by judicial foreclosure. Upon
default by a Mortgagor Customer on a Mortgage Loan and foreclosure on, or
trustee’s sale of, the Mortgaged Property pursuant to the proper procedures, the
holder of the Mortgage Loan will be able to deliver good and merchantable title
to the Mortgaged Property. There is no homestead or other exemption available to
a Mortgagor Customer which would interfere with the right to sell the Mortgaged
Property at a trustee’s sale or the right to foreclose the Mortgage.

 

(v) Conformance with Underwriting Guidelines and Agency Standards. The Mortgage
Loan was underwritten in accordance with the Underwriting Guidelines. The
Borrower has not made any representations to a Mortgagor Customer that are
inconsistent with the mortgage instruments used.

 

(w) Occupancy of the Mortgaged Property. As of the Funding Date the Mortgaged
Property is lawfully occupied under applicable law. All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities. The Borrower has not received notification from any Governmental
Authority that the Mortgaged Property is in material non-compliance with such
laws or regulations, is being used, operated or occupied unlawfully or has
failed to have or obtain such inspection, licenses or certificates, as the case
may be, which Borrower and Mortgagor Customer are not endeavoring to cure. The
Borrower has not received notice of any violation or failure to conform with any
such law, ordinance, regulation, standard, license or certificate. The Mortgagor
Customer represented at the time of origination of the Mortgage Loan that the
Mortgagor Customer would NOT occupy the Mortgaged Property as a residence.

 

(x) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.

 



Annex Two - 6

 



 

(y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Agent to the
trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor Customer.

 

(z) Delivery of Mortgage Documents. The Mortgage Note, the Mortgage, the
Assignment of Mortgage and any other documents required to be delivered under
the Loan Agreement for each Mortgage Loan have been delivered to Agent. The
Borrower or its agent is in possession of a complete, true and accurate Mortgage
File, except for such documents the originals of which have been delivered to
Agent.

 

(aa) Transfer of Mortgage Loans. The Assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located.

 

(bb) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

(cc) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by the Borrower, the Mortgagor Customer, or anyone on behalf of the Mortgagor
Customer, or paid by any source other than the Mortgagor Customer nor does it
contain any other similar provisions which may constitute a “buydown” provision.
The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature.

 

(dd) Consolidation of Future Advances. Any future advances made to the Mortgagor
Customer prior to the Funding Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to FNMA and FHLMC. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan.

 

(ee) Mortgaged Property Undamaged. There have not been any condemnation
proceedings with respect to the Mortgaged Property and the Borrower has no
knowledge of any such proceedings.

 

(ff) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and the Borrower with respect to the Mortgage Loan have been
in all respects in compliance with Accepted Servicing Practices, applicable laws
and regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, the Borrower and there exist no deficiencies in
connection therewith for which customary arrangements for repayment thereof have
not been made. All Escrow Payments have been collected in full compliance with
state and federal law. An escrow of funds is not prohibited by applicable law
and has been established in an amount sufficient to pay for every item that
remains unpaid and has been assessed but is not yet due and payable. No escrow
deposits or Escrow Payments or other charges or payments due the Borrower have
been capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest
Rate adjustments have been made in strict compliance with state and federal law
and the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

 



Annex Two - 7

 



 

(gg) Conversion to Fixed Interest Rate. The Mortgage Loan is a fixed interest
rate Mortgage Loan.

 

(hh) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the Borrower or by any officer, director, or employee of the
Borrower or any designee of the Borrower or any corporation in which the
Borrower or any officer, director, or employee had a financial interest at the
time of placement of such insurance.

 

(ii) Soldiers’ and Sailors’ Civil Relief Act. The Mortgagor Customer has not
notified the Borrower, and the Borrower has no knowledge, of any relief
requested or allowed to the Mortgagor Customer under the Soldiers’ and Sailors’
Civil Relief Act of 1940.

 

(jj) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Mortgage Loan application by a
qualified appraiser, duly appointed by the Borrower, who had no interest, direct
or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of FNMA or FHLMC and Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 as amended and the regulations promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated.

 

(kk) Disclosure Materials. If applicable, the Mortgagor Customer has executed a
statement to the effect that the Mortgagor Customer has received all disclosure
materials required by applicable law with respect to the making of adjustable
rate mortgage loans, and the Borrower maintains such statement in the Mortgage
File.

 

(ll) [Reserved.]

 

(mm) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Funding Date (whether or not known to the Borrower on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Borrower, the related Mortgagor
Customer or any party involved in the application for such coverage, including
the appraisal, plans and specifications and other exhibits or documents
submitted therewith to the insurer under such insurance policy, or for any other
reason under such coverage, but not including the failure of such insurer to pay
by reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 



Annex Two - 8

 



 



(nn) Capitalization of Interest. The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

 

(oo) No Equity Participation. No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property. The indebtedness evidenced by the Mortgage Note
is not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor Customer and the Borrower has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor
Customer.

 

(pp) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor Customer to the Borrower or any Affiliate or correspondent of the
Borrower.

 

(qq) [Reserved.]

 

(rr) [Reserved.]

 

(ss) [Reserved.]

 

(tt) Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

 

(uu) [Reserved.]

 

(vv) Rejection for Purchase by Whole Loan Buyer. Except as previously disclosed
to the Agent by the Borrower and approved by Agent in writing, no Mortgage Loan
has been rejected for purchase by a whole loan buyer.

 

(ww) Environmental Matters. To the best of Borrower’s knowledge, the Mortgaged
Property is free from any and all toxic or hazardous substances and there exists
no violation of any local, state or federal environmental law, rule or
regulation.

 

(xx) [Reserved.]

 



Annex Two - 9

 



 

(yy) Value of Mortgaged Property. The Borrower have no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Mortgage Loan or
to cause the Mortgage Loan to prepay during any period materially faster or
slower than the Mortgage Loans acquired by the Borrower generally.

 

(zz) HOEPA. No Mortgage Loan is (a) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a
“high cost” mortgage loan, “covered” mortgage loan or “predatory” mortgage loan
or any other comparable term, no matter how defined under any federal, state or
local law, or (c) subject to any comparable federal, state or local statutes or
regulations, including, without limitation, the provisions of the Georgia Fair
Lending Act, the City of Oakland, California Anti-Predatory Lending Ordinance
No. 12361 or any other statute or regulation providing assignee liability to
holders of such mortgage loans.

 

(aaa) No Predatory Lending. No predatory, abusive or deceptive lending
practices, including but not limited to, the extension of credit to a Mortgagor
Customer without regard for the Mortgagor Customer’s ability to repay the
Mortgage Loan and the extension of credit to a Mortgagor Customer which has no
tangible net benefit to the Mortgagor Customer, were employed in connection with
the origination of the Mortgage Loan.

 

(bbb) Maximum Loan Amount. The principal amount of any single Mortgage Loan
shall not exceed One Million Dollars ($1,000,000). However, notwithstanding the
above, each calendar year up to there (3) individual loans may be originated in
an amount not to exceed One Million Four Hundred Thousand Dollars
($1,400,000.00). The aggregate principal amount of all Eligible Mortgage Loans
owing at any time by any Mortgagor Customer (or Affiliate of any Mortgagor
Customer) (including common guarantors and/or related entities) to Borrower, or
any Affiliate of Borrower shall not exceed Two Million Five Hundred Thousand
Dollars ($2,500,000).

 

(ccc) Assignment of Mortgage. Each Mortgage Loan File is accompanied by an
enforceable Assignment of Mortgage and the Collateral Assignment.

 

(ddd) Notifications to Title Insurance Company. Borrower shall cause Agent to be
noted as additional insured on all insurance certificates presented in
association with each Mortgage Loan. Borrower has notified the title insurance
company of the assignment of the loan to Agent and, at any time following the
occurrence of an Event of Default or a Default, such insurance policies shall be
transferred to Agent.

 

(eee) Lead Paint. To the best of Borrower’s knowledge, there is no pending
action or proceeding involving any Mortgaged Property in which the compliance
with any lead paint law, rule or regulation is an issue. Nothing further remains
to be done to satisfy in full all requirements of each such law, rule or
regulation that constitutes a prerequisite to the use and enjoyment of such
property.

 





Annex Two - 10

 



 

(fff) Special Provisions re: Amounts. With respect to Eligible Mortgage Loans
equal to or greater than $250,000, such Eligible Mortgage Loan shall be
accompanied by a third party appraisal of the Mortgaged Property described in
the Mortgage which secures such Mortgage Note, which appraisal shall be
acceptable to Agent in form and content. With respect to Eligible Mortgage Loans
less than $250,000, such Eligible Mortgage loan shall be accompanied by an
internal valuation of the Mortgaged Property described in the Mortgage which
secures such Mortgage Note, which valuation shall be acceptable to Agent in form
and content and which may be subject to an independent appraisal by Agent but at
Borrower’s cost. Notwithstanding any of the foregoing, the Borrower accepts,
agrees and acknowledges that Agent may, as part of its process to verify
Collateral values in connection with this Agreement, conduct such independent
appraisals at Borrower’s cost of a sample of the Mortgaged Property as it deems
necessary. The Borrower further accepts, agrees and acknowledges that if an
Event of Default shall have occurred and be continuing, the Agent may, at its
sole discretion, conduct such independent appraisals at Borrower’s cost on the
Real Property as it deems necessary.

 

Part II. Defined Terms

 

In addition to terms defined elsewhere in the Loan Agreement, the following
terms shall have the following meanings when used in this Annex Two:

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located.

 

“ALTA” means the American Land Title Association.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Best’s” means Best’s Key Rating Guide, as the same shall be amended from time
to time.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor Customer with the mortgagee pursuant to the Mortgage or any other
document.

 

“FHLMC” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

 

“FNMA” means the Federal National Mortgage Association, or any successor

thereto.

 



Annex Two - 11

 



 

“Gross Margin” means with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

 

“Ground Lease” means a lease for all or any portion of the real property
comprising the Mortgaged Property, the lessee’s interest in which is held by the
Mortgagor Customer of the related Mortgage Loan.

 

“Index” means with respect to each adjustable rate Mortgage Loan, the index set
forth in the related Mortgage Note for the purpose of calculating the interest
rate thereon.

 

“Insurance Proceeds” means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.

 

“Interest Rate Adjustment Date” means with respect to each adjustable rate
Mortgage Loan, the date, specified in the related Mortgage Note and the Mortgage
Loan Schedule, on which the Mortgage Interest Rate is adjusted.

 

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was purchased within 12 months of the origination
of the Mortgage Loan, the purchase price of the Mortgaged Property.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan in the Mortgage Interest Rate pursuant to the provisions of
the Mortgage Note.

 

“Mortgage Interest Rate” means the annual rate of interest borne on a Mortgage
Note.

 

“Mortgage Interest Rate Cap” means with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

 

“Mortgagee” means the Borrower or any subsequent holder of a Mortgage Loan.

 

“Origination Date” shall mean, with respect to each Mortgage Loan, the date of
the Mortgage Note relating to such Mortgage Loan, unless such information is not
provided by the Borrower with respect to such Mortgage Loan, in which case the
Origination Date shall be deemed to be the date that is 40 days prior to the
date of the first payment under the Mortgage Note relating to such Mortgage
Loan.

 

“PMI Policy” or “Primary Insurance Policy” means a policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.

  



Annex Two - 12

 



 

“Qualified Insurer” means an insurance company duly qualified as such under the
laws of the states in which the Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, and approved as an insurer by FNMA and FHLMC and
whose claims paying ability is rated in the two highest rating categories by any
of the rating agencies with respect to primary mortgage insurance and in the two
highest rating categories by Best’s with respect to hazard and flood insurance.

 

“Qualified Originator” means an originator of Mortgage Loans reasonably
acceptable to the Agent.

 

“Servicing File” means with respect to each Mortgage Loan, the file retained by
the Borrower consisting of originals of all documents in the Mortgage File which
are not delivered to Agent.

 

“Underwriting Guidelines” means the Borrower’s written underwriting guidelines
attached as Exhibit B hereto, as such underwriting guidelines may be amended or
supplemented from time to time in accordance with this Agreement.

 

Part III. Mortgage Loan Schedule

 

Information to be provided, or which is contained in the loan documents of each
Mortgage Loan, with respect to Eligible Mortgage Loans

 

For each Mortgage Loan, the Borrower shall provide the following information:

 

  (a) the mortgage loan identifying number;         (b) the mortgagor’s name;  
      (c) the mortgage property’s street address, city, state and zip code;    
    (d) the lien position/status – always first lien;         (e) the property
type;         (f) occupancy;         (g) Loan Purpose – always short term real
estate investment;         (h) Original Balance;         (i) Original P&I;      
  (j) Current P&I, as applicable;         (k) Origination Date;         (l)
First Payment Date;         (m) Maturity Date;

 



Annex Two - 13

 



 

  (n) Original Term – always one year;         (o) Balloon Flag;         (p)
Original LTV;         (q) Original Appraisal, BPO Value, Property Purchase
Amount;         (r) Payment Frequency;         (s) Prepayment Penalty Period;
and         (t) Prepayment Penalty Description.

 



Annex Two - 14

 

 

Exhibit A

 

Form of Escrow Agreement

 

This Escrow Agreement is made as of [ ], 201[_] by and between MANHATTAN BRIDGE
CAPITAL, INC., a New York corporation with a place of business in [ ] (“MBC”),
Webster Business Credit Corporation, a New York corporation with a place of
business in New York, NY (“Agent”) and [ ] as Escrow Agent (the “Escrow Agent”);

 

1. Appointment of the Escrow Agent; Delivery of Escrow. Each of MBC and Agent
constitute and appoint the Escrow Agent as, and the Escrow Agent agrees to
assume and perform the duties of, the escrow agent under and pursuant to this
Escrow Agreement.

 

2. Subject of Escrow. MBC is making a certain mortgage loan to [ ], secured,
inter alia, by a first mortgage of premises located at [ ] (the “Mortgage”), in
the aggregate principal amount of $[ ] (the “Loan”) which Loan is funded by a
credit facility being provided by Agent to MBC and which funds are to be
escrowed pursuant to this Escrow Agreement.

 

3. Acceptance and Undertaking of the Escrow Agent. The Escrow Agent, as
fiduciary to Agent, hereby covenants to hold the funds deposited with it by the
Agent (the “Escrow”) and subsequently to release or return, as the case may be,
the Escrow or any part thereof, only pursuant to and in strict accordance with
all of the terms and conditions of this Escrow Agreement.

 

4. Disbursement of Escrow. Escrow Agent shall hold the Escrow pending receipt by
the Escrow Agent of (i) a fully executed original promissory note evidencing the
Loan endorsed to Agent as follows: “Pay to the order of Webster Business Credit
Corporation” the (“Note”), (ii) the duplicate original fully executed Mortgage,
(iii) duplicate original collateral assignment(s) of leases relating to such
Mortgage, (iv) a title insurance policy(ies) as described below, (v) the
personal guaranties relating to the Note, (vi) evidence of liability and
property/casualty insurance containing a standard mortgagee clause naming MBC
and its successors and/or assigns as their interests may appear, (vii) a
valuation or appraisal of the subject premises; and (viii) fully executed
assignments of items (i) – (vii) to the Agent. Items (i) – (viii) are
collectively referred to herein as the “Documents”.1

 

Upon the issuance of a title insurance policy and endorsement by the Escrow
Agent or a title insurance company acceptable to MBC (i) insuring that the
Mortgage securing the Note is a first mortgage of marketable fee simple title to
the premises secured under the Mortgage subject to no tax or payment delinquency
and (ii) an endorsement to such title insurance policy insuring Agent as such
first mortgagee (the “Title Policy”), the Escrow Agent may release the Escrow to
MBC in accordance with MBC’s instructions.

 

 





1Subject to such additional requirements as Lender may require from time to time
or as additionally required by the Loan Agreement.

 





Exhibit A - 1

 

 

Within 24 hours after the Escrow Agent has released the Escrow, the Escrow Agent
shall send to Agent by a nationally recognized receipted overnight delivery
service the Documents, which in the case of Documents to be filed or recorded,
shall be the non-recorded executed duplicate originals thereof (provided that
such recorded Documents shall be properly marked so as to be forwarded directly
to Agent) and the Title Policy. All such correspondence shall be delivered to
the Agent at: Webster Business Credit Corporation, 360 Lexington Avenue, New
York, NY 10017, Attn: Matthew K. Murphy, Vice President.

 

1. Return of Escrow Funds to Agent. Notwithstanding anything in this agreement
to the contrary, the parties hereto accept, agree and acknowledge that the
Escrow Agent shall, upon the request of the Agent (which request may be made at
the Agent’s sole discretion) immediately return the proceeds of the Escrow to
the Agent in the manner specified by Agent.

 

2. Strict Compliance. MBC acknowledges that unless and until this Escrow
Agreement is strictly complied with, time being of the essence hereof, Agent may
withhold any and all subsequent advances to MBC.

 

3. Miscellaneous. This Escrow Agreement is binding upon and will inure to the
benefit of the parties to this Escrow Agreement and their respective successors
and permitted assigns. The headings used in this Escrow Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions of this Escrow Agreement. This Escrow Agreement may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. This Escrow
Agreement shall be governed by the laws of the State of New York.

 

[Remainder of page intentionally left blank]

 



Exhibit A - 2

 

 



  MANHATTAN BRIDGE CAPITAL, INC.                            By:     Name:    
Title:  

 



Exhibit A - 3

 



 



Exhibit B

 

Underwriting Guidelines

 



Exhibit B

 



 

Exhibit C

 

Form of Servicer Notice

 

 _____________ ___, 20 ____

 

[SERVICER], as Servicer

[ADDRESS]

Attention: ___________________

 

Re: Amended and Restated Credit and Security Agreement, dated as of August 8,
2017 (the “Loan Agreement”), by and between MANHATTAN BRIDGE CAPITAL, INC. (the
“Borrower”), the financial institutions who are or hereafter become parties to
this Agreement as lender (collectively, the “Lenders” and each individually a
“Lender”) and WEBSTER BUSINESS CREDIT CORPORATION (“WBCC”), individually, as a
Lender hereunder and as agent for itself and each other Lender Party (as
hereinafter defined) (WBCC, acting in such agency capacity, the “Agent”).

 

Ladies and Gentlemen:

 

[SERVICER] (the “Servicer”) is servicing certain mortgage loans for the Borrower
pursuant to certain Servicing Agreements between the Servicer and the Borrower.
Pursuant to the Loan Agreement between the Agent, the Lenders and the Borrower,
the Servicer is hereby notified that the Borrower has granted a security
interest to the Agent in certain mortgage loans which are serviced by Servicer.

 

Upon receipt of a Notice of Event of Default from the Agent in which the Agent
shall identify the mortgage loans which are then pledged to the Agent under the
Loan Agreement (the “Pledged Mortgage Loans”), the Servicer shall segregate all
amounts collected on account of such Pledged Mortgage Loans, hold them in trust
for the sole and exclusive benefit of the Agent, and remit such collections in
accordance with the Agent’s written instructions. Following such Notice of Event
of Default, the Servicer shall follow the instructions of the Agent with respect
to the Pledged Mortgage Loans, and shall deliver to the Agent any information
with respect to the Pledged Mortgage Loans reasonably requested by the Agent.

 

Notwithstanding any contrary information or direction which may be delivered to
the Servicer by the Borrower, the Servicer may conclusively rely on any
information, direction or notice of an Event of Default delivered by the Agent,
and the Borrower shall indemnify and hold the Servicer harmless for any and all
claims asserted against the Servicer for any actions taken in good faith by the
Servicer in connection with the delivery of such information or Notice of Event
of Default.

 

No provision of this letter may be amended, countermanded or otherwise modified
without the prior written consent of the Agent. The Agent is an intended third
party beneficiary of this letter.

 



Exhibit C - 1

 



 

Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to the Agent promptly upon receipt. Any notices to the Agent should be delivered
to the following address:

____________________________;                 Attention:                 ____________________________;                 Telephone:

__________________________; Facsimile: ____________________, with a copy to
______________________;    Telephone:____________________________;      Facsimile:
____________________________;

 

 



  Very truly yours,   [BORROWER]                                       By:    
Name:     Title:  

 

ACKNOWLEDGED AND AGREED TO:

 

    as Servicer  

 



By:   Name:   Title: Telephone: Facsimile:  

 



Exhibit C - 2

 



 

Schedule 1.1

 



Lender Party  Revolving
Commitment   Revolving Commitment
Percentage 

WBCC

 

Address:

360 Lexington Avenue

New York, New York 10017 Attention: Account Executive

– Manhattan Bridge Capital, Inc.

  $15,000,000    75.0000%

Flushing Bank

 

Address:

Jeremy Applebaum Flushing Bank Credit Center

225 Park Avenue South, 2nd Floor

New York, New York 10003 Attn: Credit Center Manager

  $5,000,000    25.0000%



 

60 Cutter Mill Rd., Suite 205, Great Neck, NY 11021

 



Schedule 1.1

 

 

Schedule 4.5

 

Equipment and Inventory Locations

 

60 Cutter Mill Rd., Suite 205, Great Neck, NY 11021

 



 

 



 



Schedule 4.14(c)

 

Location of Executive Offices

 

60 Cutter Mill Rd., Suite 205, Great Neck, NY 11021

 



 

 

 

Schedule 5.2

 

Formation

 



Manhattan Bridge Capital, Inc. — New York

EIN # 11-3474831

 

MBC Funding II Corp. – New York

EIN # 81-0758358

 



 

 



 

Schedule 5.3

 

Federal Tax Identification Numbers

 

Manhattan Bridge Capital, Inc.

EIN#11-3474831

 

MBC Funding II Corp. – New York

EIN # 81-0758358

 



 

 



 

Schedule 5.8

 

Litigation

 

None

 



 

 



 

Schedule 5.9

 

Indebtedness

 

None

 



 

 

 

Schedule 5.10

 

Violations

 

None

 



 

 



 

Schedule 5.11

 

Plans

 

SIMPLE IRA: On October 26, 2000, the board of directors approved a Simple IRA
Plan (the “IRA Plan”) for the purpose of attracting and retaining valuable
executives. The IRA Plan allows for participation by up to 100 eligible
employees of the Company. Under the IRA Plan, eligible employees may contribute
a portion of their pre-tax yearly salary, up to the maximum contribution limit
for Simple IRA Plans as set forth under the Internal Revenue Code of 1986, as
amended, with the Company matching on a dollar-for-dollar basis up to 3% of the
employees’ annual pre-tax compensation. These thresholds are subject to change
under notice by the trustee for the IRA Plan. The Company is not responsible for
any other costs under the IRA Plan..

 



 

 

 

Schedule 5.12

 

Intellectual Property

 

None

 



 

 



 

Schedule 5.25

 

Real Property

 

None

 



 

 

 

Schedule 5.26

 

Deposit Accounts

 

Webster Bank - Operating Account (ACCT. # 9518131)

 

Webster Bank - Concentration Account (ACCT. # 9518126)

 



 

 



 

Schedule 6.11

 

(Post-Closing Matters

1.Within fifteen (15) days of the Closing Date (or such longer period of time as
Agent may agree in its sole discretion), Agent shall have received Exhibit B to
this Agreement (Underwriting Guidelines) in form and substance satisfactory to
Agent in all respects.

 



 

 



 

Schedule 7.3(a)

 

Schedule 7.3(b)

 

None

 



 

 

 